               Case 19-14609-JKO        Doc 5    Filed 04/12/19     Page 1 of 196



                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                             FORT LAUDERDALE DIVISION
                                  www.flsb.uscourts.gov

In re:
                                                     Case No. 19-14609
REDEMPTION AND RELEASE, LLC (DE),
                                        Chapter 11
      Debtor.
______________________________________/ Emergency Hearing Requested

EMERGENCY INTERIM MOTION OF WYNDHAM VACATION OWNERSHIP, INC.,
WYNDHAM VACATIONS RESORTS, INC., WYNDHAM RESORT DEVELOPMENT
 CORPORATION, AND SHELL VACATIONS, LLC FOR AN ORDER APPOINTING
          AN INTERIM CHAPTER 11 TRUSTEE OR EXAMINER

                                   Basis For Emergency Relief

Pursuant to Local Rule 9075-1, Movant respectfully submits that emergency relief is necessary
to avoid the continuing direct, immediate, substantial, and irreversible harm to the Movants and
to the public. The Debtor cannot account for approximately $20,000,000 in funds a significant
amount of which are owed to their customers as guaranty liabilities. Further, as described further
below, the Debtor’s business is part of an overall fraudulent scheme that continues to injure
Wyndham’s business interests and defraud members of the public. The longer the Debtor stays
under the control of current management, it is anticipated more harm to the Movants and the
public will occur and any remaining assets may be absconded with or any assets that have been
transferred to insiders will be more difficult to recover or lost entirely. It is respectfully
requested that the Court set this matter for hearing on or before April 19, 2019.

         Wyndham Vacation Ownership, Inc., a Delaware Corporation; Wyndham Vacation

Resorts, Inc., a Delaware Corporation; Wyndham Resort Development Corporation, an Oregon

Corporation; and Shell Vacations, LLC, an Arizona limited liability company (collectively

referred to herein as (“Wyndham”), by and through the undersigned counsel, hereby submit this

motion (the “Motion”) for an order pursuant to sections 105(a), 1104(a), and 1104(c) of Title 11

of the United States Code (the “Bankruptcy Code”) appointing an interim chapter 11 trustee or

examiner, and granting such other relief as may be appropriate.

         In support of this Motion, Wyndham respectfully states as follows:




                                                 1
                Case 19-14609-JKO             Doc 5      Filed 04/12/19        Page 2 of 196



                                     PRELIMINARY STATEMENT

        1.       This newly filed bankruptcy case is not a typical chapter 11 proceeding. The

above-captioned debtor REDEMPTION AND RELEASE, LLC (DE) and several related entities

who have also filed for protection under chapter 11 of the Bankruptcy Code1 (collectively, the

“Debtors”) and its management have committed outright fraud by conducting a business that is

actively injuring members of the public and Wyndham, by transferring operations to new

business entities in an attempt to escape liability, and by apparently distributing millions of

dollars of profits to insiders with full knowledge that millions of dollars of guaranty liabilities

will be due to their victims in the coming months. Without immediate judicial intervention,

Wyndham fears that it and the general public will be irreparably harmed.                           Accordingly,

Wyndham respectfully requests immediate assistance in the manner set forth below.

                                              JURISDICTION

        2.       This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157

and 1334.

        3.       Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409. This

matter is a core proceeding pursuant to 28 U.S.C. §157(b)(2).

        4.       The statutory predicates for the relief sought herein are §§105(a), 1104(a) and

1104(c) of the Bankruptcy Code.


1
  The following related entities have filed chapter 11 bankruptcy cases before this Court and make-up the Debtors:
1) Redemption Holdings USA, LLC (Case No. 19-14610); 2) Vacation Properties For Less, LLC (Case No. 19-
14612); 3) American Resource Management, LLC (DE) (Case No 19-14605); 4) Boomtown Holding Group, LLC
(DE) (Case No. 19-14608); 5) Resort Exit Team LLC (FL) (Case no. 19-14611); 6) VPL Holdings, LLC (FL) (Case
No. 19-14613); 7) American Resource Management, LLC (IL) (Case No. 19-14606); 8) American Resource
Management Group, LLC (FL); (Case No. 19-14607); and 9) Redemption and Release, LLC (DE). A motion for
joint administration has not yet been filed, but Wyndham anticipates one will be filed. Out of an abundance of
caution this Motion was filed in each bankruptcy case and relates to each of the Debtors because all of the Debtors
participate in a single fraudulent scheme (described in more detail below). An organization chart provided by the
Debtors in discovery is attached hereto as Exhibit 13.



                                                        2
                   Case 19-14609-JKO              Doc 5      Filed 04/12/19        Page 3 of 196



                                                 BACKGROUND

           5.       The Debtors are several interrelated entities that filed chapter 11 bankruptcy

petitions on April 9, 2019, each of which is merely a participant in an overall scheme that has

defrauded thousands of timeshare owners out of millions of dollars by selling illusory “timeshare

exit” or “timeshare cancellation” services. The overall scheme that the Debtors perpetrate in

order to defraud timeshare owners is described in detail below, and is corroborated by sworn

Declarations signed by three of the Debtors’ former employees, Dennis Lange, Kimberley

Skerritt, and Brooks Nunez. Those Declarations are attached hereto as Exhibits “1,” “2,” and

“3,” respectively.

I.         The Formation of “Resort Release.”

           6.       The architects of the Debtors’ fraudulent scheme are husband and wife Eric and

Shyla Cline (the “Clines”), and Larry Scott Morse (“Morse”).2 In 2012, the Clines first formed

American Resource Management, LLC, an Illinois limited liability company (“ARMG IL”) in

Rockford, Illinois. [E. Cline Dep, at 21:7–21].3 ARMG IL is an entity that markets and offers

timeshare “resolutions” to consumers. [E. Cline Dep., at 22:25].                      ARMG IL was formed in

Illinois because Eric Cline had been arrested in Florida for operating an unlicensed telemarketing

business, Skyline Marketing Group, LLC. [Ex. 1, at ¶ 9]. The Clines formed ARMG IL outside

of Florida to avoid registration and licensure requirements. [Ex. 1, at ¶ 9].

           7.       A year later, Eric and Shyla Cline moved back to Fort Lauderdale, Florida and

formed another limited liability company with the exact same name, American Resource

Management Group, LLC, a Florida limited liability company (“ARMG FL”). [E. Cline Dep., at
2
 The Clines and Morse are individual Defendants in the District Court case pending before Judge Middlebrooks.
While each of their entities has filed for Chapter 11 bankruptcy, these individuals have not themselves filed for
bankruptcy.
3
     The relevant excerpts from Eric Cline’s deposition testimony are attached as Exhibit “4.”



                                                            3
              Case 19-14609-JKO          Doc 5       Filed 04/12/19   Page 4 of 196



103:15–17]. Both ARMG IL and ARMG FL continued to operate in tandem, offering the same

services to timeshare owners through both entities.

       8.      Even after moving their primary business to Fort Lauderdale, the Clines continued

to market and brand their company as based on in Rockford, Illinois to appear as a mid-western

company to gain the trust of consumers. [Ex. 1, at ¶ 16]; [Ex. 3, at ¶ 6]. The sales staff for

ARMG FL was even provided with a “fact sheet” that sales representatives in Fort Lauderdale

could reference during sales calls so that timeshare owners would believe the company was

based in Rockford, Illinois. See [Ex. 1, at ¶ 16].

       9.      Beginning in 2015, both ARMG IL and ARMG FL began to operate under the

d/b/a Resort Release, and are referred to collectively as “Resort Release.” [E. Cline Dep., at

24:4–14].

II.    Resort Release’s Illusory and Deceptive Timeshare Exit Services

       10.     Resort Release advertises and sells two separate services to timeshare owners: (1)

an “attorney solution” for timeshare owners whose timeshares are encumbered by a mortgage;

and (2) a “transfer” service for timeshare owners whose timeshares are not subject to an

encumbrance. [Ex. 1, at ¶ 18]; [Ex. 2, at ¶¶ 10–11]; [Ex. 3, at ¶ 7]. Each of these purported

services is described in detail below.

               A.      The Illusory “Attorney Solution” Service.

       11.     For timeshare owners whose timeshare is encumbered by a mortgage, Resort

Release sells timeshare owners an “attorney solution,” sometimes referred to as the

“cancellation” service. [Ex. 1, at ¶¶ 21-22]; [Ex. 2, at ¶11]; [Ex. 3, at ¶ 9]. This service begins

with an online advertising campaign that guarantees the ability to relieve a timeshare owner of

his or her contractual obligations surrounding the timeshare. For example, Resort Release’s




                                                 4
                 Case 19-14609-JKO         Doc 5     Filed 04/12/19     Page 5 of 196



website www.resortrelease.com contains, or has contained false, misleading, and deceptive

statements, which include, but are not limited to the following:

      i.      “What does Resort Release do? We are a timeshare release company that
              helps remove timeshare owners from their unwanted timeshare properties. We
              guarantee to get you out of your timeshare contract. Period.”;

     ii.      “LEGAL CANCELLATION. Getting out of a timeshare has never been
              easier. With our legally binding and courthouse recorded results, your
              timeshare transfer is permanent.”;

    iii.      “Is ResortRelease.com a legitimate solution to removing my family from our
              timeshare contract? We are proud to say that we are one of the only A+ rated,
              BBB accredited timeshare release companies in the industry. We have already
              helped thousands of people legally and permanently get out of their timeshare.
              We always put our clients first and all of our services are guaranteed.”;

     iv.       “GUARANTEED RESULTS. We are so confident in our services, we
              guarantee the results. If we are not able to quickly and permanently transfer
              your timeshare, you receive a 100% refund.”;

     v.        “GUARANTEE POLICY: Legally and permanently getting out of your
              timeshare has never been this easy.”;

     vi.       “Guaranteed Contract Termination.         Your attorneys will diligently,
              competently, and effectively represent you in seeking the termination of your
              timeshare contract.”; and

    vii.      “We are so confident in our services that we give you three separate 100%
              guarantees. Over the past 6 years we have helped over 12,600 desperate
              families transfer out of their timeshare properties. If you are not timeshare free
              at the end of our service, we will refund 100% of your money.”

(emphasis added). True and correct copies of Resort Release’s advertisements containing these

false statements are attached hereto as Exhibit “5.”

        12.      After the timeshare owner responds to Resort Release’s online advertising, the

timeshare owner is read one of several versions of a script consisting of leading questions that

suggest to the consumer that their consumer rights were violated when they purchased their

timeshare. [Ex. 1, at ¶ 23]. The sales representatives then pretend that they are discussing the




                                                    5
               Case 19-14609-JKO        Doc 5       Filed 04/12/19   Page 6 of 196



consumer’s case with an attorney, when no such conversation is actually occurring. According

to Dennis Lange, the former Director of Sales for Resort Release, “consumers would be so

confused they could call back asking to speak to the attorney they had spoken to (which was

actually just the sales person).” [Ex. 1, at ¶ 17]; see also [Ex. 3, at ¶ 10]. This was a ploy

designed to string along timeshare owner and give the impression that Resort Release might not

take their case, when, in fact, “ARMG was going to take any consumer that called them.” [Ex. 1,

at ¶ 17]; [Ex. 3, at ¶ 10].

        13.     As part of the sales process, Resort Release would then induce the timeshare

owner to default on his or her timeshare obligations, including their mortgage. [Ex. 1, at ¶ 26].

One way that Resort Release induces timeshare owners to cease making payments on their

mortgages is to tell owners that “the overwhelming majority of our clients do make the decision

to stop making their payments” and “those who stop making payments do get their cancellation

quicker than those who do not.” [Ex. 1, at ¶ 27].

        14.     Once the timeshare owner decides to sign up for Resort Release’s “attorney

solution” service, the timeshare owner is referred to an attorney that sends formulaic demand

letters to the timeshare developer (i.e., Wyndham) threatening legal action. [Ex. 3, at ¶ 11].

However, these attorneys rarely take any legal action. Instead, the demand letters are designed to

give the appearance that an effort is being made to “exit” the owner from his or her timeshare.

[Ex. 1, at ¶ 28]. Often, the attorney is merely waiting for the timeshare developer to foreclose on

the defaulted loan so that Resort Release can represent to the timeshare owner that the service

they purchased has been successfully. [Ex. 3, at ¶ 11].

        15.     Resort Release refers timeshare owners to one of two law firms that assist in the

scheme. The law firms that Resort Release associates with to carry on its “cancellation” scheme




                                                6
                Case 19-14609-JKO              Doc 5      Filed 04/12/19        Page 7 of 196



are Totten Franqui Davis and Burk, LLC (“TFDB”) and US Consumer Attorneys, P.A.

(“USCA”). [Ex. 2, at ¶¶ 11–16]. Timeshare owners referred to USCA enter into a Timeshare

Cancellation Agreement. However, USCA’s performance under the Timeshare Cancellation

Agreement involves nothing more than a campaign of cease and desist letters to the timeshare

developer while the foreclosure of the timeshare is pending.

        16.      For those timeshare owners referred to TFDB, Resort Release purports to enroll

those timeshare owners in a Group Legal Services Plan (the “GLSP”). The GLSP that is sold to

timeshare owners, however, is an illusory marketing ploy. No document exists that establishes

the GLSP’s existence, governs its operation, sets forth its membership criteria, or otherwise

establishes policies, procedures, or guidelines that apply to the GLSP. Further, the GLSP has

never been approved by any state bar association or regulator as a valid legal services plan, and

in fact, the Florida Bar has twice denied approval of the GLSP. Nonetheless, Resort Release

continues to market, advertise, and sell timeshare owners’ enrollment in to the GLSP.

        17.      Once the timeshare owner defaults, resulting in foreclosure of their timeshare

interest, Resort Release and the attorneys then represent to the timeshare owner that they have

successfully “exited” their timeshare. Furthermore, Resort Release has produced emails in the

District Court where the attorneys it associates with have explained that they consider

foreclosure of the timeshare owner’s interest a successful “exit” from their timeshare. True and

correct copies of these emails will be filed as Composite Exhibit “6.”4

        18.      Several timeshare owners have discovered that they have been deceived into

foreclosure and have contacted Resort Release over the years expressing that they have been the

4
  Exhibits 6, 7, 10, 11, and 13 are the subject of a Stipulated Protective Order in the District Court case pending
between Wyndham and the Debtor. Wyndham is in the process of seeking expedited relief from that Stipulated
Protective Order so that these exhibits may be used in this case. Once leave is obtained, Wyndham will file Exhibits
6, 7, 10, 11, 13, and 14 separately.



                                                         7
              Case 19-14609-JKO         Doc 5    Filed 04/12/19     Page 8 of 196



victims of Resort Release’s false promises.      True and correct copies of emails and other

correspondence from the victims of Resort Release’s “attorney solution” scam will be filed as

Composite Exhibit “7.”

               B.     The “Transfer” Service

       19.     The second service Resort Release offers is a “transfer” service for timeshare

owners whose interest is not encumbered by a mortgage. [E. Cline Dep., at 25:18–26:4]. In

order to convince timeshare owners that they need to transfer ownership of their timeshares,

Resort Release makes a number of deceptive statements in their advertising as scare tactics

aimed at the consumer, including that the timeshare owner’s children will be forced to inherit the

timeshare and perpetually pay the maintenance fees associated therewith, and that there is no

limit on how high a developer may raise maintenance fees. A true and correct copy of Resort

Release’s website advertisements in this regard are attached hereto as Exhibit “8.”

       20.     Resort Release also makes false statements in its advertising regarding the

consumer’s own ability to sell their timeshare, stating that no resale or secondary market for

timeshares exists [Ex. 3, at ¶ 8]; that Resort Release does not resell the consumer’s timeshare on

the open market (because they have already represented that no such market exists); and that

Resort Release is only able to sell the consumer’s timeshare because it maintains a proprietary

relationship with certain third-parties that Resort Release has to pay to take the timeshares. [Ex.

3, at ¶ 8]. True and correct copies of Resort Release’s advertisements with these deceptive

statements are attached hereto as Composite Exhibit “9.”

       21.     After a consumer contacts Resort Release, they are read a predetermined script

that creates a false sense of urgency for the consumer to hire Resort Release. The script contains

standard statements that are read to consumers indicating that additional information is needed to




                                                8
              Case 19-14609-JKO         Doc 5    Filed 04/12/19     Page 9 of 196



evaluate whether Resort Release can take on the timeshare owner as a customer, but Resort

Release takes virtually any timeshare owner willing to pay its fee. [Ex. 4, Lange Decl., at ¶ 17].

A true and correct copy of one of Resort Release’s “transfer scripts” will be filed as Exhibit

“10.”

        22.    Ultimately, the timeshare owners pays Resort Release thousands of dollars to

effectuate a “transfer” of their timeshare that they could have (1) accomplished themselves, (2)

accomplished through one of several free programs Wyndham offers itself (known as Wyndham

Cares and Wyndham Ovation), or (3) accomplished through a legitimate timeshare resale

company.

        23.    Resort Release has produced at least one email in the District Court from a former

employee to Eric Cline explaining that Resort Release falsely states in its advertising that no

resale market for timeshares exists, when Eric Cline himself is the part owner of a company that

participates in the resale market (Vacation Properties for Less, LLC). A true and correct copy of

this email will be filed as Exhibit “11.”

                                The Additional Co-Conspirators

        24.    Over time, other entities joined Resort Release in its scheme to defraud timeshare

owners through the sale of illusory services. Redemption Holdings USA, LLC f/k/a Redemption

and Release, LLC (“Redemption FL”) was formed in Florida in 2011 by Larry Scott Morse

(“Morse”). Prior to 2015, Redemption FL was a competitor to Resort Release that offered the

same illusory services. In 2015, however, Morse met with Eric and Shyla Cline and partnered

their operations. Redemption FL eventually moved its offices to the same physical location as

Resort Release’s offices. True and correct copies of the sunbiz.org filing for Resort Release and

Redemption FL showing the same address are attached hereto as Exhibit “12.”




                                                9
                Case 19-14609-JKO              Doc 5      Filed 04/12/19         Page 10 of 196



         25.      Although not entirely clear as to the division of operations between Redemption

FL and Resort Release,5 Redemption FL controls or has controlled numerous websites and

domain names that were used to market to timeshare owners.

         26.      Redemption FL and Morse engage in a process they refer to as “Confusion

Marketing,” which is “the creation of landing pages and websites that tricked timeshare owners

into believing that they had reached the website of ARMG’s more well-known competitors.”

[Ex. 1, at ¶ 12].

         27.      Once those timeshare owners respond to Redemption FL’s advertisements, they

are funneled to Resort Release’s call center in Fort Lauderdale, where Resort Release’s

employees carry out the remainder the scheme described above. [Ex. 1, at ¶ 15]. Redemption

FL also receives fees from USCA law firm for timeshare owners that are referred to USCA for

representation. [E. Cline Dep., at 51:12–19].

         28.      Additionally, VPL Holdings, LLC, a Florida limited liability company, f/k/a

Vacation Properties for Less, LLC (“VPL FL”) is an entity created by Eric Cline and Morse to

further perpetuate the misrepresentation to timeshare owners that Resort Release does not resell

timeshares. According to Resort Release’s former employees, timeshare owners would contact

Resort Release (after having being told by Resort Release that a resale market did not exist) and

complain that they had been lied to. [Ex. 2, at ¶ 8]. Therefore, VPL FL was created so that

timeshare properties could be listed for sale in a name other than Resort Release’s name, thus

creating a layer of separation between Resort Release and its deceptive acts. [Ex. 2, at ¶ 8].

                                  The Creation of the Delaware Entities

         29.      In 2018, ARMG FL, Redemption FL, and VPL FL underwent a corporate

5
 Redemption FL filed its bankruptcy petition on the eve of the deposition of its corporate representative in the
pending action in the District Court.



                                                         10
              Case 19-14609-JKO         Doc 5     Filed 04/12/19       Page 11 of 196



restructuring designed to thwart creditors. In summary, the Debtors created new entities and

transferred operations to those entities in order to curtail Wyndham’s litigation efforts (discussed

in more detail below). On February 28, 2018, three new Delaware limited liability companies

were formed with the exact same names as the existing Florida companies: American Resource

Management Group, LLC (“ARMG DE”); Redemption and Release, LLC (“Redemption DE”);

and Vacation Properties for Less, LLC (“ARMG DE”). A fourth Delaware limited liability

company, Boomtown Holdings, LLC (“Boomtown DE”) was formed as became the sole member

of ARMG DE, Redemption, DE, and VPL DE. Additionally, on October 19, 2018, the Florida

companies each registered name changes with the Florida Division of Corporations and became

members in Boomtown DE. Finally, a series of revocable, irrevocable, and family trusts were

created to hold interests in the Florida companies.

       30.     At some time after the formation of the three Delaware companies, all of the

assets, liabilities, operations, and customers of the Florida entities were transferred to the entity

bearing their former name (e.g., ARMG FL transferred its assets, liabilities, operations, and

customers to ARMG DE).

       31.     Each of the Delaware entities formed on February 28, 2018 has also filed

bankruptcy; however, none of the trusts that are the ultimate beneficiaries of this restructuring

have sought bankruptcy protection.

       32.     An    organizational    chart    demonstrating    the    overall   organization   and

interrelatedness of the corporate structure will be filed as Exhibit “13.”

                              Mismanagement of Corporate Assets

       33.     In addition to the above-described scheme, Resort Release has engaged in

corporate mismanagement of assets, and operates in the nature of a Ponzi scheme.




                                                 11
             Case 19-14609-JKO         Doc 5    Filed 04/12/19     Page 12 of 196



       34.     Resort Release has a contract with a law firm, Totten Franqui Davis & Burk, LLC

(the “Totten Firm”), by which the Totten Firm represents timeshare owners under the purported

Group Legal Services Plan. Resort Release pays the Totten Firm a fixed monthly retainer fee for

its representation of clients. However, that retainer fee is not tied to the representation of any

specific client, and is due to be paid regardless of how long the client is represented by the

Totten Firm or the individual circumstances of the client’s case. A true and correct copy of the

Totten Firm’s agreement with Resort Release will be filed as Exhibit “14.” Additionally, the

Totten Firm has virtually no source of income other than the monthly payments it received from

Resort Release.

       35.     By acting as the attorneys for the timeshare owners in the Group Legal Services

Plan, the Totten Firm is purportedly endeavoring to obtain rescissions of the timeshare owners’

timeshare contracts on their behalf.     However, as the Totten Firm’s own expert witness

acknowledges in the District Court matter, “[t]he overwhelming majority of the Wyndham

[timeshare owners’ cases] have not progressed beyond a demand letter being sent to Wyndham.”

See [Ex. 15]. In fact, of the over 500 Wyndham timeshare owners represented by the Totten

Firm, approximately twenty (20) cases or arbitrations have been brought, typically at or near the

expiration of statutes of limitation, and of those, none have resulted in the termination of a

timeshare contract.

       36.     Under the arrangement above, Resort Release and the Totten Firm’s ability to

continue servicing its existing clients is entirely dependent on Resort Release’s ability to

continue marketing its illusory timeshare exit services and enroll additional timeshare owners

into the Group Legal Services Plan. The funds collected from each new enrollee Group Legal

Services Plan go to funding the ongoing representation of the prior timeshare owner enrollees.




                                               12
                  Case 19-14609-JKO              Doc 5      Filed 04/12/19        Page 13 of 196



Once the Totten Firm’s client base reaches a critical mass and Resort Release is no longer able to

collect fees from new timeshare owners, the Group Legal Services Plan will collapse under its

own weight for lack of funding. Hence, the Ponzi like nature of the Debtors’ scheme.

           37.      To exacerbate matters, Resort Release gives each of these timeshare owners a

100% money-back guarantee of the fee that is paid if they are not “exited” from their timeshare

in eighteen (18) months.6 [Ex. 1, at ¶ 24]. As it exists now, Resort Release’s own expert witness

in the District Court calculates that Resort Release’s refund liability to Wyndham timeshare

owners alone exceeds $3.3 million. See [Ex. 15, at p. 14]. For perspective, Wyndham timeshare

owners represent slightly less than 15% of Resort Release’s overall r. Thus, Resort Release’s

total refund liability likely exceeds $20 million.7

           38.      Resort Release has no ability to refund its customers that have fallen prey to its

advertisements if its refund liability were to accrue. As disclosed in the bankruptcy petition,

Resort Release does not have any cash-on-hand. Additionally, Shyla Cline testified that none of

the monies that Resort Release receives from its customers are held in an escrow reserve to cover

Resort Release’s refund liabilities. Shyla even testified that Resort Release does not maintain an

annual budget; rather, it merely looks at its expenses on a month-to-month basis to determine if

they are covered by the company’s revenues.

           39.      Additionally, Resort Release’s expert in the District Court litigation calculates

that Resort Release’s profits related to Wyndham timeshare owners alone exceed $4.3 million

since 2015 and eclipsed $1.3 million in 2018 alone.                      As already noted above, Wyndham

timeshare owners account for just fewer than 15% of Resort Release’s customer base.

6
 The large majority of the clients that have enrolled in the Group Legal Services Plan have not met the eighteen (18)
month threshold.
7
    Alarmingly, none of these debts were included in any of the Debtors list of 20 Largest Unsecured Creditors.



                                                           13
              Case 19-14609-JKO           Doc 5     Filed 04/12/19         Page 14 of 196



Presumably, the profits over the same timeframe would have been more than $28 million.

However, based on the Debtors’ bankruptcy petitions, none of the Debtors have more than $0-

$100,000 in assets and there are allegedly no funds available to pay creditors or refunds to the

Debtors’ victims.

        40.     Given the structure that Resort Release, Redemption FL, and VPL FL put in place

in 2018, with their own trusts as the ultimate beneficiaries of the corporate structure, it the

majority of the profits from these operations appear to have been siphoned off for the personal

benefit, leaving the entities with little to no assets to pay creditors.

                               Status of the District Court Litigation

        41.     On August 8, 2019, Wyndham filed a Complaint For Damages and Injunctive

Relief in the United Stated District Court for the Southern District of Florida under case no.

9:18-cv-81055 (the “District Court Litigation”) against the Totten Firm, several of the Debtors

and multiple other non-debtor parties. On October 18, 2018, Wyndham amended its Complaint

(the “Amended Complaint”) and a copy of the Amended Complaint, without its exhibits is

attached hereto as Exhibit “16.”

        42.     In the Amended Complaint, Wyndham seeks, among other things, damages and

injunctive relief relating to the Debtors and the other third parties deceptive advertising targeted

at Wyndham’s customers, trademark infringement, deceptive trade practices, and the tortious

interference of contractual relations between Wyndham and its customers.

        43.     The District Court case is in the highly advanced pre-trial stages. The case was

filed on August 9, 2018, and the parties are currently scheduled for trial during the trial period

beginning July 8, 2019. A true and correct copy of the Court’s Pretrial Scheduling Order is

attached as Exhibit “17.”




                                                   14
               Case 19-14609-JKO       Doc 5     Filed 04/12/19    Page 15 of 196



       44.      The deadline for the parties to complete fact discovery is rapidly approaching and

is set to close on April 22, 2019. The parties have each taken numerous depositions and have

each produced tens of thousands of pages of documents. All parties have retained expert

witnesses, who have issued their reports under Rule 26. Both the Plaintiffs’ and the Defendants’

expert witnesses are scheduled for deposition the week of April 15, 2019. Further, the parties are

scheduled to attend a court-ordered mediation on May 8, 2019 with mediator Brian Spector.

       45.      This case was filed on the heels of Magistrate Reinhart’s April 3, 2019 ruling

from the bench that compelled the production of thousands of emails and electronic documents

which directly support Wyndham’s allegations that Resort Release has defrauded is still actively

defrauding thousands of timeshare owners with its false advertising. Notably, Resort Release

has produced less than half of the electronic documents required by Magistrate Reinhart.

       46.      Furthermore, on April 9, 2019, the same day that Resort Release and the other co-

conspirators filed bankruptcy, Judge Middlebrooks denied Resort Release’s motions to dismiss

Wyndham’s claims, and granted Wyndham leave to add to the case the additional Delaware

limited liability companies that had assumed the operations of the Florida limited liability

companies.

       47.      Accordingly, the bankruptcy filing is not designed to effectuate a reorganization

of the Debtor’s business, but to thwart discovery in the District Court of Resort Release’s own

fraudulent conduct and delay the impending trial before the District Court.

                                     The Bankruptcy Filing

       48.      With depositions pending in the District Court Litigation, the Debtors filed their

bankruptcy cases. As of the date of this Motion, the Debtors filed skeletal petitions and no first

day motions.     Only one Debtor, Redemption Holdings USA, LLC filed its Schedules and




                                                15
                 Case 19-14609-JKO         Doc 5    Filed 04/12/19      Page 16 of 196



Statement of Financial Affairs. According to this filing, Redemption Holdings has no assets, no

revenue, no executory contracts, and apparently no operations.

                        RELIEF REQUESTED AND BASIS FOR RELIEF

        49.       By this Motion, Wyndham respectfully requests that the Court enter an

order appointing an interim chapter 11 trustee in the above captioned chapter 11 case (the

“Case”) and all of the related Debtors’ bankruptcy cases for cause pursuant to section 1104(a) of

the Bankruptcy Code, or, in the alternative, appointing an examiner pursuant to section 1104(c)

of the Bankruptcy Code to investigate the multiple acts of fraud, dishonesty, and other

misconduct by current and/or former management of the Debtors, to provide an independent

review of the Debtors’ accounts, and to ensure that the guaranties made to the public are fulfilled

(if possible).

        50.       Pursuant to section 1104(a) of the Bankruptcy Code, the Court must appoint a

trustee where either cause exists or if the appointment is in the best interests of

creditors. Section 1104(a) specifically provides:

        (a) At any time after the commencement of the case but before confirmation of a plan, on
        request of a party in interest or the United States trustee, and after notice and a hearing,
        the court shall order the appointment of a trustee –

                  (1) for cause, including fraud, dishonesty, incompetence, or gross
                  mismanagement of the affairs of the debtor by current management, either before
                  or after the commencement of the case, or similar cause, but not including the
                  number of holders of securities of the debtor or the amount of assets or
                  liabilities of the debtor; or

                  (2) if such appointment is in the interests of creditors, any equity security holders,
                  and other interests of the estate, without regard to the number of holders of
                  securities of the debtor or the amount of assets or liabilities of the debtor.

11 U.S.C. § 1104(a) (emphasis added).

        51.       Courts have found that the appointment of a trustee is essential in a case where




                                                   16
                Case 19-14609-JKO        Doc 5    Filed 04/12/19     Page 17 of 196



the current management of a debtor is unable to carry out the fiduciary duties of a trustee. See,

e.g., In re v. Savino Oil & Heating Co., 99 B.R. 518, 525 (Bankr. E.D.N.Y. 1989) (“The

willingness of Congress to leave a debtor-in-possession is premised on an expectation that

current management can be depended upon to carry out the fiduciary responsibilities of a

trustee.”). Indeed, a debtor’s “pre-petition course of conduct, in and of itself, [can]

constitute[…] ‘cause’ for the appointment of a Chapter 11 trustee.” Id. at 526. Such

conduct might include ”systematic[ally] syphoning” the debtor’s assets “to other companies

under common control” on the “eve of bankruptcy.” Sharon Steel, 871 F.2d at 1226 & 1228.

       52.       If ever there were a case where appointment of a trustee was justified, it is this

one. As detailed above, the extensive prepetition fraud, dishonesty, incompetence, and gross

mismanagement of the affairs of the Debtor by current management.            11 U.S.C. § 1104(a)

(appointment of trustee is mandatory when only one of the aforementioned examples of cause

are present).

       53.       First, “cause” exists due to the following examples of both fraud and dishonesty:

                 •   Inducing victims to pay for timeshare exit services that are not actually
                     provided and are already available for free through Wyndham,

                 •   Squandering, or more likely, absconding with, $20,000,000 in profits
                     (including millions of dollars of profits in 2018) and leaving no money to pay
                     creditors, specifically the victims owed money back guarantees;

                 •   Deceptively advertising the Debtors’ services while inducing payment from
                     victims not based on a pricing schedule, but based on whatever they can
                     squeeze out of the victims;

                 •   Contracting with the Totten Firm who clearly is not providing the required
                     services to victims;

                 •   Basing a business on deceptive advertising, fraudulent trade practices and the
                     tortious interference with Wyndham’s time share contracts with customers;
                     and



                                                 17
             Case 19-14609-JKO         Doc 5     Filed 04/12/19     Page 18 of 196



               •   Creating new entities to move operations to while being subject to the District
                   Court Lawsuit.

       54.     Second, there are examples of mismanagement:

               •   Despite significant profits, the Debtors principals admit they have no budget
                   for their operations and exists on a month-to month basis and have not put
                   aside funds to address the pending significant money-back guaranty liabilities;

               •   The Ponzi Scheme like nature of the Debtors’ scheme where the Debtors are
                   dependent on new victims to pay for the old;

               •   The failure of the Debtors to provide a complete list of their 20 Largest
                   Creditors or in the provided Schedules, despite likely having thousands of
                   creditors; and

               •   Entering into a contract with the Totten Firm where the Totten Firm is not
                   providing the contracted for services.

       55.     As illustrated above, section 1104(a)(1)’s examples of “cause” are present here.

However, the Court is not limited to those examples of “cause” provided in section 1104(a)(1),

nor are those causes exclusive. In re Marvel Entm’t Grp., 140 F.3d 463, 472-73 (3d Cir.

1998). Here, there are several additional reasons a trustee should be put in place including: 1)

the fraudulent nature of the Debtor’s business should be evaluated by a third-party to determine

if there is any legitimate reason for the Debtors to exist; 2) $20,000,000 of profits have not been

accounted for and a trustee needs to be put in place to prevent further losses and to recover the

payments made; 3) it is Wyndham’s understanding that the Debtor’s largest assets are, or will

likely be, avoidance claims against insiders and potential recoveries from the Totten Firm –

creditors must be assured these claims will be zealously pursued by a trustee; and 4) the public’s

interest should be served by preventing the Debtors from seeking more victims.

       56.     Even if the Court declines to appoint a trustee in this Case, Wyndham respectfully

submits that in the alternative, the appointment of an examiner is required. Section 1104(c)(1)

directs the court to order the appointment of an examiner when the following requirements are


                                                18
             Case 19-14609-JKO            Doc 5   Filed 04/12/19    Page 19 of 196



met: (a) a party in interest has requested the appointment; (b) the request has been made prior to

plan confirmation; (c) a trustee has not yet been appointed, and (d) either (i) the appointment is

in the best interest of creditors or (ii) the debtor’s fixed, liquidated and unsecured debts other

than debts for goods, services, taxes, or insider debts exceed $5 million. 11 U.S.C. § 1104(c).

Specifically, section 1104(c) provides:

       (c) If the court does not order the appointment of a trustee under this section, then at any
       time before the confirmation of a plan, on request of a party in interest or the United
       States trustee, and after notice and a hearing, the court shall order the appointment of an
       examiner to conduct such an investigation of the debtor as is appropriate, including an
       investigation of any allegations of fraud, dishonesty, incompetence, misconduct,
       mismanagement, or irregularity in the management of the affairs of the debtor of or by
       current or former management of the debtor, if—

               (1) such appointment is in the interests of creditors, any equity security holders,
               and other interests of the estate; or

               (2) the debtor’s fixed, liquidated, unsecured debts, other than debts for goods,
               services, or taxes, or owing to an insider, exceed $5,000,000.

11 U.S.C. § 1104(c) (emphasis added).

       57.     All of the section 1104(c) requirements are satisfied in this case. The first three

requirements are not in dispute: a party in interest (Wyndham) has requested the appointment,

the request has been made prior to plan confirmation, and a trustee has not yet been

appointed. 11 U.S.C. § 1104(c). The final requirement is that either the appointment is in the

best interest of creditors or that the debtor’s fixed, liquidated and unsecured debts other than

debts for goods, services, taxes, or insider debts exceed $5 million. Id. Appointment of an

examiner pursuant to section 1104(c)(1) is clearly in the interest of creditors and other interests

of the estate. 11 U.S.C. § 1104(c). The appointment of an examiner “to conduct such an

investigation of the debtor as is appropriate, including an investigation of any allegations of

fraud, dishonesty, incompetence, misconduct, mismanagement, or irregularity in the




                                                  19
              Case 19-14609-JKO          Doc 5     Filed 04/12/19     Page 20 of 196



management of the affairs of the debtor of or by current or former management of the debtor” is

in the best interest of creditors in this Case. 11 U.S.C. § 1104(c)(1). Further, it is anticipated that

the Debtor’s creditors will have more than $5,000,000 in claims.

       58.     As set forth in greater detail above, there is urgent need for an investigation of the

Debtor’s financial affairs and misconduct, and for an accounting of the funds that it

misappropriated from the public. It is imperative that an independent third party be allowed

complete access to the Debtor’s books and records in order to report to the Court as to the extent

of the Debtor’s fraud and the location of the over $20,000,000 in profits made in the last four (4)

years. Without this information, the Case cannot proceed and reorganization will not be

possible.

       59.     A proposed Order granting this Motion is attached hereto as Exhibit “18.”

       WHEREFORE, for the reasons set forth herein, Wyndham respectfully requests that the

Court grant the relief requested herein and such further relief as the Court deems just and

necessary.

       Respectfully submitted on April 12, 2019.

                                               /s/ James A. Timko
                                               PETER H. LEVITT, ESQ.
                                               Florida Bar No. 650978
                                               plevitt@shutts.com
                                               JAMES A. TIMKO, ESQ.
                                               Florida Bar No.: 0088858
                                               jtimko@shutts.com
                                               SHUTTS & BOWEN LLP
                                               300 South Orange Avenue, Suite 1600
                                               Orlando, Florida 32801-5403
                                               Telephone: (407) 423-3200
                                               Facsimile: (407) 425-8316
                                               SHUTTS & BOWEN LLP
                                               200 South Biscayne Blvd., Suite 4100
                                               Miami, FL 33131
                                               Telephone: (305) 358-6300
                                               Facsimile: (305) 381-9982


                                                  20
Case 19-14609-JKO   Doc 5   Filed 04/12/19   Page 21 of 196



                        Attorneys for Wyndham




                            21
               Case 19-14609-JKO        Doc 5    Filed 04/12/19      Page 22 of 196



                     CERTIFICATE OF GOOD FAITH CONFERENCE

        On April 11, 2019, by a telephone call at approximately 1:00 p.m., Wyndham’s counsel

made a bona fide effort to resolve this matter with counsel for the Debtor. At this time, the

Debtor’s counsel has stated that it will not agree to the appointment of a Trustee or an Examiner

                                                      /s/ James A. Timko
                                                      JAMES A. TIMKO, ESQ.

                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that I have filed a copy of the foregoing document with this

Court’s CM/ECF System to be served in accordance therewith and that a copy of the foregoing

document was served on April 12, 2019, on the following parties by either Court enabled

electronic filing or by depositing a copy of same in the United States Mail, postage pre-paid

thereon, to be delivered to the addresses set forth below:

American Resource Management Group, LLC (FL)                 Tate M Russack
1401 W. Cypress Creek Rd., Suite 101                         7999 North Federal Hwy., Suite 100 A
Fort Lauderdale, FL 33309                                    Boca Raton, FL 33487
Debtor                                                       Counsel for Debtor

Office of the U.S. Trustee
51 S.W. 1st Ave., Suite 1204
Miami, FL 33130
                                              /s/ James A. Timko
                                              JAMES A. TIMKO, ESQ.


ORLDOCS 16834606 1




                                                22
Case 19-14609-JKO   Doc 5   Filed 04/12/19   Page 23 of 196




                                                    Exhibit "1"
Case 19-14609-JKO   Doc 5   Filed 04/12/19   Page 24 of 196
Case 19-14609-JKO   Doc 5   Filed 04/12/19   Page 25 of 196
Case 19-14609-JKO   Doc 5   Filed 04/12/19   Page 26 of 196
Case 19-14609-JKO   Doc 5   Filed 04/12/19   Page 27 of 196
Case 19-14609-JKO   Doc 5   Filed 04/12/19   Page 28 of 196
Case 19-14609-JKO   Doc 5   Filed 04/12/19   Page 29 of 196
Case 19-14609-JKO   Doc 5   Filed 04/12/19   Page 30 of 196
Case 19-14609-JKO   Doc 5   Filed 04/12/19   Page 31 of 196
Case 19-14609-JKO   Doc 5   Filed 04/12/19   Page 32 of 196
Case 19-14609-JKO   Doc 5   Filed 04/12/19   Page 33 of 196
Case 19-14609-JKO   Doc 5   Filed 04/12/19   Page 34 of 196
Case 19-14609-JKO   Doc 5   Filed 04/12/19   Page 35 of 196
Case 19-14609-JKO   Doc 5   Filed 04/12/19   Page 36 of 196
Case 19-14609-JKO   Doc 5   Filed 04/12/19   Page 37 of 196
Case 19-14609-JKO   Doc 5   Filed 04/12/19   Page 38 of 196




                                                  Exhibit "2"
Case 19-14609-JKO   Doc 5   Filed 04/12/19   Page 39 of 196
Case 19-14609-JKO   Doc 5   Filed 04/12/19   Page 40 of 196
Case 19-14609-JKO   Doc 5   Filed 04/12/19   Page 41 of 196
Case 19-14609-JKO   Doc 5   Filed 04/12/19   Page 42 of 196
Case 19-14609-JKO   Doc 5   Filed 04/12/19   Page 43 of 196
Case 19-14609-JKO   Doc 5   Filed 04/12/19   Page 44 of 196
Case 19-14609-JKO   Doc 5   Filed 04/12/19   Page 45 of 196
Case 19-14609-JKO   Doc 5   Filed 04/12/19   Page 46 of 196
Case 19-14609-JKO   Doc 5   Filed 04/12/19   Page 47 of 196
Case 19-14609-JKO   Doc 5   Filed 04/12/19   Page 48 of 196
             Case 19-14609-JKO         Doc 5     Filed 04/12/19     Page 49 of 196
Wyndham Vacation Ownership Inc, et al vs Totten Franqui Davis & Burk LLC
ERIC CLINE

 ·1· · · · · · ·IN THE UNITED STATES DISTRICT COURT

 ·2· · · · · · ·FOR THE SOUTHERN DISTRICT OF FLORIDA

 ·3· · · · · · · · · ·WEST PALM BEACH DIVISION

 ·4· · · · · · · · · · · 9:180CV-81055-DMM

 ·5· · · · · ·**Excerpts of this transcript have been

 ·6· · · · · · · declared attorneys' eyes only and

 ·7· · · · · ·have been sealed under separate cover**

 ·8·    ·WYNDHAM VACATION OWNERSHIP, INC., a
 · ·    ·Delaware corporation, WYNDHAM VACATION
 ·9·    ·RESORTS, INC., a Delaware corporation,
 · ·    ·WYNDHAM RESORT DEVELOPMENT CORPORATION,
 10·    ·an Oregon Corporation, and SHELL VACATIONS,
 · ·    ·LLC, an Arizona limited liability company,
 11
 · ·    · · Plaintiffs,
 12
 · ·    · · vs.
 13
 · ·    ·TOTTEN, FRANQUI, DAVIS & BURK, LLC, a
 14·    ·Florida limited liability company; TOTTEN,
 · ·    ·FRANQUI, DAVIS & BURK, PLLC, a North
 15·    ·Carolina professional limited liability company;
 · ·    ·AMERICAN RESOURCE MANAGEMENT GROUP, LLC d/b/a
 16·    ·resortrelease.com d/b/a
 · ·    ·Americanresourcemanagementgroup.com, a Florida
 17·    ·limited liability company; VACATION PROPERTIES
 · ·    ·FOR LESS, LLC, a Florida limited liability
 18·    ·company; REDEMPTION AND RELEASE, LLC, a Florida
 · ·    ·limited liability company; RESORT EXIT TEAM, LLC
 19·    ·d/b/a resortexitteam.com, a Florida limited liability
 · ·    ·company; HELPING TIMESHARE OWNERS, INC. f/k/a HELPING
 20·    ·TIMESHARE OWNERS, LLC d/b/a canceltimesharecontract.
 · ·    ·com d/b/a Help4TSO, a Florida corporation; JOHN
 21·    ·DOE #2 d/b/a Timeshare Freedom Group d/b/a
 · ·    ·timesharefreedomgroup.com; ERIC S. CLINE a/k/a
 22·    ·STEPHEN E. CLINE, an individual; SHYLA CLINE, an
 · ·    ·individual; SCOTT MORSE a/k/a LARRY SCOTT MORSE,
 23·    ·an individual; WILLIAM HOWELL, JR. a/k/a William
 · ·    ·W. Howell, Jr. a/k/a Bob Howell a/k/a Bill Howell,
 24·    ·an individual; and JORDAN SALKIN, an individual,

 25· · · Defendants.


                                         Orange Legal
                                         800-275-7991
             Case 19-14609-JKO         Doc 5     Filed 04/12/19     Page 50 of 196
Wyndham Vacation Ownership Inc, et al vs Totten Franqui Davis & Burk LLC
ERIC CLINE                                                                           2

 ·1· ·*****************************************************

 ·2· ·VIDEOTAPED DEPOSITION OF:· ERIC CLINE

 ·3· ·DATE TAKEN:· · · · · · · · March 25, 2019

 ·4· ·TIME:· · · · · · · · · · · 10:00 a.m. to 5:54 p.m.

 ·5· ·PLACE:· · · · · · · · · · ·200 East Broward Boulevard
 · · · · · · · · · · · · · · · · Suite 2100
 ·6· · · · · · · · · · · · · · · Fort Lauderdale, Florida

 ·7· ·TAKEN BEFORE:· · · · · · · JERI DRUM, COURT REPORTER
 · · · · · · · · · · · · · · · · AND NOTARY PUBLIC
 ·8· ·*****************************************************

 ·9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25


                                         Orange Legal
                                         800-275-7991
             Case 19-14609-JKO         Doc 5     Filed 04/12/19     Page 51 of 196
Wyndham Vacation Ownership Inc, et al vs Totten Franqui Davis & Burk LLC
ERIC CLINE                                                                           21

 ·1· · · · A· · It was because the home solicitation, sir,

 ·2· ·yes.
 ·3· · · · Q· · And then you left.· And is that when you moved
 ·4· ·to Rockford, Illinois?

 ·5· · · · A· · Is that when we moved to Rockford, Illinois?
 ·6· ·That is when we moved to Rockford, Illinois, yes, sir.
 ·7· · · · Q· · And when you moved to Rockford, Illinois, did
 ·8· ·you start another business there?
 ·9· · · · A· · Yes.

 10· · · · Q· · And what was the business you started there?
 11· · · · A· · American Resource Management Group.
 12· · · · Q· · It is the same ARMG that we're talking about

 13· ·in this case, correct?
 14· · · · · · ·MR. WATERWAY:· Object to the form.
 15· · · · · · ·THE WITNESS:· Well, there is two different
 16· · · · ARMGs.
 17· · · · Q· · (By Mr. Bennington)· Well, let's talk about

 18· ·them.· What is the first one and when did it change or
 19· ·when did there become a second one?
 20· · · · A· · Okay.· So we had -- the first one we would

 21· ·have incorporated, I believe, January of 2012.
 22· · · · Q· · And that was the -- the January 22, 2012, does
 23· ·that sound right?
 24· · · · A· · I thought it was the '12 but I wasn't sure of
 25· ·the exact date so I didn't say it.


                                         Orange Legal
                                         800-275-7991                                 YVer1f
             Case 19-14609-JKO         Doc 5     Filed 04/12/19     Page 52 of 196
Wyndham Vacation Ownership Inc, et al vs Totten Franqui Davis & Burk LLC
ERIC CLINE                                                                           22

 ·1· · · · Q· · But 2012 or January of '12?

 ·2· · · · A· · January of 2012 in Illinois.
 ·3· · · · Q· · And that would be a short time after you were
 ·4· ·arrested for the Skyline operating -- the home

 ·5· ·solicitation, as you put it, correct?
 ·6· · · · A· · I don't recall.· I don't know what you mean by
 ·7· ·a short period of time.
 ·8· · · · Q· · Okay.· Did you plead guilty to any charges
 ·9· ·involving the Skyline situation?

 10· · · · A· · I don't recall what I pled, to be honest with
 11· ·you.
 12· · · · Q· · Were you fined or sentenced?

 13· · · · A· · I was not sentenced to anything.· To the best
 14· ·of my knowledge, it was dropped to a misdemeanor.
 15· · · · Q· · Okay.· Did you pay a fine, if you recall?
 16· · · · A· · Yes, sir.
 17· · · · Q· · All right.· And then what did you do?· What

 18· ·did you do next?· What business did you endeavor on
 19· ·after that?
 20· · · · A· · Well, me and my family moved back to my

 21· ·hometown and my wife and I started American Resource
 22· ·Management Group.
 23· · · · Q· · And what was the purpose of American Resource
 24· ·Management Group?
 25· · · · A· · Assisting timeshare owners with resolutions.


                                         Orange Legal
                                         800-275-7991                                 YVer1f
             Case 19-14609-JKO         Doc 5     Filed 04/12/19     Page 53 of 196
Wyndham Vacation Ownership Inc, et al vs Totten Franqui Davis & Burk LLC
ERIC CLINE                                                                           23

 ·1· · · · Q· · And what does that mean, resolutions?

 ·2· · · · A· · If a consumer is looking for help out of an
 ·3· ·ownership, we will assess their ownership, their
 ·4· ·situation and circumstances.· And if there is help

 ·5· ·available that we believe we can offer them, we would
 ·6· ·enroll them into our Resort Release's services.
 ·7· · · · Q· · All right.· Before we get into that, did ARMG
 ·8· ·advertise a process by which they -- to offer the
 ·9· ·service of canceling a timeshare, owner's timeshare

 10· ·contract?
 11· · · · · · ·MR. WATERWAY:· Object to the form.· Time
 12· · · · period?

 13· · · · Q· · (By Mr. Bennington)· At the time that you
 14· ·started the company.· I'm talking the beginning of the
 15· ·company when you started ARMG, did you commence
 16· ·advertising, for starters?
 17· · · · A· · No.

 18· · · · Q· · At any point did you advertise for the
 19· ·cancelation of a timeshare owner's interest in a
 20· ·contract; did you promote that?

 21· · · · A· · From conception to today?
 22· · · · Q· · Correct.
 23· · · · A· · ARMG did advertise.
 24· · · · Q· · Okay.· And what did you advertise?· What was
 25· ·your advertisements, in essence?


                                         Orange Legal
                                         800-275-7991                                 YVer1f
             Case 19-14609-JKO         Doc 5     Filed 04/12/19     Page 54 of 196
Wyndham Vacation Ownership Inc, et al vs Totten Franqui Davis & Burk LLC
ERIC CLINE                                                                           24

 ·1· · · · A· · ARMG advertised that we could help people out

 ·2· ·of -- or we could help people with timeshare problems.
 ·3· · · · Q· · Okay.· You were going to say help them --
 ·4· ·well, strike that.

 ·5· · · · · · ·What does help them with timeshare problems
 ·6· ·mean?
 ·7· · · · A· · If someone, like, for instance, we get every
 ·8· ·single day people calling us up saying they can't --
 ·9· ·they can't use their ownership.· They were, quote,

 10· ·unquote, bullied into a timeshare.· Didn't understand.
 11· ·They were given a credit card to put down on the down
 12· ·payment, PayPal account, exorbitant interest rates.

 13· · · · · · ·They were promised they could go to New York
 14· ·every single year to see their son and that's the only
 15· ·reason they bought it and the first time they go to book
 16· ·a vacation realize they are not even allowed to go to
 17· ·New York.

 18· · · · · · ·An elderly couple that is 80 years old and
 19· ·has, unfortunately, spent over $450,000 on a timeshare
 20· ·and later on the husband writing a suicide letter and

 21· ·committing suicide based off of just a timeshare
 22· ·developer and what they have done to their family.
 23· ·That's what we help with.
 24· · · · Q· · Okay.· Let's go back.· How do you help them
 25· ·specifically?· Do you help them cancel the timeshare?


                                         Orange Legal
                                         800-275-7991                                 YVer1f
             Case 19-14609-JKO         Doc 5     Filed 04/12/19     Page 55 of 196
Wyndham Vacation Ownership Inc, et al vs Totten Franqui Davis & Burk LLC
ERIC CLINE                                                                           25

 ·1· ·Do you help them sell -- what do you do?

 ·2· · · · A· · Great question.· So we -- what American
 ·3· ·Resource Management Group does or Resort Release?
 ·4· · · · Q· · What is Resort Release?

 ·5· · · · A· · We -- it is a DBA --
 ·6· · · · Q· · Okay.
 ·7· · · · A· · -- that we have done or that the company did.
 ·8· ·It was just consumers understood it more.
 ·9· · · · Q· · Okay.· So Resort Release is the same -- when

 10· ·we speak of Resort Release and ARMG, one and the same?
 11· · · · A· · One and the same.
 12· · · · Q· · So go ahead.· You were telling me what it is

 13· ·you do to help all these people that you just listed --
 14· · · · A· · Yes, sir.
 15· · · · Q· · -- that had issues.· What is the services that
 16· ·you provide in terms of canceling or exit; what do you
 17· ·do?

 18· · · · A· · Great question.· So there is two different
 19· ·programs that Resort Release offers.· One is a transfer
 20· ·of ownership and that is for paid-in-full timeshares.

 21· · · · Q· · Okay.
 22· · · · A· · There is a couple different ways and means
 23· ·that we go about that.· For a consumer that has a
 24· ·paid-in-full timeshare, they are current with their
 25· ·fees, we -- on some of the resorts we have had a


                                         Orange Legal
                                         800-275-7991                                 YVer1f
             Case 19-14609-JKO         Doc 5     Filed 04/12/19     Page 56 of 196
Wyndham Vacation Ownership Inc, et al vs Totten Franqui Davis & Burk LLC
ERIC CLINE                                                                           51

 ·1· · · · Q· · (By Mr. Bennington)· But this is someone that

 ·2· ·has a mortgage, right?
 ·3· · · · A· · Someone that has a mortgage.
 ·4· · · · Q· · Right.· Why would you -- they are not lawyers,

 ·5· ·right?
 ·6· · · · A· · They are not but to our understanding they
 ·7· ·deal with people that can help facilitate getting them
 ·8· ·out.
 ·9· · · · Q· · Do you think that is important to know who the

 10· ·lawyer would be that could help them to get out?
 11· · · · A· · We're just sending a lead over.
 12· · · · Q· · And do you charge for that?

 13· · · · A· · They -- we don't -- they send us -- One Planet
 14· ·Media pays us.· And it is not even Resort Release that
 15· ·they pay.· It is -- I believe they pay Redemption and
 16· ·Release.
 17· · · · Q· · And what is Redemption and Release?

 18· · · · A· · It is another entity that Scott had when we
 19· ·first started out being two separate companies.
 20· · · · Q· · Why would you need two separate companies to

 21· ·do the same job?
 22· · · · A· · Well, you asked what Resort Release was.
 23· · · · Q· · Correct.
 24· · · · A· · We didn't need two separate companies.· But
 25· ·when we started, we had two separate companies.


                                         Orange Legal
                                         800-275-7991                                 YVer1f
             Case 19-14609-JKO         Doc 5     Filed 04/12/19     Page 57 of 196
Wyndham Vacation Ownership Inc, et al vs Totten Franqui Davis & Burk LLC
ERIC CLINE                                                                           103

 ·1· · · · A· · Great question.· So I had gotten a taste of

 ·2· ·the South Florida sun and went back up north.· And I
 ·3· ·remember the exact date that I decided I wanted to come
 ·4· ·home.· I was trying to shovel my car out of the

 ·5· ·driveway.· And you know when the snow turns to ice and
 ·6· ·you can't quite get it off the driveway, well, I had
 ·7· ·taken my shovel and I set it on the side of the house
 ·8· ·and I came in and I said, honey, I don't want to shovel
 ·9· ·driveways anymore.

 10· · · · · · ·So I don't know the exact date.· But it was in
 11· ·the middle -- it was in the winter months and I just
 12· ·told her I'm done dealing with the snow.

 13· · · · Q· · Why was there a need to create a separate
 14· ·Florida ARMG?
 15· · · · A· · I don't know if there was a need but we didn't
 16· ·know any better at the time, sir.· And we thought that
 17· ·was the right thing to do.

 18· · · · Q· · Who made that decision to create separate
 19· ·entities?
 20· · · · A· · I don't know if one individual made that

 21· ·decision, sir.
 22· · · · Q· · Did the Florida and Illinois ARMG entities
 23· ·operate differently or provide any different services?
 24· · · · A· · To the best of my knowledge, no.
 25· · · · Q· · So can you describe any differences that there


                                         Orange Legal
                                         800-275-7991                                      YVer1f
Case 19-14609-JKO   Doc 5   Filed 04/12/19   Page 58 of 196
Case 19-14609-JKO   Doc 5   Filed 04/12/19   Page 59 of 196
Case 19-14609-JKO   Doc 5   Filed 04/12/19   Page 60 of 196
Case 19-14609-JKO   Doc 5   Filed 04/12/19   Page 61 of 196
Case 19-14609-JKO   Doc 5   Filed 04/12/19   Page 62 of 196
Case 19-14609-JKO   Doc 5   Filed 04/12/19   Page 63 of 196
Case 19-14609-JKO   Doc 5   Filed 04/12/19   Page 64 of 196
Case 19-14609-JKO   Doc 5   Filed 04/12/19   Page 65 of 196
Case 19-14609-JKO   Doc 5   Filed 04/12/19   Page 66 of 196
                    Case 19-14609-JKO     Doc 5    Filed 04/12/19          Page 67 of 196




Document title:                  Timeshare Cancellation Services

Capture URL:                     https://www.resortrelease.com/services/

Captured site IP:                70.35.205.143

Page loaded at (UTC):            Wed, 03 Oct 2018 18:47:15 GMT

Capture timestamp (UTC):         Wed, 03 Oct 2018 18:47:31 GMT

Capture tool:                    v6.8.1

Collection server IP:            52.7.109.102

Browser engine:                  Chrome/62.0.3202.9

Operating system:                Microsoft Windows NT 6.2.9200.0 (6.2.9200.0)

PDF length:                      4

Capture ID:                      61a5c93f-50f9-48e0-90e7-e250681d6051

User:                            sb-dgeary




                                                                                Exhibit "8"
                                                    mpaaMqWEUM3xXyNPAFazRD
                                 Case 19-14609-JKO       Doc 5   Filed 04/12/19   Page 68 of 196




Document title: Timeshare Cancellation Services
Capture URL: https://www.resortrelease.com/services/
Capture timestamp (UTC): Wed, 03 Oct 2018 18:47:31 GMT                                             Page 1 of 3
                                 Case 19-14609-JKO       Doc 5   Filed 04/12/19   Page 69 of 196




Document title: Timeshare Cancellation Services
Capture URL: https://www.resortrelease.com/services/
Capture timestamp (UTC): Wed, 03 Oct 2018 18:47:31 GMT                                             Page 2 of 3
                                 Case 19-14609-JKO       Doc 5   Filed 04/12/19   Page 70 of 196




Document title: Timeshare Cancellation Services
Capture URL: https://www.resortrelease.com/services/
Capture timestamp (UTC): Wed, 03 Oct 2018 18:47:31 GMT                                             Page 3 of 3
                    Case 19-14609-JKO     Doc 5     Filed 04/12/19        Page 71 of 196




Document title:                  Transfer - Mortgage Presentation

Capture URL:                     https://owner.resortrelease.com/transfer/#7

Captured site IP:                70.35.205.143

Page loaded at (UTC):            Mon, 12 Nov 2018 18:52:08 GMT

Capture timestamp (UTC):         Mon, 12 Nov 2018 18:52:31 GMT

Capture tool:                    v6.8.1

Collection server IP:            54.174.78.137

Browser engine:                  Chrome/62.0.3202.9

Operating system:                Microsoft Windows NT 6.2.9200.0 (6.2.9200.0)

PDF length:                      4

Capture ID:                      065d8cd3-5181-4a3c-842e-05b21a20114c

User:                            sb-dgeary




                                                    pEkcMvmnf2QwZSoeS73fjS
                                  Case 19-14609-JKO        Doc 5   Filed 04/12/19   Page 72 of 196




Document title: Transfer - Mortgage Presentation
Capture URL: https://owner.resortrelease.com/transfer/#7
Capture timestamp (UTC): Mon, 12 Nov 2018 18:52:31 GMT                                               Page 1 of 3
                                  Case 19-14609-JKO        Doc 5   Filed 04/12/19   Page 73 of 196




Document title: Transfer - Mortgage Presentation
Capture URL: https://owner.resortrelease.com/transfer/#7
Capture timestamp (UTC): Mon, 12 Nov 2018 18:52:31 GMT                                               Page 2 of 3
                                  Case 19-14609-JKO        Doc 5   Filed 04/12/19   Page 74 of 196




Document title: Transfer - Mortgage Presentation
Capture URL: https://owner.resortrelease.com/transfer/#7
Capture timestamp (UTC): Mon, 12 Nov 2018 18:52:31 GMT                                               Page 3 of 3
                    Case 19-14609-JKO     Doc 5     Filed 04/12/19        Page 75 of 196




Document title:                  Transfer - Mortgage Presentation

Capture URL:                     https://owner.resortrelease.com/transfer/#2

Captured site IP:                70.35.205.143

Page loaded at (UTC):            Mon, 12 Nov 2018 18:49:28 GMT

Capture timestamp (UTC):         Mon, 12 Nov 2018 18:49:51 GMT

Capture tool:                    v6.8.1

Collection server IP:            54.174.78.137

Browser engine:                  Chrome/62.0.3202.9

Operating system:                Microsoft Windows NT 6.2.9200.0 (6.2.9200.0)

PDF length:                      4

Capture ID:                      395cb186-1ec2-4d06-b251-e8a645736197

User:                            sb-dgeary




                                                    Hr1ASjZXwTVb7EyEH7g25
Case 19-14609-JKO   Doc 5   Filed 04/12/19   Page 76 of 196
Case 19-14609-JKO   Doc 5   Filed 04/12/19   Page 77 of 196
Case 19-14609-JKO   Doc 5   Filed 04/12/19   Page 78 of 196
Case 19-14609-JKO   Doc 5   Filed 04/12/19   Page 79 of 196
Case 19-14609-JKO   Doc 5   Filed 04/12/19   Page 80 of 196
Case 19-14609-JKO   Doc 5   Filed 04/12/19   Page 81 of 196
Case 19-14609-JKO   Doc 5   Filed 04/12/19   Page 82 of 196
Case 19-14609-JKO   Doc 5   Filed 04/12/19   Page 83 of 196
                  Case
2018 FLORIDA LIMITED    19-14609-JKO
                     LIABILITY         Doc 5 REPORT
                               COMPANY ANNUAL Filed 04/12/19                                                                           Page 84 of 196
                                                                                                                                                   FILED
DOCUMENT# L13000131381                                                                                                                                Apr 09, 2018
Entity Name: AMERICAN RESOURCE MANAGEMENT GROUP LLC                                                                                                 Secretary of State
                                                                                                                                                     CC2668362407
Current Principal Place of Business:
1401 W. CYPRESS CREEK RD
SUITE 101
FORT LAUDERDALE, FL 33309


Current Mailing Address:
1401 W. CYPRESS CREEK RD.
SUITE 101
FORT LAUDERDALE, FL 33309 US

FEI Number: XX-XXXXXXX                                                                                                      Certificate of Status Desired: Yes
Name and Address of Current Registered Agent:
INCORP SERVICES , INC
17888 67TH COURT NORTH
LOXAHATCHEE, FL 33470 US

The above named entity submits this statement for the purpose of changing its registered office or registered agent, or both, in the State of Florida.

SIGNATURE: INCORP SERVICES, INC                                                                                                                                           04/09/2018
                         Electronic Signature of Registered Agent                                                                                                                Date

Authorized Person(s) Detail :
Title                  MGRM                                                                           Title                  MGRM
Name                   CLINE, ERIC                                                                    Name                   CLINE, SHYLA
Address                1401 W. CYPRESS CREEK RD.                                                      Address                1401 W. CYPRESS CREEK RD
                       SUITE 101                                                                                             SUITE 101
City-State-Zip:        FORT LAUDERDALE FL 33309                                                       City-State-Zip:        FORT LAUDERDALE FL 33309




                                                                                                                                                              Exhibit "12"
I hereby certify that the information indicated on this report or supplemental report is true and accurate and that my electronic signature shall have the same legal effect as if made under
oath; that I am a managing member or manager of the limited liability company or the receiver or trustee empowered to execute this report as required by Chapter 605, Florida Statutes; and
that my name appears above, or on an attachment with all other like empowered.

SIGNATURE: SHYLA CLINE                                                                                                 CEO                                                04/09/2018
                        Electronic Signature of Signing Authorized Person(s) Detail                                                                                             Date
                  Case
2018 FLORIDA LIMITED    19-14609-JKO
                     LIABILITY         Doc 5 REPORT
                               COMPANY ANNUAL Filed 04/12/19                                                                           Page 85 of 196
                                                                                                                                                   FILED
DOCUMENT# L11000137579                                                                                                                                Aug 13, 2018
Entity Name: REDEMPTION AND RELEASE, LLC                                                                                                            Secretary of State
                                                                                                                                                     CC6318401936
Current Principal Place of Business:
1401 W. CYPRESS CREEK RD
 SUITE 101
FORT LAUDERDALE, FL 33309


Current Mailing Address:
1401 W. CYPRESS CREEK RD
SUITE 101
FORT LAUDERDALE, FL 33309 US

FEI Number: XX-XXXXXXX                                                                                                      Certificate of Status Desired: No
Name and Address of Current Registered Agent:
REGISTERED AGENTS INC.
3030 N. ROCKY POINT DRIVE
 STE 150A
TAMPA, FL 33607 US

The above named entity submits this statement for the purpose of changing its registered office or registered agent, or both, in the State of Florida.

SIGNATURE: BILL HAVRE                                                                                                                                                     08/13/2018
                         Electronic Signature of Registered Agent                                                                                                                Date

Authorized Person(s) Detail :
Title                  MGR
Name                   MORSE, LARRY S
Address                1401 W. CYPRESS CREEK RD
                       SUITE 101
City-State-Zip:        FORT LAUDERDALE FL 33309




I hereby certify that the information indicated on this report or supplemental report is true and accurate and that my electronic signature shall have the same legal effect as if made under
oath; that I am a managing member or manager of the limited liability company or the receiver or trustee empowered to execute this report as required by Chapter 605, Florida Statutes; and
that my name appears above, or on an attachment with all other like empowered.

SIGNATURE: LARRY MORSE                                                                                                 OWNER                                              08/13/2018
                        Electronic Signature of Signing Authorized Person(s) Detail                                                                                             Date
             Case 19-14609-JKO       Doc 5    Filed 04/12/19     Page 86 of 196



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION

                              CASE NO: 9:18-cv-81055-DMM

WYNDHAM VACATION OWNERSHIP, INC.;
WYNDHAM VACATION RESORTS, INC.;
WYNDHAM RESORT DEVELOPMENT
CORPORATION; and SHELL VACATIONS,
LLC,

         Plaintiffs,
v.

TOTTEN FRANQUI DAVIS & BURK, LLC;
TOTTEN FRANQUI DAVIS & BURK, PLLC;
AMERICAN RESOURCE MANAGEMENT
GROUP, LLC; VACATION PROPERTIES
FOR LESS, LLC; REDEMPTION AND
RELEASE, LLC; RESORT EXIT TEAM, LLC;
HELPING TIMESHARE OWNERS, INC.;
JOHN DOE #2; ERIC S. CLINE; SHYLA
CLINE;   SCOTT     MORSE;   WILLIAM
HOWELL JR.; and JORDAN SALKIN,

       Defendants.
______________________________________/

                       DEFENDANTS’ RULE 26 EXPERT DISCLOSURE

       Defendants, American Resource Management Group, LLC, Redemption and Release,

LLC, Vacation Properties for Less, LLC, Resort Exit Team, LLC, Eric Cline, Shyla Cline and

Scott Morse (collectively, “Defendants”), by and through undersigned counsel and pursuant to

Fed. R. Civ. P. 26(a)(2), and this Court’s Scheduling Order [DE 86], hereby serve this Expert

Disclosure, along with the Expert Report of Scott M. Bouchner, attached hereto as Exhibit “A.”

and assert that the data and information therein is Confidential pursuant to the Stipulated

Protective Order entered in the case per [DE 124]. Accordingly, Defendants disclose:
             Case 19-14609-JKO         Doc 5     Filed 04/12/19     Page 87 of 196



A.     SCOTT M. BOUCHNER, CMA, CVA, CFE, CIRA
       Berkowitz, Pollack and Brant, Advisors, Accountants,
       LLP

       (1)     A complete statement of all opinions the witness will express and the basis and
reasons for them.

               Please see “Expert Report of Scott M. Bouchner,” attached hereto as Exhibit
               “A.”

       (2)     The fact or data considered by the witness in forming them.

               Please see “Expert Report of Scott M. Bouchner,” attached hereto as Exhibit
               “A,” Section IV, “Documents Considered.”

       (3)     Any exhibits that will be used to summarize or support the opinions.

               Please see “Expert Report of Scott M. Bouchner,” attached hereto as Exhibit
               “A.”

       (4)     The witnesses qualifications, including a list of all publications authored in the
previous ten (10) years.

               Please see “Expert Report of Scott M. Bouchner,” attached hereto as Exhibit
               “A.” See also Mr. Bouchner’s Report, section III, “Qualifications.”

               A list of Mr. Bouchner’s publications are included within his CV under
               heading “Publications.”

         (5)    A list of all other cases in which, during the previous four (4) years, the witness
testified as an expert either at trial or by deposition.

               Please see “Expert Report of Scott M. Bouchner,” attached hereto as Exhibit
               “A.” See Mr. Bouchner’s CV under heading “List of Cases Testified.”


Dated: March 22, 2019                                Respectfully submitted,

                                                     BERGER SINGERMAN LLP
                                                     350 East Las Olas Blvd, Suite 1000
                                                     Fort Lauderdale, FL 33301
                                                     Telephone:    (954) 525-9900
                                                     Facsimile:    (954) 523-2872

                                                     /s/ Gavin C. Gaukroger
                                                     P. Benjamin Zuckerman

                                                 2
Case 19-14609-JKO   Doc 5   Filed 04/12/19   Page 88 of 196



                                Florida Bar No. 187143
                                Email: bzuckerman@bergersingerman.com
                                Gavin C. Gaukroger
                                Florida Bar No. 76489
                                E-mail: ggaukroger@bergersingerman.com
                                Matthew S. Nelles
                                Florida Bar No. 009245
                                E-mail: mnelles@bergersingerman.com
                                Kenneth W. Waterway
                                Florida Bar No. 994235
                                E-mail: kwaterway@bergersingerman.com
                                Marianne Curtis
                                Florida Bar No. 92729
                                Email: mcurtis@bergersingerman.com
                                Email: DRT@bergersingerman.com
                                Attorneys for Defendants American
                                Resource Management Group LLC,
                                Vacation Properties for Less, LLC, Resort
                                Exit Team, LLC, Redemption and Release,
                                LLC, Eric Cline, Shyla Cline, and Scott
                                Morse




                            3
                 Case 19-14609-JKO      Doc 5   Filed 04/12/19      Page 89 of 196



                                 CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on March 22, 2019 a true and correct copy of the foregoing
was served via electronic mail upon counsel of record as set forth on the Service List below.
A. Via Electronic Mail:

SHUTTS & BOWEN LLP                                  MCINTOSH SAWRAN & CARTAYA, P.A.
ALFRED J. BENNINGTON, JR., ESQ.                     DOUGLAS M. MCINTOSH, ESQ.
GLENNYS ORTEGA RUBIN, ESQ.                          CARMEN Y. CARTAYA, ESQ.
RAYMOND F. TREADWELL, ESQ.                          1776 East Sunrise Blvd.
300 South Orange Avenue, Suite 1600                 Fort Lauderdale, FL 33304
Orlando, Florida 32801                              Telephone: 954-765-1001
Telephone: (407) 835-6755                           Facsimile: 954-765-1005
Facsimile: (407) 849-7255                           Email: CCartaya@mscesq.com
Email:bbennington@shutts.com                        Email: DMcIntosh@mscesq.com
Email:grubin@shutts.com                             Email: dmmpleadings@mscesq.com
Email: rtreadwell@shutts.com                        Email: cycpleadings@mscesq.com

and                                                 Attorneys for Defendants Totten Franqui Davis
                                                    & Burk, LLC, and Totten Franqui Davis &
SHUTTS & BOWEN LLP                                  Burk, PLLC
DANIEL J. BARSKY, ESQ.
FRANK A. ZACHERL, ESQ.
200 South Biscayne Boulevard, Suite 4100            DAVID ANTHONY WILSON, ESQ.
Miami, Florida 33131                                201 S.W. 2nd Street, #101
Telephone: (561) 650-8518                           Ocala, Florida 34771
Facsimile: (561) 822-5527                           Telephone: (352) 629-4466
Email: dbarsky@shutts.com                           Facsimile: (352) 732-6469
Email: fzacherl@shutts.com                          Email: david@dwilsonlaw.com

Attorneys for Plaintiffs                            Attorneys for Defendants Helping Timeshare
                                                    Owners, Inc. and William W. Howell, Jr.

B. Via United States Mail:

JORDAN SALKIN
c/o Theo Lacy Facility [Booking No. 3100098]
501 City Drive South
Orange, CA 92868

Pro Se Defendant
                                             By: /s/ Gavin C. Gaukroger
                                               Gavin C. Gaukroger
8997524-1




                                                4
    Case 19-14609-JKO        Doc 5    Filed 04/12/19    Page 90 of 196




                                   EXHIBIT A
Wyndham Vacation Ownership, Inc., et al. vs. Totten Franqui Davis & Burk, LLC, et. al.
                                                       Case No. 9:18-cv-81055-DMM
Case 19-14609-JKO   Doc 5    Filed 04/12/19    Page 91 of 196




         IN THE UNITED STATES DISTRICT COURT
        FOR THE SOUTHERN DISTRICT OF FLORIDA


     CASE NO.: 9:18-CV-81055-MIDDLEBROOKS/BRANNON




         WYNDHAM VACATION OWNERSHIP, INC.;
          WYNDHAM VACATION RESORTS, INC.;
           WYNDHAM RESORT DEVELOPMENT
        CORPORATION; and SHELL VACATIONS, LLC

                          Plaintiffs,

                              vs.

         TOTTEN FRANQUI DAVIS & BURK, LLC;
         TOTTEN FRANQUI DAVIS & BURK, PLLC;
    AMERICAN RESOURCE MANAGEMENT GROUP, LLC;
         VACATION PROPERTIES FOR LESS, LLC;
 REDEMPTION AND RELEASE, LLC; RESORT EXIT TEAM, LLC;
     HELPING TIMESHARE OWNERS, INC; JOHN DOE #2;
       ERIC S. CLINE; SHYLA CLINE; SCOTT MORSE;
        WILLIAM HOWELL JR. and JORDAN SALKIN

                          Defendants



         EXPERT REPORT OF SCOTT M. BOUCHNER




                        Prepared by:
          Scott M. Bouchner, CMA, CVA, CFE, CIRA
                    Berkowitz Pollack Brant
               Advisors and Accountants, LLP



                        March 22, 2019
                 Case 19-14609-JKO             Doc 5      Filed 04/12/19      Page 92 of 196
Expert Witness Rebuttal Report of Scott M. Bouchner, CMA, CVA, CFE, CIRA                                   Page 1


     I.   BACKGROUND 1



Using online advertising, radio and direct mail, American Resource Management Group, LLC 2 d/b/a Resort
Release (“ARMG”) and Redemption and Release, LLC 3 (“RNR”) advertises to timeshare, or vacation
ownership interest (“VOI”), owners looking to sell or exit from their VOIs. VOI owners who own their units
free and clear without a mortgage can enroll with RNR or ARMG to access their transfer services in which the
companies coordinate the sale or transfer of the VOI to another party who is willing to take on the rights and
obligations of ownership. Those VOI owners with an outstanding mortgage enroll through ARMG with The
Resort Release Group Legal Services Plan (“Group Legal Plan”) to access cancellation services, which require
the retention of legal counsel to assist VOI owners cancel their VOI agreements and terminate any related
obligations. Members of the Group Legal Plan, among other benefits, gain access to limited legal services. In
order to coordinate the delivery of these legal services (“Group Legal Services”), ARMG acts as the Sponsor
of the Group Legal Plan.

On August 10, 2017, Totten Franqui Davis & Burk, LLC (“TFDB”) entered into a Retainer Agreement with
ARMG and agreed to provide, manage and effectuate the legal services under the Group Legal Plan for all
members. From its inception through the present, all VOI owners enrolling in the Group Legal Plan were
directed to the Plan by ARMG and entered into a Master Agreement with ARMG as the Sponsor of the plan.

Under the Retainer Agreement, for a fixed monthly fee paid by ARMG, TFDB agreed to provide legal services
to all plan members who resided in states in which TFDB was able to take on members. For the collective
group of states Arizona, California, Illinois, Missouri, New York, North Carolina, Pennsylvania and Texas,
the Retainer Agreement provided that ARMG would pay TFDB a fixed monthly fee of $45,000 (“Group 1
States”). For all other states other than Florida, ARMG would pay TFDB an additional $55,000 (“Group 2
States”). For the state of Florida, if and when the Group Legal Plan was approved and TFDB could take
residents of Florida, ARMG would pay TFDB an additional $50,000. Beginning in August 2017, TFDB only
took on members in Group 1 states, and it added Group 2 states in February 2018. It has not and does not
currently take on any members in the state of Florida. All Florida residents with mortgages are not enrolled
in the Group Legal Plan and are directed to a marketing company, which is not owned or controlled by ARMG,




1
  The source of the information contained in this background section was the First Amended Complaint, the Retainer
Agreement between TFDB and ARMG, the Group Legal Plan and the Wolf Report (as defined herein). This
information has been presented as background information and is not intended to constitute expert opinions.
2
    In October 2018, American Resource Management Group, LLC was reorganized to become ARMG Holdings, LLC.
3
    In October 2018, Redemption and Release, LLC was reorganized to become Redemption Holdings USA, LLC.
               Case 19-14609-JKO               Doc 5      Filed 04/12/19     Page 93 of 196
Expert Witness Rebuttal Report of Scott M. Bouchner, CMA, CVA, CFE, CIRA                                  Page 2


TFDB or any of their principals. From August 2017 through December 2018, TFDB received fees totaling
$1.505 million in connection with the work it performed on behalf of members of the Group Legal Plan. 4

Wyndham Vacation Ownership, Inc., Wyndham Vacation Resorts, Inc., Wyndham Resort Development
Corporation and Shell Vacations, LLC (“Wyndham” or “Plaintiffs”) filed their First Amended Complaint on
October 18, 2018 5 against Totten Franqui Davis & Burk, LLC and Totten Franqui Davis & Burk, PLLC (the
“TFDB Defendants”) and American Resource Management Group, LLC, Vacation Properties For Less, LLC,
Redemption And Release, LLC, Resort Exit Team, LLC, Eric S. Cline, Shyla Cline and Scott Morse,
(collectively, the “ARMG Defendants”), as well as additional defendants Helping Timeshare Owners, Inc.,
John Doe #2, William Howell Jr. and Jordan Salkin.

Wyndham has asserted, among other things, that all of the Defendants have made false or misleading
statements of fact in their commercial advertisements which mislead consumers in violation of the Lanham
Act, 15 U.S.C. § 1125(a)(l). Wyndham further alleges that TFDB has contributed and continues to contribute
to the purportedly false advertising by knowingly inducing or causing the conduct, or materially participating
in it. Wyndham has also asserted tortious interference, Florida Deceptive and Unfair Trade Practice Act
(“FDUTPA”), and related claims against TFDB and ARMG. For these counts, the Plaintiffs are seeking i)
actual damages sustained as a result of the alleged false advertising, tortious interference, FDUPTA and related
claims, ii) TFDB’s and ARMG’s respective profits resulting from the alleged false advertising to Wyndham
VOI owners, and iii) costs of the action.

On March 1, 2019, Steven A. Wolf, CPA, CFE, ABV/CFF, ASA issued an Expert Report (the “Wolf Report”),
which claimed mortgage related damages of $5,947,233, comprised of past due mortgage principal, past due
mortgage interest, past due late fees and remaining principal balances for 155 mortgage for which VOI owners
stopped making payments on their mortgages. These damages were segregated into two groups: a) 37
mortgages for which the VOI owners purportedly stopped making their mortgage payments on or after
Wyndham received a Letter of Representation (“LOR”) from TFDB (with total claimed damages of
$1,654,373) and b) 118 mortgages for which the VOI owners purportedly stopped making their mortgage
payments prior to Wyndham receiving a Letter of Representation (“LOR”) from TFDB (with total claimed
damages of $4,292,850).6



4
  The parties modified fees payable under the Retainer Agreement, resulting in TFDB being paid $45,000 per month
from August 2017 through January 2018, $105,000 from February 2018 through September 2018, $125,000 per month
for October 2018 and November 2018 and $135,000 in December 2018.
5
 The original Complaint for Damages and Injunctive Relief was filed by Wyndham on August 8, 2018. A Motion for
Leave to File Second Amended Complaint was filed January 7, 2019, but has not been acted upon.
6
 Mr. Wolf also calculated pre-judgment interest of $22,930 on the past due mortgage amounts through February 28,
2019.
                Case 19-14609-JKO               Doc 5     Filed 04/12/19      Page 94 of 196
Expert Witness Rebuttal Report of Scott M. Bouchner, CMA, CVA, CFE, CIRA                                    Page 3


 II.      SCOPE OF ASSIGNMENT

BPB was retained by the law firm of McIntosh Sawran & Cartaya, P.A. in connection with its representation
of the TFDB Defendants and Berger Singerman LLP in connection with its representation of the ARMG
Defendants. Specifically, I was asked to review pertinent documents, including the financial records of TFDB
and ARMG and data extracted from TFDB’s and ARMG’s Customer Relationship Management (CRM)
systems, and to calculate the profits, if any, earned by TFDB and ARMG in connection with services provided
by these Defendants on behalf of consumers that had purchased Wyndham VOI properties, should the
Plaintiffs prevail on their liability claims.

I am not qualified to offer -- and do not offer -- any opinion as to the legal viability of Plaintiffs’ claims against
TFDB. Instead, I assume solely for the purposes of this report that Plaintiffs will prevail in their liability claims
of Contributory False Advertising in Violation of the Lanham Act against TFDB and ARMG, and are awarded,
among other things, the disgorgement of both TFDB’s and ARMG’s respective profits resulting from the
alleged false advertising to Wyndham Owners. I was also retained as a rebuttal expert to review the expert
report and assess the methodologies, assumptions and opinions of Steven A. Wolf, as presented in the Wolf
Report.

III.      QUALIFICATIONS

I am a Director of Forensic and Business Valuation Services at the accounting firm of Berkowitz Pollack Brant
(“BPB”). BPB was established in 1980 and today has over 200 employees with offices in Miami, Fort
Lauderdale, Boca Raton and West Palm Beach, Florida and New York, New York. I am a Certified
Management Accountant (CMA), as designated by the Institute of Management Accountants, a Certified
Valuation Analyst (CVA), as designated by the National Association of Certified Valuation Analysts, a
Certified Fraud Examiner (CFE), as designated by the Association of Certified Fraud Examiners, and a
Certified Insolvency & Restructuring Advisor (CIRA), as designated by the Association of Insolvency &
Restructuring Advisors.

I have authored and/or contributed to the following publications, among others, concerning damages and lost
profits analysis: Calculating Lost Profits – Business Valuation and Forensic & Litigation Services Practice
Aid 06-4 (American Institute of Certified Public Accountants), Discount Rates, Risk and Uncertainty in
Economic Damages Calculations (American Institute of Certified Public Accountants), Attaining Reasonable
Certainty in Economic Damages Calculations (American Institute of Certified Public Accountants), Attaining
Reasonable Certainty in Economic Damages Calculations – Revenues, Costs and Best Evidence and Lost
Profits Damages: Principals, Methods and Applications – Mitigation of Damages in the Lost Profits
calculation (Chapter 12).      A list of publications and articles I authored and my testimony experience are
included on my Curricula Vitae.
                   Case 19-14609-JKO           Doc 5      Filed 04/12/19        Page 95 of 196
Expert Witness Rebuttal Report of Scott M. Bouchner, CMA, CVA, CFE, CIRA                                  Page 4


IV.       DOCUMENTS CONSIDERED

In forming the opinions expressed herein, I reviewed and relied upon the following information:

      -       Second Amended Complaint for Damages and Injunctive Relief.
      -       Responses by the ARMG Defendants to the Plaintiffs first requests for production.
      -       Responses by the Wyndham Plaintiffs to the ARMG Defendants’ first requests for production.
      -       Answers by the ARMG Defendants to the Plaintiffs first interrogatories
      -       Answers by the Wyndham Plaintiffs to the ARMG Defendants’ first interrogatories.
      -       Responses by the ARMG Defendants to the Plaintiffs first requests for admissions.
      -       Plaintiffs’ Amended Expert Witness Designation and Disclosure.
      -       Preliminary Expert Reports issued on February 8, 2019 by Plaintiffs’ experts, including Steven A. Wolf,
              Warren W. Lindsey and K. Gus Dimitrelos.
      -       Expert Report of Steven A. Wolf issued on March 1, 2019.
      -       QuickBooks files for TFDB from the law firm’s inception on August 7, 2017 through December 31,
              2018.
      -       Data extracted from TFDB’s CRM System, which identifies:
              A)      Property Identification Numbers (PID) for all VOI owners
              B)      The sale date in which VOI owners associated with each PID became customers of the ARMG
                      / RNR Defendants
              C)      The date that TFDB sent out a welcome letter to the VOI owner associated with each PID,
                      evidencing an attorney client relationship
              D)      A designation of Wyndham / Non-Wyndham for each PID 7
              E)      The status of each client / PID
                              i.        Welcome letter sent to client
                             ii.        Documents being processed
                            iii.        Incomplete documents provided by client
                            iv.         Demand letter sent to developer
                             v.         Received response from developer
                            vi.         Pre-litigation / dispute activities
                           vii.         In dispute (i.e. arbitration / litigation)
                           viii.        Resolution of matter (i.e. deed-in-lieu / foreclosure / settlement)
                            ix.         “Mission Complete” letter sent to client
                             x.         Relationship cancelled



7
    Client names of those Non-Wyndham VOI owners have been redacted.
                   Case 19-14609-JKO           Doc 5      Filed 04/12/19   Page 96 of 196
Expert Witness Rebuttal Report of Scott M. Bouchner, CMA, CVA, CFE, CIRA                             Page 5


      -       Payroll data for TFDB
      -       The Resort Release Group Legal Services Plan
      -       Retainer Agreement By And Between Resort Release and Totten Franqui Davis & Burk, LLC dated
              August 10, 2017
      -       Data exported from the QuickBooks files of the ARMG Defendants for the period of January 1, 2015
              through December 31, 2018
      -       Data extracted from ARMG’s CRM System 8, which identifies:
              a)      The Deal Type (i.e. Transfer or Exit)
              b)      Property Identification Numbers (PID)
              c)      The Payment Type (i.e. Deal, Cancel or Refund)
              d)      The Payment Status (i.e. Bounce, Chargeback, Cancel, Hold, Paid, Paid In Full, Pro Bono or
                      Unpaid)
              e)      The name(s) of the VOI owner customers 9
              f)      The Charge Source (i.e. ARMG, Redemption and Release [RNR] or Lead Gen)
              g)      A designation of Wyndham / Non-Wyndham for each PID
              h)      The sale date in which VOI owners associated with each PID became customers of the ARMG
                      / RNR Defendants
              i)      The Due Date in which payments to the ARMG Defendants were due from their customers
              j)      The Process Date in which payments to the ARMG Defendants were processed
              k)      The Card Type, which identified the type of credit card (or check) used by customers to pay the
                      ARMG Defendants
              l)      The Merchant used to process the credit card payment
              m)      The amount of fees paid to the ARMG Defendants by its customers
      -       Payroll data for the ARMG Defendants
      -       Wyndham Destinations, Inc. Public Filings
      -       Deposition of Ramona Harrington – March 11, 2019
      -       Discussions with Management from TFDB and ARMG




8
 The ARMG CRM system was used beginning in June 2016. Prior to June 2016, ARMG Defendants tracked its
customers using spreadsheets that did not maintain the same level of detail as did the CRM system.
9
    Client names of those Non-Wyndham VOI owners have been redacted.
               Case 19-14609-JKO               Doc 5      Filed 04/12/19         Page 97 of 196
Expert Witness Rebuttal Report of Scott M. Bouchner, CMA, CVA, CFE, CIRA                                    Page 6


 V.     EXPERT OPINIONS

As discussed in greater detail in Section VI – Basis for Opinion, below, my expert opinions are as follows:

        A)       In the approximately 17 months since its inception in August 2017 through December 2018,
                 TFDB has not yet achieved profitability, generating firm-wide losses of $4,823 associated
                 with all VOI owner clients it has represented or continues to represent over this period. These
                 losses do not take into consideration any future obligations that TFDB may have in connection
                 with its continued representation of its VOI clients. As such, any legal services performed
                 specifically on behalf of the Wyndham VOI owners who retained TFDB have not generated
                 any profits.

        B)       From January 1, 2015 through December 31, 2018, profits / (losses) earned by the ARMG
                 Defendants pertaining specifically to Wyndham VOI owners are as follows:

                                                     2015       2016             2017         2018          Total
          Wyndham Related Revenues                 $808,395 $1,917,949         $3,242,949   $3,843,742    $9,813,137
          Direct Product Expenses                   -48,541       -41,800         -63,184     -129,951      -283,477
          Indirect Product Expenses                -274,661      -746,271      -1,308,585    -2,063,908   -4,393,424
          Overhead Allocation                       -95,446      -152,142        -235,410     -319,321      -802,310
          Wyndham Related Profit                   $389,748     $976,838       $1,638,778   $1,330,562    $4,333,926
          Contingent Guarantee Exposure                     -              -     -434,788    -2,936,128   -3,360,916
          Wyndham Related Profit / (Loss)
          Net of Guarantee Exposure       $389,748              $976,838       $1,201,990   -$1,595,565    $973,011

          Transfer Profits                         $138,820     $207,596        $304,883     -$478,050     $173,249
          Exit Profits                                                           -200,211    -1,488,823   -1,689,034
          Non-Client Profits                        250,928       769,241       1,097,318      371,308     2,488,796
          Wyndham Related Profit / (Loss)
          Net of Guarantee Exposure       $389,748              $976,838       $1,201,990   -$1,595,565    $973,011



        C)       The calculation of damages prepared by Steven A. Wolf are fundamentally flawed and cannot
                 be reasonably relied upon given that Mr. Wolf has:

                 a.       inappropriately included in his damage calculation those Wyndham VOI owners that
                          had stopped making mortgage payments on their VOIs prior to entering into any
                          agreement with the TFDB or ARMG Defendants;
               Case 19-14609-JKO               Doc 5      Filed 04/12/19    Page 98 of 196
Expert Witness Rebuttal Report of Scott M. Bouchner, CMA, CVA, CFE, CIRA                                Page 7


                 b.       failed to perform any analysis or establish any causal link between the VOI owners’
                          decisions to stop making mortgage payments on their VOIs and the actions of the
                          TFDB and ARMG Defendants (other than relying on the date of the TFDB prepared
                          Letter of Representation);

                 c.       erroneously included the late mortgage principal, interest and fees, and the
                          outstanding mortgage balances for all delinquent VOI Wyndham owners, even though
                          the majority of the mortgages are not owned by the Wyndham Plaintiffs, and are,
                          instead, sold within 30 to 90 days after their origination to bankruptcy-remote special
                          purpose entities that are legally separate from Wyndham without any recourse to
                          Wyndham;

                 d.       failed to consider any opportunity for Plaintiffs to mitigate the purported damages by
                          erroneously including all past due mortgage payments, as well as the entirety of the
                          outstanding mortgage balance, as a measure of damage 10, even if the mortgage
                          payments have only been delinquent for several months, and

                 e.       erroneously failed to offset any of his claimed damages even though Wyndham is able
                          to recover the underlying VOI inventory and resell it at its full current value.




10
  This assumption would require that a VOI owner’s decision to forego making one or more mortgage payments would
shift any mortgage obligation for such debts entirely from the VOI owner to TFDB and/or ARMG.
                  Case 19-14609-JKO            Doc 5      Filed 04/12/19         Page 99 of 196
Expert Witness Rebuttal Report of Scott M. Bouchner, CMA, CVA, CFE, CIRA                                       Page 8


VI.        BASIS FOR OPINION

       A) TFDB DISGORGEMENT OF PROFITS


           In order to determine the profits earned by TFDB in connection with the servicing of Wyndham related

           VOI owners, I obtained copies of TFDB’s QuickBooks files, which contained all financial activity for

           the law firm, from its inception in August 2017 through December 2018. As reflected on Exhibit 1,

           TFDB received 17 monthly retainer payments from ARMG totaling $1,505,000 to provide legal

           services to all members of the Group Legal Plan, which included services provided to the Wyndham

           VOI owners.


           These retainer payments were not specifically based upon the number of timeshare owners that joined

           the Group Legal Plan in any month, the number of timeshare owners that continued to participate in

           the Group Legal Plan or the specific results of the work done by TFDB for any specific timeshare

           owner, including owners of the Wyndham VOI units. TFDB received fees of $45,000 per month from

           August 2017 through January 2018, $105,000 per month in February through September 2018,

           $125,000 in October 2018 and $135,000 per month in November and December 2018.


           For the approximately five-month period ending December 31, 2017, TFDB received total fees from

           ARMG of $225,000 and incurred expenses of $182,383, which are identified by category on Exhibit

           1, leaving an excess of cash receipts over cash disbursements 11 of $42,617. Payroll related expenses

           of $174,000 accounted for the vast majority (i.e., 95.8%) of the expenses incurred and, in 2017,

           consisted of payments made to TFDB’s five partners, Paul G. Totten, Anthony G. Franqui, Erica L.

           Franqui, Garry T. Davis and Christopher D. Burk and an administrative assistant.


           For the full year ending December 31, 2018, TFDB received total fees from ARMG of $1,280,000

           and incurred expenses of $1,327,439, resulting in cash-basis losses of at least $47,439 12. As in 2017,



11
     TFDB’s books and records are maintained on a cash-basis.
12
  As the books and records are maintained on a cash-basis, outstanding actual and/or contingent liabilities are not
included in the losses reflected in this report.
               Case 19-14609-JKO              Doc 5      Filed 04/12/19    Page 100 of 196
Expert Witness Rebuttal Report of Scott M. Bouchner, CMA, CVA, CFE, CIRA                             Page 9


        payroll related expenses of $1,280,000 accounted for the majority (i.e. 96.4%) of the total expenses

        incurred. For the seventeen-month period from August 2017 through December 31, 2018, TFDB had

        total losses of at least -$4,823.


        As TFDB took on additional timeshare related matters, the firm had to hire additional employees. By

        the end of 2018, in addition to its five partners, there were eleven other employees on the firm’s

        payroll. TFDB’s five partners each received a salary of $78,000 per year on an annualized basis from

        the firm’s inception through February 2018, at which point, given the additional caseload, salary

        increased to $120,000 in February 2018 and then to $144,000 per year from March through December

        2018 to service and oversee the more 2,000 case files.


        Despite that no amounts paid by ARMG to TFDB can be traced or specifically matched to an

        individual timeshare owner or property, for purposes of this litigation, I have apportioned the losses

        that can be attributed to the aggregate pool of Wyndham VOIs based upon the total number of

        Wyndham properties for which TFDB provided Group Legal Services as a percentage of total

        timeshare properties serviced in the Group Legal Plan. Over the seventeen-month period, TFDB

        provided Group Legal Services to owners of 2,417 timeshare properties, of which Wyndham

        accounted for 471, or 19.49%, of the total.


        Given the time that a property owner may require legal services can vary considerably, from less than

        one month to well over a year, I have also considered the amount of total time that TFDB provided

        such services to each timeshare property owner. For example, a timeshare owner that became a Group

        Legal Plan client in January 2018 whose issues had not been fully resolved by December 2018 would

        have received 12 months of legal services for that property in 2018, whereas a timeshare owner that

        became a client in December 2018 would only have received one month of legal services. Over the

        seventeen-month period, TFDB provided 14,865 property-months of service, of which Wyndham

        accounted for 2,914 property-months, or 19.60% of this total, approximately the same as the 19.49%

        of Wyndham properties relative to the number of total properties. As such, the total losses that I have
               Case 19-14609-JKO              Doc 5      Filed 04/12/19    Page 101 of 196
Expert Witness Rebuttal Report of Scott M. Bouchner, CMA, CVA, CFE, CIRA                            Page 10


        apportioned to Wyndham for purposes of this litigation ranges from -$940 to -$945, as reflected on

        the bottom of Exhibit 1.


        This however, does not take into consideration any continuing obligations that TFDB may have to its

        Group Legal Plan clients, which will continue through the final resolution of the timeshare property

        (regardless of the outcome of this lawsuit) or until the timeshare client chooses to withdraw from the

        Group Legal Plan. These continuing obligations represent liabilities to TFDB for which the

        corresponding expenses have not been accrued in TFDB’s financial statements. Had such liabilities

        been recorded by TFDB, losses for all timeshare properties, including Wyndham, would increase

        above the -$4,823 and Wyndham losses would increase above the -$945 reflected on Exhibit 1.

        Consequently, because over the approximately seventeen-month period from TFDB’s inception in

        August 2017 through December 2018, all funds received by the firm were used to pay expenses, which

        primarily consisted of reasonable compensation paid to its attorneys and other employees, there have

        been no profits to disgorge.
               Case 19-14609-JKO              Doc 5        Filed 04/12/19       Page 102 of 196
Expert Witness Rebuttal Report of Scott M. Bouchner, CMA, CVA, CFE, CIRA                                      Page 11


    B) ARMG DEFENDANTS DISGORGEMENT OF PROFITS

        In order to determine the profits earned by ARMG in connection with the servicing of Wyndham

        related VOI owners, I obtained copies of ARMG’s QuickBooks files, which contained financial

        activity for ARMG-FL, ARMG-IL, ARMG-DE, RNR, VPL-FL and VPL-DE from January 2015

        (or from each company’s inception if operations began after January 2015) through December 2018. 13

        Additionally, I obtained data extracted from ARMG’s customer relationship management (“CRM”)

        system.


        Because the QuickBooks do not provide detail of the underlying source of revenues, I relied upon the

        CRM to determine whether fees were derived from Wyndham or Non-Wyndham clients. Revenues

        included in the QuickBooks are recorded on a gross basis with the corresponding merchant fees

        recorded separately as an expense, whereas revenues in the CRM are reflected net of corresponding

        merchant fees. After subtracting merchant fees from the corresponding gross revenue, net revenue

        included in the QuickBooks are approximately 0.6% greater than that identified in the CRM over the

        2015 through 2018 period analyzed. Because revenues are greater in the QuickBooks files, the CRM

        data allows for a delineation between Wyndham and Non-Wyndham and the QuickBooks files may

        include additional adjustments for subsequent financial activity not included in the CRM, I calculated

        Wyndham revenues by applying the percentage of Wyndham revenues to total revenues, as reflected

        in the CRM, to the total revenues recorded in the QuickBooks:

                                No Sale
                                 Date          2015           2016            2017           2018        Grand Total
             Non-Wyndham         (284,329)     5,359,267       8,562,427     18,789,663     23,368,156     55,795,185
             Wyndham                 (500)      796,138        1,548,815      3,183,650      3,967,066      9,495,169
             Total             $ (284,829) $ 6,155,405     $ 10,111,243    $ 21,973,313   $ 27,335,222   $ 65,290,354


             Wyndham Revenue as a
             Percentage of All Revenue          12.93%          15.32%         14.49%         14.51%


13
   Financial activity for ARMG-FL, ARMG-IL, ARMG-DE, RNR, VPL-FL and VPL-DE were combined into a single
transactional database, with the elimination of all intercompany activities to avoid duplication. For example, if RNR
reimbursed ARMG-FL for certain incurred expenses, the payments made by RNR to ARMG-FL and the income
received by ARMG-FL from RNR were eliminated so that only revenues received by the ARMG entities from third
parties and expenses paid by the ARMG entities to third parties were included in my analysis.
               Case 19-14609-JKO              Doc 5      Filed 04/12/19    Page 103 of 196
Expert Witness Rebuttal Report of Scott M. Bouchner, CMA, CVA, CFE, CIRA                            Page 12


        Over the four-year period, Wyndham revenues reflected in the CRM accounted for approximately

        $9.50 million of the $65.29 million, or 14.5%, in revenues generated by the ARMG defendants. As

        reflected in Exhibit 2, the above percentages were applied to revenues recorded in the QuickBooks

        files, resulting in approximately $9.81 million attributed to Wyndham VOIs.


        I then classified and grouped expenses recorded in QuickBooks into the following three categories;

        Direct Product Expenses, Indirect Product Expenses and Overhead Allocation.


                      -   Direct Product Expenses consist of those expense items that relate directly to the

                          generation of revenue from VOI owners and for which I was able to identify whether

                          the expense related to a Wyndham vs a Non-Wyndham owner. Examples of Direct

                          Product Expenses include transfer costs (i.e. transfer, title and recording fees),

                          maintenance fees, merchant fees recording fees and other miscellaneous expenses that

                          could be matched to a specific timeshare property.


                      -   Indirect Product Expenses consist primarily of those expenses that are not directly

                          attributable to any specific owner but are necessary to the creation of revenue and

                          would be considered variable in nature. Examples of Indirect Product Expenses

                          include payroll costs and employee benefits, marketing costs and payments made to

                          TFDB for Group Legal Plan Services. Also included as Indirect Product Expenses

                          are those expenses that would otherwise be classified as Direct Product Expenses for

                          which there was insufficient information to identify and match the expense to a

                          specific Wyndham or a Non-Wyndham owner.


                      -   Overhead Allocation includes those expenses required to maintain the corporate

                          offices and would generally be considered less variable in nature. Examples of such

                          expenses would be office expenses, professional fees, rent, computer related costs,

                          depreciation, insurance, travel and meal costs, utilities, interest and other

                          miscellaneous expenses.
               Case 19-14609-JKO              Doc 5      Filed 04/12/19       Page 104 of 196
Expert Witness Rebuttal Report of Scott M. Bouchner, CMA, CVA, CFE, CIRA                                Page 13


        Direct Product Expenses related to Wyndham owners identified in each year were deducted directly

        against the respective Wyndham related revenue in that year, as reflected in Exhibit 2 and summarized

        in the following table:


                                                      2015       2016            2017        2018         Total
          Wyndham Related Revenues                 $808,395 $1,917,949      $3,242,949   $3,843,742   $9,813,137
          Direct Product Expenses                   -48,541       -41,800      -63,184     -129,951     -283,477
          Wyndham Related Revenue
          Less Direct Product Expenses             $759,854 $1,875,251      $3,180,764 $3,713,7791    $9,529,660



        Indirect Product Expenses and Overhead Allocation, excluding amounts relating to the legal plan,

        were apportioned based upon the Wyndham Client Revenue as a Percentage of All Revenue for each

        respective year. Because the legal plan expenses relate specifically to Group Legal Plan clients

        represented by TFDB and the retainer received by TFDB was not tied to any specific clients, I allocated

        legal plan expenses based on the number of Wyndham Exit Clients as a Percentage of All Exit clients

        based upon the 19.60% apportionment discussed in Section IV-A (TFDB Disgorgement of Profits)

        above, which was applied to the legal plan expenses in both the Indirect Product Expenses and

        Overhead Allocation classifications. The resulting Wyndham apportioned expenses were then

        deducted against Wyndham related revenue in that year, as reflected in Exhibit 2 and summarized in

        the following table.


                                                       2015          2016        2017        2018        Total
          Wyndham Related Revenue
          Less Direct Product Expenses             $759,854 $1,875,251      $3,180,764 $3,713,7791    $9,529,660
          Indirect Product Expenses                -274,661      -746,271   -1,308,585   -2,063,908   -4,393,424
          Overhead Allocation                       -95,446      -152,142     -235,410     -319,321     -802,310
          Wyndham Related Profit
          Before Guarantee Exposure                $389,748     $976,838    $1,638,778   $1,330,562   $4,333,926


        To the extent that Plaintiffs prevail in this litigation and are able to prevent Defendants from

        representing Wyndham clients, a money-back guarantee offered by the ARMG Defendants to each of
               Case 19-14609-JKO              Doc 5      Filed 04/12/19          Page 105 of 196
Expert Witness Rebuttal Report of Scott M. Bouchner, CMA, CVA, CFE, CIRA                                    Page 14


        its customers would likely trigger an actual expense that would further reduce Wyndham related

        profits, as reflected on Exhibit 2 and summarized in the following table:


                                                      2015       2016               2017         2018          Total
          Wyndham Related Revenue                  $808,395 $1,917,949         $3,242,949   $3,843,742    $9,813,137
          Direct Product Expenses                   -48,541       -41,800         -63,184     -129,951      -283,477
          Indirect Product Expenses                -274,661      -746,271      -1,308,585    -2,063,908   -4,393,424
          Overhead Allocation                       -95,446      -152,142        -235,410     -319,321      -802,310
          Wyndham Related Profit                   $389,748     $976,838       $1,638,778   $1,330,562    $4,333,926
          Contingent Guarantee Exposure                     -              -     -434,788    -2,936,128   -3,360,916
          Wyndham Related Profit / (Loss)
          Net of Guarantee Exposure       $389,748              $976,838       $1,201,990   -$1,595,565    $973,011



I have further broken down the collective Wyndham Related Profit / (Loss) Net of Guarantee Exposure by the
type of service provided to VOI owners, as reflected in greater detail on Exhibit 2 and summarized in the
following table:

                                                       2015          2016           2017          2018        Total
          Transfer                                 $138,820     $207,596        $304,883     -$478,050     $173,249
          Exit                                                                   -200,211    -1,488,823   -1,689,034
          Non-Client                                250,928       769,241       1,097,318      371,308     2,488,796
          Wyndham Related Profit / (Loss)
          Net of Guarantee Exposure       $389,748              $976,838       $1,201,990   -$1,595,565    $973,011



Transfer services pertain to those VOI owners who own their VOIs outright without any underlying mortgage

and have retained ARMG to transfer their property to another owner. Exit services pertain to those VOI owners

who have an outstanding mortgage on their VOIs and, therefore, contract with ARMG (through the Group

Legal Plan) and TFDB to exit from their VOIs. Non-Client services pertain to VOI owners who have been

directed to a marketing company, which is not owned or controlled by ARMG, TFDB or any of their principals,

for which ARMG receives a fee.


Revenues have been allocated based upon the Wyndham related revenues that are attributable to each service

type as a percentage of total Wyndham related revenues, as reflected in ARMG’s CRM. To calculate profits,
               Case 19-14609-JKO              Doc 5      Filed 04/12/19    Page 106 of 196
Expert Witness Rebuttal Report of Scott M. Bouchner, CMA, CVA, CFE, CIRA                              Page 15


as reflected in greater detail on Exhibit 2, revenues for each service type were first reduced by those expenses

that could be matched to a specific service type. All remaining unallocated expenses were allocated to the

three service types based upon the revenues attributed to each service type as a percentage of total Wyndham

related revenues.
               Case 19-14609-JKO              Doc 5      Filed 04/12/19    Page 107 of 196
Expert Witness Rebuttal Report of Scott M. Bouchner, CMA, CVA, CFE, CIRA                                Page 16


     C) FLAWED AFFIRMATIVE DAMAGES IN WOLF REPORT

        The damages calculations prepared by Steven A. Wolf cannot be reasonably relied upon as they are
        predicated on fundamentally flawed assumptions, are not based on sufficient relevant data and
        sufficient relevant forensic procedures, which he failed to perform.

        A. Wolf damages erroneously included Wyndham VOI owners that were delinquent on
             mortgage payments prior to entering into any agreement with Defendants

             The Wolf Report identifies 155 “Affected Accounts” that form the basis for Mr. Wolf’s damage
             calculations. On Page 2 of the Wolf Report, he states:

                 I was asked to segregate the population of Wyndham’s timeshare accounts that are
                 or were represented by Defendants (the “Affected Account(s)”) into the following
                 Groups: (1) accounts that became past due on or after the Defendants letter of
                 representation (“LOR”) date (2) accounts that became past due at some point
                 before the LOR date

             On page 9 of his report, Mr. Wolf goes on to state,

                 To assign the remaining 155 Affected Accounts to Groups, I first had to identify the
                 due date of first payment missed for a given account, and then compare that date to
                 the LOR date for each account owner.

             Other than he was asked to by counsel, Mr. Wolf does not explain anywhere in his report why he
             is segregating the “Affected Accounts” into two groups. More importantly, to the extent that a
             VOI owner made the decision to stop making payments on their mortgage prior to entering into
             an agreement with any of the Defendants, the Wolf Report fails to provide any explanation as to
             how such a decision could constitute a damage that could be attributed to the Defendants. Of the
             $5,947,223 in damages claimed by Mr. Wolf (excluding pre-judgment interest), $4,297,850, or
             72.2% pertain to an account that he classified as having become past due at some point before the
             LOR date. 14

        B. Wolf failed to perform any analysis that establishes a causal link between VOI owners’
             delinquent mortgage payments and the actions of Defendants

             Similarly, in addition to attributing damages pertaining to accounts that became past due at some
             point before the LOR date entirely to Defendants, Mr. Wolf implicitly assumed that any decision
             to withhold mortgage payments must have been caused by the actions of the Defendants.


14
  In addition, included among the 155 “Affected Accounts” are VOIs for which TFDB has reached some settlement or
resolution with Plaintiffs.
               Case 19-14609-JKO              Doc 5      Filed 04/12/19    Page 108 of 196
Expert Witness Rebuttal Report of Scott M. Bouchner, CMA, CVA, CFE, CIRA                                  Page 17


             Of the 155 “Affected Accounts” identified by Mr. Wolf, 118, or 76.1%, had already become
             delinquent prior to Plaintiff’s receipt of the LOR, which indicates that many VOI owners made
             this decision without any direction or influence by the Defendants. Even if a VOI owner opted to
             withhold mortgage payments after a LOR was received by Wyndham, however, I am not aware
             of any evidence that definitively links mortgage delinquencies to the Defendants’ actions.
             Pursuant to the deposition of Ramona Harrington, Wyndham’s corporate representative, it was
             apparent that Plaintiffs do not have direct knowledge of VOI owners withholding mortgage
             payments as a result of the Defendants’ actions.

                                                                                                Page 22
                                   17   Q. So let me ask you the first question then. Who
                                   18   was advised by ARMG to stop making payments on a
                                   19   timeshare contract?
                                   20   A. We have a list of owners that are represented,
                                   21   you know, by ARMG, and they stopped making payments
                                   22   relatively soon after ARMG's involvement with the
                                   23   account.
                                   24   Q. Who are those people?
                                   25   A. We provided the list of owners.
                                                                                                Page 23
                                   1 Q. So every one of those people on the list were
                                   2 advised by ARMG to stop making payments on their
                                   3 timeshares?
                                   4 A. I think the majority of them were.
                                   5 Q. How did you come to make the conclusion that the
                                   6 majority of these folks were told to stop making
                                   7 payments on their timeshare by ARMG?
                                   8 A. We looked at the rate of delinquency after ARMG
                                   9 became involved with the account, versus the rate of
                                   10 delinquency for owners who are not represented by ARMG....

                                                                                                Page 24
                                   4 Q. ...With respect to the individuals that you
                                   5 said the majority of who were instructed to stop making
                                   6 payments on their timeshares, who among them was told by
                                   7 the ARMG defendants to stop making payments on their
                                   8 timeshares?
                                   9 A. My understanding is that American Resource
                                   10 Management Group, ARMG, refers their clients to Totten,
                                   11 Franqui, and the owners who are represented by Totten,
                                   12 Franqui become delinquent and default at a higher rate
                                   13 than the owners not represented by them....
                                                                                                Page 25
                                   10 ...Q. Who among those individuals were instructed by my
                                   11 clients, the ARMG defendants, to stop making payments on
                                   12 their timeshares?
                                   13 MR. ZACHERL: I object to the form.
                                   14 THE WITNESS: I don't know which ones were
                                   15 instructed by them. What I do know is that
                                   16 after they do business with your client they
                                   17 have a higher propensity to go delinquent.
               Case 19-14609-JKO              Doc 5      Filed 04/12/19    Page 109 of 196
Expert Witness Rebuttal Report of Scott M. Bouchner, CMA, CVA, CFE, CIRA                                Page 18


             As reflected in the above excerpts from her deposition, Ms. Harrington has expressed Wyndham’s
             assumption that because VOI owners that have contracted with Defendants and have higher
             delinquency rates than other VOI owners (of which neither is discussed in the Wolf Report), that
             somehow proves that Defendants caused the delinquencies. This assumption, however, fails to
             consider that VOI owners who have made the decision to allow their mortgages to become
             delinquent are also more likely to look for ways of relieving themselves of the financial obligations
             of VOI ownership.

             Mr. Wolf’s damages necessarily assumes, without any evidence, analysis or sufficient relevant
             data that there is a causal relationship between a VOI owner choosing to retain the Defendants and
             their decision to withhold making mortgage payments. This assumption, however, is in direct
             contradiction with information received from TFDB that VOI owners enrolled in the Group Legal
             Plan were never advised to stop making any payments.

             A VOI owner’s decision to withhold mortgage payments is entirely consistent with an owner’s
             decision to retain professional assistance in order to transfer their ownership to another party or
             exit from their timeshare obligation, as both decisions reflect a desire by the owner to alter their
             financial circumstances. In the absence of any evidence, it is not reasonable to conclude that
             simply because a VOI owner enters into an agreement with companies such as ARMG or TFDB
             and also begins withholding mortgage payments and/or fees, that it was the decision to retain
             professionals that caused the delinquent payments. Correlation (i.e. events that coincide with one
             another) is not causation, and there is nothing in the Wolf Report that establishes or even alludes
             to such causation. As such, attributing every delinquent payment entirely to Defendants is both
             speculative and not supported by the data.


        C. Wolf erroneously failed to consider Plaintiffs’ ability to mitigate damages by including all
             past due mortgage payments as well as the entire outstanding mortgage balances

             On pages 10 and 11 of the Wolf Report, Mr. Wolf states:

                 For the 155 Affected Accounts, I quantify and present the following amounts as of
                 February 18, 2019:

                      x   Past due mortgage principal
                      x   Past due mortgage interest
                      x   Past due mortgage related other fees
                      x   Remaining Principal (emphasis added)
               Case 19-14609-JKO              Doc 5      Filed 04/12/19    Page 110 of 196
Expert Witness Rebuttal Report of Scott M. Bouchner, CMA, CVA, CFE, CIRA                                Page 19


             Other than being requested to do so by counsel, the Wolf Report does not include any explanation
             as to why the remaining principal balance is included as an element of damages:

                 I was asked to quantify the past due mortgage principal, interest, and other fee
                 amounts owed by the owners (“Owners”) of the Affected Accounts (collectively
                 “Past Due Amounts”), and the remaining mortgage principal balance (the
                 “Remaining Principal”) (Page 2)

             Of the $5,947,223 in damages calculated by Mr. Wolf (excluding pre-judgment interest),
             $5,020,177 15, or 84.4% or the amounts claimed, is comprised of the aggregate remaining principal
             balance on mortgages with delinquent payments. By doing so, Mr. Wolf has implicitly shifted all
             legal responsibility for repayment of the mortgage from the VOI owner to the Defendants. He
             further assumes that, to the extent that a VOI owner has been delinquent on any mortgage
             payments, the only possible outcome is a full default on the outstanding mortgage. Moreover, he
             fails to consider Plaintiff’s ability to mitigate any losses that may be incurred by pursuing what
             Wyndham believes are its rights under the timeshare contracts.

             Mr. Wolf has not offered any logical basis to include the aggregate outstanding principal balance
             on all delinquent mortgages in his damages calculation. In its representation of VOI owners under
             the Group Legal Plan, TFDB has pursued what it believes to be available legal remedies that would
             enable owners to be relieved of any legal obligation to make payments on the outstanding
             mortgages. If TFDB’s efforts to prosecute these cases are successful, there would be no basis for
             a claim for damages.

             To the extent that TFDB’s efforts are unsuccessful, it is my understanding that the legal and
             financial obligation would remain with the VOI owner, which is consistent with Plaintiff’s First
             Amended Complaint (i.e. “Wyndham has valid and binding contracts...with individuals who
             purchased timeshare interests from Wyndham... which control the benefits and obligations of
             timeshare ownership”)16. In such instances, Plaintiffs would not suffered damages in the form of
             lost mortgage principal, as these amounts would still be owed by the VOI owners.

             Moreover, only a very small fraction of the VOIs represented by TFDB in the Group Legal Plan
             have actually been resolved – either through settlement, foreclosure or dispute resolution. As
             discussed previously, I have reviewed data extracted from TFDB’s CRM, which provides a status
             of each matter, and includes the following classifications:



15
   Of this amount, $3,542,902 relates to VOI owners who stopped making payments prior to Wyndham’s receipt of the
LOR and $1,477,275 relates to VOI owners who stopped making payments after Wyndham’s receipt of the LOR.
16
   First Amended Complaint – paragraph 2
                 Case 19-14609-JKO            Doc 5      Filed 04/12/19        Page 111 of 196
Expert Witness Rebuttal Report of Scott M. Bouchner, CMA, CVA, CFE, CIRA                                  Page 20


                               i.       Welcome letter sent to client
                              ii.       Documents being processed
                             iii.       Incomplete documents provided by client
                             iv.        Demand letter sent to developer
                              v.        Received response from developer
                             vi.        Pre-litigation / dispute activities
                             vii.       In dispute (i.e. arbitration / litigation)
                            viii.       Resolution of matter (i.e. deed-in-lieu / foreclosure / settlement)
                             ix.        “Mission Complete” letter sent to client
                              x.         Relationship cancelled

               The overwhelming majority of the Wyndham VOIs have not progressed beyond a demand letter
               being sent to Wyndham. Of the 471 Wyndham related VOIs identified in TFDB’s CRM, only 14
               have reached the “Mission Complete” stage. As such, to include the full acceleration of the entire
               aggregate principal balance of all delinquent mortgages as an element of damage is highly
               speculative and cannot be reasonably relied upon.


           D. Wolf damages erroneously included late mortgage payments and outstanding mortgage
               balances on debt that was sold without recourse to legally separate special purpose entities
               (SPEs)

               As reflected on page 5 of the Wolf Report,

                   The Company’s sales of VOI’s are either cash sales or developer-financed sales.
                   Developer financed sales are typically collateralized by the underlying VOI. The
                   Company pools qualifying vacation ownership contract receivables and sells them
                   to bankruptcy-remote entities. Vacation ownership contract receivables qualify for
                   securitization based primarily on the credit strength of the VOI purchaser to whom
                   financing has been extended. Vacation ownership contract receivables are
                   securitized through bankruptcy-remote SPE’s that are consolidated within the
                   Company’s financial statements.

               Mr. Wolf appears to suggest without explanation that, merely because these bankruptcy-remote
               SPE’s are consolidated within Wyndham’s financial statements, any losses suffered by these
               entities would somehow constitute losses / damages to the Plaintiffs in this case. This is contrary
               to the description of the relationship between Wyndham and the SPEs presented in the Wyndham
               Destinations, Inc. 2018 Form 10-K, which makes reference to $2.357 billion of Non-recourse
               Vacation Ownership Debt 17:


17
     Wyndham Destinations, Inc. Form 10-K for the fiscal year ended December 31, 2018, Pages 71 and 102
                 Case 19-14609-JKO            Doc 5      Filed 04/12/19      Page 112 of 196
Expert Witness Rebuttal Report of Scott M. Bouchner, CMA, CVA, CFE, CIRA                                  Page 21


                   Represents non-recourse debt that is securitized through bankruptcy-remote special
                   purpose entities (“SPEs”), the creditors of which have no recourse to the Company
                   for principal and interest. These outstanding borrowings (which legally are not
                   liabilities of the Company) are collateralized by $3.03 billion and $2.68 billion of
                   underlying gross vacation ownership contract receivables and related assets
                   (which legally are not assets of the Company) as of December 31, 2018 and 2017,
                   respectively.18

               The Form 10-K goes on to state:

                   The activities of these SPEs are limited to (i) purchasing vacation ownership
                   contract receivables from the Company’s vacation ownership subsidiaries, (ii)
                   issuing debt securities and/or borrowing under a conduit facility to fund such
                   purchases and (iii) entering into derivatives to hedge interest rate exposure. The
                   bankruptcy remote SPEs are legally separate from the Company. The receivables
                   held by the bankruptcy-remote SPEs are not available to creditors of the Company
                   and legally are not assets of the Company. Additionally, the non-recourse debt that
                   is securitized through the SPEs is legally not a liability of the Company and thus,
                   the creditors of these SPEs have no recourse to the Company for principal and
                   interest. 19

               As reflected on the following table appearing on page 107 of Wyndham Destination, Inc.’s 2018
               Form 10-K, there were $3.029 billion of SPE assets, which included $2.883 billion of gross
               securitized contract receivables, and total SPE liabilities of $2.360 billion, which represented $669
               million of SPE assets in excess of SPE liabilities, providing a large cushion in the event of any
               loan defaults.




               On August 29, 2002, Wyndham Consumer Finance, Inc. entered into a Master Loan Purchase
               Agreement to sell vacation ownership contract receivables to Sierra Deposit Company, LLC, an




18
     Wyndham Destinations, Inc. Form 10-K for the fiscal year ended December 31, 2018, Page 103
19
     Wyndham Destinations, Inc. Form 10-K for the fiscal year ended December 31, 2018, Page 107
                 Case 19-14609-JKO            Doc 5      Filed 04/12/19       Page 113 of 196
Expert Witness Rebuttal Report of Scott M. Bouchner, CMA, CVA, CFE, CIRA                                      Page 22


               agreement that was amended and restated as of October 30, 2007. In this agreement, it was made
               clear that

                   It is the express and specific intent of the parties that the transfer of the Additional
                   Loans and the other Transferred Assets relating thereto from the Seller to the
                   Purchaser as provided is and shall be construed for all purposes as a true and
                   absolute sale of such Additional Loans and Transferred Assets, shall be absolute
                   and irrevocable and provide the Purchaser with the full benefits of ownership of the
                   Additional Loans and related Transferred Assets and will be treated as such for all
                   federal income tax reporting and all other purposes.



               The vast majority of all vacation ownership contract receivables were securitized and irrevocably
               sold without recourse to bankruptcy remote SPEs. As of December 31, 2018, Wyndham
               Destination, Inc.’s Form 10-K reports that there were $2.883 billion of securitized contract
               receivables and $888 million non-securitized contract receivables, which indicates that
               approximately 76.5% of its notes have been irrevocably sold to legally separate parties without
               any recourse to Wyndham. 20

               The Wolf Report, however, contains no analysis that identifies and distinguishes between the
               “Affected Accounts” that have been securitized from those that have not. To the extent that Mr.
               Wolf has calculated and included any losses that have been incurred by a legally separate and
               distinct third party, his damages are overstated.




           E. Wolf erroneously failed to offset his claimed damages despite that Wyndham is able to
               recover the underlying VOI inventory and resell it at its full current value

               On page 12 of the Wolf Report, Mr. Wolf states

                   At the time of this report, none of the Affected Accounts VOI’s were recovered and
                   placed back into Wyndham’s inventory. Therefore, Wyndham has received no
                   economic benefit associated with the 155 past due accounts. However, I have
                   considered if a potential economic benefit may exist in the event the Affected
                   Accounts VOI’s are returned to Wyndham’s inventory for later resale.

               I agree with Mr. Wolf that it would be inconsistent to include as a measure of damages the
               delinquent mortgage principal, interest and fees on all “Affected Accounts”, as well as the
               aggregate remaining principal on these accounts, without offsetting these purported damages by



20
     Wyndham Destinations, Inc. Form 10-K for the fiscal year ended December 31, 2018, Pages 107-108
                 Case 19-14609-JKO            Doc 5      Filed 04/12/19      Page 114 of 196
Expert Witness Rebuttal Report of Scott M. Bouchner, CMA, CVA, CFE, CIRA                                    Page 23


               the economic value of any VOIs recovered as a result of a default by the VOI owner. As included
               in the 2018 Wyndham Destinations, Inc. Form 10-K:

                   Inventory Sourcing

                   Consumer loan defaults. As discussed in the “Purchaser Financing” section, we
                   offer financing to purchasers of VOIs. In the event of a default, we are able to
                   recover the inventory and resell it at full current value. We are responsible for the
                   payment of maintenance fees to the property owners’ associations until the product
                   is sold. As of December 31, 2017, inventory on the Consolidated Balance Sheet
                   included estimated recoveries of loan defaults in the amount of $286 million. 21


       Inventory held by Wyndham, including estimated VOI recoveries, was summarized in the Form
       10-K as follows 22:




       Despite statements in Wyndham’s public filings that it has sourced and is holding an estimated $286
       million of inventory from VOI recoveries obtained through consumer loan defaults, Mr. Wolf has
       completely ignored the existence of this value and has, in fact, argued on page 12 that it has no value:

                   While it may appear that a recovery of a timeshare account owner’s deeded interval
                   or points may provide an economic benefit, since Wyndham can eventually attempt
                   to resell or rent the deeded interval placed back into its inventory, the economic
                   reality is different. This is due to the large amount of existing inventory it already
                   holds for sale, in addition to the unrecovered upfront costs incurred by Wyndham
                   to initially develop, build, market, sell and administer the timeshare account.

       This statement, however, completely ignores the inherent value of the recovered VOIs recognized and
       acknowledged to exist by Wyndham in each of its annual audited financial filings. Mr. Wolf, instead,
       appears to be making a FIFO (first-in first-out) inventory accounting argument, that because Wyndham
       has other inventory to sell, he can simply ignore the value of the recovered VOIs. He also argues that
       because there are costs associated with holding inventory (i.e. maintenance fees) and costs associated with
       marketing and selling VOIs, “VOIs do not appear to provide a meaningful economic benefit to Wyndham

21
     Wyndham Destinations, Inc. Form 10-K for the fiscal year ended December 31, 2018, Page12
22
     Wyndham Destinations, Inc. Form 10-K for the fiscal year ended December 31, 2018, Page 99
                 Case 19-14609-JKO            Doc 5      Filed 04/12/19      Page 115 of 196
Expert Witness Rebuttal Report of Scott M. Bouchner, CMA, CVA, CFE, CIRA                                Page 24


       since the profit is back-end loaded in the transaction, but instead may result in unrecovered transaction
       costs and impose additional expense.”23

       This flawed argument, of course, undercuts Wyndham’s entire business model, which Wyndham describes
       as follows:

                     We operate the world’s largest vacation ownership business. We develop and
                     acquire vacation ownership resorts, market and sell VOIs, provide consumer
                     financing for the majority of the sales and provide property management services
                     to property owners’ associations. As of December 31, 2018, we had 224 vacation
                     ownership resorts in the U.S., Canada, Mexico, Caribbean and South Pacific that
                     represent more than 25,000 individual vacation ownership units and approximately
                     880,000 owners of VOIs.... Our vacation ownership business derives a majority of
                     its revenues from timeshare sales, with the remainder of revenues coming from
                     consumer financing and property management. 24


       The false arguments made by Mr. Wolf to avoid including any offset to his purported damages would be
       applicable to other inventory held, marketed and sold by Wyndham.

       Wyndham’s Vacation Ownership constitutes a business segment that continues to grow in terms of both
       revenues and profits. In 2018, Wyndham had gross VOI sales of $2.271 billion, a 6.2% increase over the
       $2.138 billion it generated in 2017. Approximately 45% of Wyndham’s net revenues ($1,769 net VOI
       sales out of $3,931 total net sales)25 originated from the sale of VOIs. Moreover, Wyndham reported $731
       million of adjusted EBITDA (Earnings Before Interest Taxes Depreciation and Amortization) to its
       Vacation Ownership segment.26

       Nonetheless, Mr. Wolf chooses to include in his damages calculation delinquent mortgage payments and
       aggregate outstanding principal balances that were irrevocably sold without recourse to non-Plaintiff
       entities, while, at the same time, completely ignoring any value that would be received by Plaintiffs as a
       result of VOI recoveries, resulting in a further overstatement in calculated damages that cannot be
       reasonably attributed to the Defendants.

       I understand that discovery is ongoing. As such, I reserve the right to update this report and the opinions
       contained herein if additional information becomes available for my review.




23
     Wolf Report, page 16
24
     Wyndham Destinations, Inc. Form 10-K for the fiscal year ended December 31, 2018, Pages 8-9
25
     Wyndham Destinations, Inc. Form 10-K for the fiscal year ended December 31, 2018, Page 43
26
     Wyndham Destinations, Inc. Form 10-K for the fiscal year ended December 31, 2018, Page 46
               Case 19-14609-JKO              Doc 5      Filed 04/12/19     Page 116 of 196
Expert Witness Rebuttal Report of Scott M. Bouchner, CMA, CVA, CFE, CIRA                              Page 25


VII.    EXPERT COMPENSATION

I am being compensated at my standard rate of $505 per hour, while other members of our firm who worked
on this engagement are compensated at $85 to $480 per hour. Neither my compensation nor the compensation
of the other BPB personnel who worked on this assignment is contingent on the outcome of this litigation.




                                                                   _____________________________________
                                                                    Scott M. Bouchner, CMA, CVA, CFE, CIRA
                                                          Berkowitz Pollack Brant Accountants and Advisors LLP
                                                                      200 South Biscayne Boulevard, Sixth Floor
                                                                                          Miami, Florida 33131
                                Case 19-14609-JKO                      Doc 5         Filed 04/12/19              Page 117 of 196
Exhibit 1                                              Totten Franqui Davis & Burk, LLC
                               Profit and Loss Statement from Inception (August 2017) through December 31, 2018
                                                                       and
                                           Apportionment of Profits / (Losses) to Wyndham Properties

                                                                                                                          2017          2018         TOTAL
            Income
                Group Legal Services Plan - Retainer
                                                                                 08/10/17                                $45,000                       $45,000
                                                                                 09/18/17                                 45,000                        45,000
                                                                                 10/13/17                                 45,000                        45,000
                                                                                 11/14/17                                 45,000                        45,000
                                                                                 12/15/17                                 45,000                        45,000
                                                                                 01/16/18                                                45,000         45,000
                                                                                 02/15/18                                               105,000        105,000
                                                                                 03/14/18                                               105,000        105,000
                                                                                 04/17/18                                               105,000        105,000
                                                                                 05/16/18                                               105,000        105,000
                                                                                 06/19/18                                               105,000        105,000
                                                                                 07/17/18                                               105,000        105,000
                                                                                 08/16/18                                               105,000        105,000
                                                                                 09/19/18                                               105,000        105,000
                                                                                 10/15/18                                               125,000        125,000
                                                                                 11/15/18                                               135,000        135,000
                                                                                 12/14/18                                               135,000        135,000
            Total Income                                                                                               $225,000      $1,280,000    $1,505,000
            Expense
               Payroll Expenses                                                                                        $174,800      $1,173,992    $1,348,792
               Independent Contractors                                                                                        0          76,092        76,092
               Professional Fees                                                                                          1,827          66,209        68,036
               Rent Expense                                                                                                   0          56,238        56,238
               Insurance Expense
                    Health Insurance                                                                                           0         17,582         17,582
                    Professional Liability                                                                                 2,582         10,993         13,575
                    Worker's Compensation                                                                                    114            820            934
                    Insurance Expense - Other                                                                                  0          1,998          1,998
               Total Insurance Expense                                                                                     2,696         31,393         34,089
                Advanced Client Costs                                                                                        396         31,740         32,136
                Miscellaneous Expense                                                                                          0         10,053         10,053
                Reimbursement of Employee Paid Expenses                                                                        0          4,500          4,500
                Meals and Entertainment                                                                                      204          3,945          4,149
                Computer and Internet Expenses                                                                                 0          2,997          2,997
                Business Licenses and Permits                                                                              2,160            754          2,914
                Office Supplies                                                                                              861          1,693          2,554
                Utilities                                                                                                      0          1,490          1,490
                Travel Expense                                                                                                 0            618            618
                Bank Service Charges                                                                                          14             82             96
                Reimbursement of Loss Items                                                                                    0             50             50
                Research                                                                                                       0             15             15
                Reimbursement of Group Plan Legal Costs and Advanced Client Expenses                                         (575)     (134,421)      (134,996)
            Total Expenses (Net of Reimbursements)                                                                     $182,383      $1,327,439    $1,509,823

            Net Income / (Loss)                                                                                         $42,617       ($47,439)       ($4,823)

            Wyndham Timeshare Properties through 12/31/18                                       471       19.49%         $8,305        ($9,244)          ($940)
            Non-Wyndham Timeshare Properties through 12/31/18                                 1,946       80.51%
               Total Timeshare Owners                                                         2,417      100.00%
                      or
            Wyndham Timeshare Properties through 12/31/18 (in months) 1                       2,914       19.60%         $8,354        ($9,300)          ($945)
            Non-Wyndham Timeshare Properties through 12/31/18 (in months)                    11,951       80.40%
               Total Timeshare Owners (in months)                                            14,865      100.00%

            1
              Timeshare properties in months is equal to the number of months that each timeshare property has been active, from the date of acquisition by
            TFDB through either the date of completion / cancellation or through December 31, 2018 for active files.
                       Case 19-14609-JKO                                     Doc 5              Filed 04/12/19                 Page 118 of 196
Exhibit 2                                                                         Calculation of Wyndham Profits




                                                                                                2015            2016           2017           2018           TOTAL
            Wyndham Client Revenue as a Percentage of All Revenue                                12.93%           15.32%         14.49%         14.51%

            Wyndham Exit Clients as a Percentage of All Exit Clients                                                                                            19.60% [A]

            Wyndham Related Revenues                                                            $808,395       $1,917,051    $3,243,949      $3,843,742      $9,813,137

            Direct Product Expenses
                   Transfer Cost                                                                 26,772           13,735         50,167         78,914         169,588
                   Maintenance Fees                                                              21,769           28,065         11,768         43,243         104,844
                   Client Incentive                                                                 -                -              550          6,670           7,220
                   Marketing - Direct                                                               -                -              700            400           1,100
                   Legal Plan - Direct                                                              -                -              -              724             724
                                                                                                 48,541           41,800         63,184        129,951         283,477
            Wyndham Related Revenue Less Direct Product Expenses                                759,854        1,875,251      3,180,764      3,713,791       9,529,660

            Indirect Product Expenses
                   Payroll                                                                      153,085          467,158        713,371        968,810       2,302,423     [B]
                   Marketing                                                                     95,490          200,184        405,283        646,317       1,347,273     [B]
                   Merchant Fees                                                                 20,179           40,447         85,488        106,349         252,462     [B]
                   Inventory Costs                                                                2,402           28,160         37,162         27,837          95,561     [B]
                   Transfer Cost                                                                  3,506            8,973         11,664         17,892          42,035     [B]
                   Employee Benefits                                                                -              1,349         11,405         19,262          32,016     [B]
                   Legal Plan                                                                       -                -           44,213        277,441         321,654     [C]
                                                                                                274,661          746,271      1,308,585      2,063,908       4,393,424
            Wyndham Related Revenue Less All Product Expenses                                   485,193        1,128,980      1,872,180      1,649,883       5,136,236

            Overhead Allocation
                  Legal Plan                                                                        -                -          17,331          23,572          40,903 [C]
                  Other                                                                          95,446          152,142       218,070         295,748         761,407 [B]
                                                                                                 95,446          152,142       235,401         319,321         802,310

            Wyndham Related Profit                                                              389,748          976,838      1,636,778      1,330,562       4,333,926

                Contingent Guarantee Exposure - Exit Clients                                                                   (416,920)    (2,241,964)      (2,658,884) [D]
                Contingent Guarantee Exposure - Transfer Clients                                                                (17,868)      (684,164)        (702,032) [D]

            Wyndham Related Profit / (Loss) Net of Guarantee Exposure $                         389,748    $     976,838    $ 1,201,990    $ (1,595,565) $     973,011

            Notes:
            A -Based on Totten Franqui Davis & Burk, LLC ("TFDB") Client List
            B - Allocated based upon Wyndham Client Revenue as a Percentage of all Revenue
            C - Allocated based upon Wyndham Exit Clients as a Percentage of all Exit Clients
            D - Includes all Open Contracts Subject to Guarantee


                                                                                                2015            2016           2017           2018           TOTAL
            Transfer Revenue %                                                                   43.51%          27.14%         24.02%         21.09%          24.94%
            Exit Revenue %                                                                                                      15.37%         58.37%          29.54%
            Non-Client Revenue %                                                                 56.49%          72.86%         60.61%         20.55%          45.52%
                                                                                                100.00%         100.00%        100.00%        100.00%         100.00%

            Transfer Revenues                                                                   $351,730        $520,274       $779,052       $810,475       $2,461,532
               Direct Costs                                                                       48,541           41,800        63,184         129,227         282,752
               Indirect Costs                                                                    122,841          229,588       340,746         412,774       1,105,949
               Overhead Allocation                                                                41,528           41,290        52,371          62,360         197,549
               Contingent Guarantee Exposure                                                           0                0        17,868         684,164         702,032
            Transfer Profits                                                                    138,820          207,596       304,883        (478,050)        173,249

            Exit Revenues                                                                                                      $498,603      $2,243,555      $2,742,158
               Direct Costs                                                                                                            0            724              724
               Indirect Costs                                                                                                    231,045      1,293,492        1,524,538
               Overhead Allocation                                                                                                50,849        196,198          247,047
               Contingent Guarantee Exposure                                                                                     416,920      2,241,964        2,658,884
            Exit Profits                                                                                                       (200,211)    (1,488,823)      (1,689,034)

            Non-Client Revenues                                                                 $456,665       $1,396,776    $1,966,294       $789,712       $4,609,447
              Direct Costs                                                                             0                0              0              0               0
              Indirect Costs                                                                     151,819          516,683        736,794        357,641       1,762,937
              Overhead Allocation                                                                 53,918          110,852        132,182         60,763         357,714
              Contingent Guarantee Exposure                                                            0                0              0              0               0
            Non-Client Profits                                                                  250,928          769,241      1,097,318        371,308       2,488,796

            Total Profits                                                                       $389,748        $976,838     $1,201,990     -$1,595,565        $973,011
                 Case 19-14609-JKO       Doc 5     Filed 04/12/19     Page 119 of 196




                                     CURRICULUM VITAE
SCOTT M. BOUCHNER

Business Background

 Berkowitz Pollack Brant, Miami and Ft. Lauderdale, FL                                        1999 to Present
   x   Partner and Director of Forensic Accounting and Business Valuation Services

 PricewaterhouseCoopers LLP, New York, NY and Miami, FL                              1990 – 1995, 1997-1999
   x   Manager - Financial Advisory Services Group

 KPMG Peat Marwick LLP, New York, NY                                                               1995-1996
   x   Manager - Corporate Transactions Group

 First American Bankshares, Washington DC                                                          1987-1988
   x   Credit Analyst

Practice areas include:
   x   Bankruptcy, insolvency and receivership services
   x   Litigation support services and expert witness testimony
   x   Forensic accounting investigations involving allegations of fraud / mismanagement
   x   Business valuations
   x   Due-diligence investigations in connection with merger and acquisition transactions
   x   Preparation of pro-forma financial information and financial forecasts
   x   Strategic / financial consulting and business advisory services

Qualifications
   Certified Management Accountant (CMA)
   Institute of Management Accountants (1996)
   Certified Valuation Analyst (CVA)
   National Association of Certified Valuation Analysts (2001)
   Certified Fraud Examiner (CFE)
   National Association of Certified Fraud Examiners (2007)
   Certified Insolvency and Restructuring Advisor (CIRA)
   The Association of Insolvency and Restructuring Advisors (2012)
       x    Awarded the Zolfo Cooper Silver Medal Award - 2nd highest cumulative national exam score
   Honored in South Florida Legal Guide’s Top CPAs and Financial Professionals in Litigation Support (2005
   through 2017)
   AIPCA Forensic and Litigation Services Damages Task Force (2011 - 2018)
   CFF Exam Development Task Force (2012 - 2014)
   Awarded AICPA’s Forensic & Litigation Services Volunteer of the Year (2016)
Scott M. Bouchner
               Case   19-14609-JKO Curriculum
                                     Doc 5 Vitae
                                              Filed 04/12/19           Page 120 of 196           Page 2

Educational Background

   Columbia Business School -- Masters of Business Administration, 1990, Degree in Finance / Marketing

   The George Washington University -- Bachelors of Arts, 1987, Degree in English Literature

Publications and Instruction

Publications:

   x   Attaining Reasonable Certainty in Economic Damages Calculations – Revenues, Costs and Best
       Evidence, (Co-authored), Forensic & Valuation Services Practice Aid, Association of International
       Certified Professional Accountants, 2018
   x   Lost Profits Damages: Principles, Methods, and Applications, Chapter 12 “Mitigation of Damages in the
       Lost Profits Calculation”, Valuation Products and Services, LLC, Ventnor City, New Jersey, 2017

   x   Attaining Reasonable Certainty in Economic Damages Calculations, (Co-authored), Forensic &
       Valuation Services Practice Aid, The American Institute of Certified Public Accountants, 2015

   x   Calculating Lost Profits – Business Valuation and Forensic & Litigation Services Practice Aid 06-4, (Co-
       authored), The American Institute of Certified Public Accountants, 2006

   x   Certified in Financial Forensics Examination, The American Institute of Certified Public Accountants,
       2010 – Selected to participate on committee to develop test questions used on examination to award
       Certified in Financial Forensics (CFF) credential.

   x   Discount Rates, Risk, and Uncertainty in Economic Damages Calculations, (Co-authored), The American
       Institute of Certified Public Accountants, 2012

Instruction:
   x   “Economic Damages Case Law Update”, The American Institute of Certified Public Accountants - 2017
   x   “Attacking the Plaintiff’s Damage Calculation”, The American Institute of Certified Public Accountants
       – 2017
   x   “Attaining Reasonable Certainty in Economic Damages Calculations”, The American Institute of
       Certified Public Accountants - 2015
   x   “Causation and the Damages Expert in Florida”, Florida Institute of Certified Public Accountants – 2014
   x   “Reasonable Certainty Round 2: An Inside Look at the Findings of the Damages Task Force” – American
       Institute of Certified Public Accountants – 2013
   x   “Attaining Reasonable Certainty in Damage Calculations” - American Institute of Certified Public
       Accountants – 2012
   x   “Discount Rates, Risk, and Uncertainty in Economic Damages Calculations” – American Institute of
       Certified Public Accountants - Webinar – 2012
   x   “Madoff, Peters and Rothstein: Fraud and Ponzi Schemes in South Florida” – Turnaround Management
       Association – 2010
   x   “Understanding, Developing & Managing Forensic Engagements” – American Institute of Certified
       Public Accountants – Forensic and Valuation Section - 2010
   x   “Understanding Discount Rates and the Time Value of Money in Calculating Economic Damages”,
       Florida Institute of Certified Public Accountants – 2010
   x   Lost Profits in the Florida Courts” – Dade County Bar Association - 2009, Florida Institute of Certified
       Public Accountants – 2009
Scott M. Bouchner
               Case    19-14609-JKO Curriculum
                                      Doc 5 Vitae
                                               Filed 04/12/19                Page 121 of 196     Page 3

List of Cases Testified

   Bay Parc Plaza Apartments, L.P., et al. v. Airbnb, Inc. and Airbnb Payments, Inc.
   Eleventh Judicial Circuit – Miami-Dade County, Florida
   Testimony involving damages pertaining to illegal short-term rental activity
   Testified in deposition for Plaintiff in 2018

   Sheridan Healthcorp, Inc. v. Aetna Health Inc., Aetna Life Insurance Co., et al.
   Seventeenth Judicial Circuit – Broward County, Florida
   Testimony involving valuation of medical claims
   Testified in deposition for Plaintiff in 2018

   Tapestry Senior Housing Management, et al v. Herbert J. Sims & Co., Inc.
   American Arbitration Association
   Testimony involving economic damages arising from professional negligence
   Testified in deposition and arbitration for Defendant in 2018

   Ronald N. Dubner v. The Estate of Bradley A. Dubner, et al
   Fifteenth Judicial Circuit – Palm Beach County, Florida
   Testimony involving valuation issues
   Testified in deposition for Defendant in 2018

   Daniel S. Newman, as Receiver for Founding Partners, et al v. Ernst & Young, LLP and Mayer Brown, LLP
   Seventeenth Judicial Circuit – Broward County, Florida
   Testimony involving receivership accounting
   Testified as 30(b)(6) witness for Berkowitz Pollack Brant Advisors and Accountants, LLP in 2018

   AH Biscayne Investor, LLC v. 1st Sun Properties, LLC
   U.S. District Court Southern District of Florida Miami Division
   Testimony involving calculation of lost profits
   Testified in deposition for Plaintiff in 2017

   BMO Harris Bank, N.A. v. Richert Funds, LLC, Dwight Richert and Bart Garbrecht
   United States District Court for the Northern District of Georgia
   Testimony involving accounting investigation pertaining to alleged fraud
   Testified in deposition for Defendant in 2017

   GOLTV, Inc, et al. v. Fox Sports Latin America, Ltd., et al.
   United States District Court Southern District of Florida
   Testified as Rule 30(b)(6) witness T&T Sports Marketing Ltd.LQ

   W. Riley Allen, Esq. vs. Dudley Q. Sharp, Jr., Esq. and Burr & Forman, LLP
   Ninth Judicial Circuit – Orange County, Florida
   Testimony involving damages suffered in connection with professional malpractice
   Testified in deposition for Defendants in 2016

   Hawaiian Airlines, Inc. v. AAR Aircraft Services, Inc. and Mankiewicz Coatings, LLC
   United States District Court for the Southern District of Florida
   Testimony involving damages suffered in connection with product liability
   Testified in deposition for Plaintiff in 2016

   In re: Miguel Angel Villaverde, Debtor
   United States Bankruptcy Court for the Southern District of Florida, Miami Division
   Testimony involving feasibility of Chapter 13 bankruptcy plan of reorganization
   Testified in trial for creditor in 2014

   Galen Francis, et al v. Metal Roofing Systems by Brian Embick Roofing, Inc., et al
   Fifteenth Judicial Circuit – Palm Beach County, Florida
   Testimony involving personal injury claims
   Testified in deposition for Plaintiff in 2014
Scott M. Bouchner
               Case   19-14609-JKO Curriculum
                                     Doc 5 Vitae
                                              Filed 04/12/19                 Page 122 of 196     Page 4

  USA v. Steinger et al
  Criminal Trial – United States District Court for the Southern District of Florida
  Testimony Involving Forensic Accounting
  Testified in trial for prosecution in 2013

  Lawrence Weinstein, MD v. Tenet Florida Physician Services
  Arbitration
  Testimony involving lost earnings
  Testified in deposition and arbitration for Defendant in 2013

  Robert Chinick, et al. v. Armor Screen Corporation, et al.
  Minority Shareholder Dispute
  Court appointed neutral appraiser in 2012

  Leon A. Bynoe, M.D. v. Jeffrey N. Weiss, M.D.
  American Arbitration Association
  Testimony involving buyout of minority shareholder
  Testified in deposition as neutral expert in 2011

  Lisy Corp. v. Alberico Echemendia, et al
  Eleventh Judicial Circuit – Miami-Dade County, Florida
  Testimony involving post-acquisition dispute
  Testified in deposition for Plaintiff in 2011

  In Re: The Marriage of: Judith Berens and Fred Berens
  Eleventh Judicial Circuit – Miami-Dade County, Florida
  Testified in deposition for Respondent / Former Husband in 2010

  Malamud v. Aristed Group, LLC
  Seventeenth Judicial Circuit – Broward County, Florida
  Testimony involving lost earnings in connection with personal injury claim
  Testified in deposition for Plaintiff in 2008

  In Re: United States Sugar Corporation Litigation
  United States District Court for the Southern District Of Florida
  Testimony involving proceeds due ESOP participants in class action litigation
  Testified in deposition for Plaintiff in 2009

  Roberto Martinez, as Court-Appointed Receiver of Mutual Benefits Corp, et al v. Spear Safer CPAs
  United States District Court for the Southern District Of Florida
  Testimony involving damages suffered in connection with professional malpractice
  Testified in deposition for Plaintiff in 2007

  Henry Torres and Hilda Torres v. Empire Seafood Corp and Performance Food Group Co.
  Eleventh Judicial Circuit – Miami-Dade County, Florida
  Testimony involving post-acquisition dispute
  Testified in deposition for Defendant / Counter-Plaintiff in 2007 and Trial in 2009

  Topp, Inc. v. Uniden America Corporation
  United States District Court for the Southern District Of Florida
  Testimony involving lost net investment resulting from alleged fraud.
  Testified in deposition for Plaintiff in 2006 and in Jury Trial in 2008

  Florida Tire Recycling, Inc. v. Lexington Insurance Company and Webster, Inc.
  Nineteenth Judicial Circuit – St. Lucie County, Florida
  Testimony involving property and casualty insurance claim
  Testified in deposition for Defendant in 2006

  Dulce N. Rispoli v. Herbert A. Stiefel
  Eleventh Judicial Circuit – Miami-Dade County, Florida
  Testimony involving valuation in closely held business
  Trial testimony and deposition for Husband in 2006
Scott M. Bouchner
               Case   19-14609-JKO Curriculum
                                     Doc 5 Vitae
                                              Filed 04/12/19               Page 123 of 196   Page 5


  Grupo Televisa, S.A. et al v. Telemundo Communications Group, Inc. et al
  United States District Court for the Southern District Of Florida
  Testimony involving lost profits resulting from alleged tortuous interference.
  Testified in deposition for Defendant in 2005 and 2007

  Bank of New York v. Bernard Jaffe, Jr.
  Eleventh Judicial Circuit – Miami-Dade County, Florida
  Testimony involving alleged fraudulent transfers of funds.
  Testified in deposition for third party defendant in 2004

  In Re: Estate of Manny Bankhalter
  Eleventh Judicial Circuit – Miami-Dade County, Florida – Probate Division
  Testimony involving the evaluation of two competing offers for the sale of estate assets
  Testified in court hearing in 2003

  Andrew Chauser & Katherine Sayet v. Sayet Assoc. Pathologist Reference Laboratory, Inc.
  Eleventh Judicial Circuit – Miami-Dade County, Florida
  Testimony involving reasonableness of compensation in dissident shareholder action
  Testified in deposition for Defendant in 2002

  Johnston Tombigbee Furniture Manufacturing Company v. Akzo Noble Coatings, Inc.
  United States District Court for the Northern District Of Mississippi Eastern Division
  Testimony involving lost profits resulting from product liability
  Testified in deposition for the Plaintiff in 2002
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   DocumentDoc
                                  40 5Entered
                                        Filed on
                                              04/12/19 Page 10/18/2018
                                                 FLSD Docket 124 of 196 Page 1 of 60



                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                                   WEST PALM BEACH DIVISION
                        Case No.: 9:18-cv-81055-MIDDLEBROOKS/BRANNON


   WYNDHAM VACATION OWNERSHIP, INC., a
   Delaware corporation; WYNDHAM VACATION
   RESORTS, INC.; a Delaware corporation,
   WYNDHAM            RESORT  DEVELOPMENT
   CORPORATION, an Oregon Corporation; and
   SHELL VACATIONS, LLC, an Arizona limited
   liability company,

          Plaintiffs,                                     FIRST AMENDED COMPLAINT
                                                              FOR DAMAGES AND
   v.                                                         INJUNCTIVE RELIEF

   TOTTEN FRANQUI DAVIS & BURK, LLC, a
   Florida limited liability company; TOTTEN
   FRANQUI DAVIS & BURK, PLLC, a North
   Carolina professional limited liability company;
   AMERICAN            RESOURCE       MANAGEMENT
   GROUP, LLC d/b/a resortrelease.com d/b/a
   americanresourcemanagementgroup.com, a Florida
   limited      liability   company;      VACATION
   PROPERTIES FOR LESS, LLC, a Florida limited
   liability company; REDEMPTION AND RELEASE,
   LLC, a Florida limited liability company; RESORT
   EXIT TEAM, LLC d/b/a resortexitteam.com, a
   Florida limited liability company; HELPING
   TIMESHARE OWNERS, INC. f/k/a HELPING
   TIMESHARE              OWNERS       LLC        d/b/a
   canceltimesharecontract.com d/b/a Help4TSO a
   Florida corporation; JOHN DOE #2 d/b/a Timeshare
   Freedom Group d/b/a timesharefreedomgroup.com;
   ERIC S. CLINE a/k/a STEPHEN E. CLINE, an
   individual; SHYLA CLINE, an individual; SCOTT
   MORSE a/k/a LARRY SCOTT MORSE, an
   individual; WILLIAM HOWELL JR., a/k/a William
   W. Howell, Jr. a/k/a Bill Howell, an individual; and
   JORDAN SALKIN, an individual,

          Defendants.
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   DocumentDoc
                                  40 5Entered
                                        Filed on
                                              04/12/19 Page 10/18/2018
                                                 FLSD Docket 125 of 196 Page 2 of 60



        FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

            Wyndham Vacation Ownership, Inc. (“WVO”); Wyndham Vacation Resorts, Inc.

   (“WVR”); Wyndham Resort Development Corporation (“WRDC”); and Shell Vacations, LLC

   (“SV”) (collectively, “Wyndham”), through counsel and pursuant to the Federal Rules of Civil

   Procedure, hereby sue Defendants Totten Franqui Davis & Burk, LLC (“TFDB Law FL”);

   Totten Franqui Davis & Burk PLLC (“TFDB Law NC”)(TFDB Law FL and TFDB Law NC,

   together, “Totten”); American Resource Management Group, LLC d/b/a resortrelease.com d/b/a

   americanresourcemanagementgroup.com (“Resort Release”); Vacation Properties for Less, LLC

   (“Vacation Properties”); Redemption and Release, LLC (“Redemption”); Resort Exit Team, LLC

   d/b/a resortexitteam.com (“Resort Exit”); Helping Timeshare Owners, Inc. f/k/a Helping

   Timeshare Owners LLC d/b/a canceltimesharecontract.com d/b/a Help4TSO (“Help4TSO”);

   John Doe #2 d/b/a Timeshare Freedom Group d/b/a timesharefreedomgroup.com (“Timeshare

   Freedom”); Eric S. Cline a/k/a Stephen E. Cline (“Eric Cline”); Shyla Cline; Scott Morse a/k/a

   Larry Scott Morse (“Morse”); William Howell Jr. a/k/a William W. Howell Jr. a/k/a Bob Howell

   a/k/a Bill Howell (“Howell”); and Jordan Salkin (“Salkin”)(collectively, the “Defendants”), and

   state:

            A.    INTRODUCTION

            1.    This action is based on the simple premise that it is inherently false and

   misleading for a non-party to a contract to advertise and sell any ability to cancel or release a

   party to that contract of or from the obligations of that contract.

            2.    Wyndham has valid and binding contracts (the “Timeshare Contracts”) with

   individuals who purchased timeshare interests from Wyndham (the “Wyndham Owners”) which

   control the benefits and obligations of timeshare ownership.




                                                    -2-
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   DocumentDoc
                                  40 5Entered
                                        Filed on
                                              04/12/19 Page 10/18/2018
                                                 FLSD Docket 126 of 196 Page 3 of 60



           3.       Defendants are not parties to the Timeshare Contracts. Yet, despite this, they

   falsely advertise a “cancellation,” “exit,” or “transfer” service that purports to “legally” release

   or “exit” Wyndham Owners from the obligations of their Timeshare Contracts. The following is

   a representative advertisement by Defendant Resort Release for illustrative purposes:




           4.       Defendants even guarantee results – that is, Defendants guarantee that Wyndham

   Owners will be legally and permanently exited from their Timeshare Contracts if they use

   Defendants’ services.

           5.       Because a guarantee of this nature would violate the Florida Bar Rules of

   Professional Conduct if advertised directly by the law firm Defendant Totten,1 the non-lawyer

   Defendants publish these advertisements and then refer any “clients” to Totten for purported

   legal representation.

           6.       Through these false and misleading advertisements, Defendants deceive hundreds

   of Wyndham Owners into retaining Defendants, including the attorneys at Totten, at substantial

   cost, to implement Defendants’ purported “cancellation” or “transfer” services related to their

   Timeshare Contracts.




   1
     Rule 4-7.13(b), Florida Rules of Professional Conduct, states, “Deceptive or inherently misleading advertisements
   include, but are not limited to advertisements that contain: (1) statements or information that can reasonably be
   interpreted by a prospective client as a prediction or guaranty of success or specific results; . . . .”



                                                          -3-
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   DocumentDoc
                                  40 5Entered
                                        Filed on
                                              04/12/19 Page 10/18/2018
                                                 FLSD Docket 127 of 196 Page 4 of 60



          7.      Unfortunately for these Wyndham Owners, the “services” Defendants sell

   typically results in an outcome very different than what Defendants promise.

          8.      Upon being retained, Defendants instruct, deceive, induce, or persuade Wyndham

   Owners to stop fulfilling their contractual obligations under the Timeshare Contracts, as a means

   of facilitating the “exit”, “cancellation”, or “transfer.”       In fact, many of Defendants’

   advertisements promise that very ability to cease making payments on the Timeshare Contracts.

   For example, the following is an advertisement by Defendant Resort Release:




          9.      Defendants do not disclose to the Wyndham Owners the consequences of ceasing

   payments, or that their “cancellation” and “exit” will actually result in an unlawful breach of the




                                                  -4-
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   DocumentDoc
                                  40 5Entered
                                        Filed on
                                              04/12/19 Page 10/18/2018
                                                 FLSD Docket 128 of 196 Page 5 of 60



   Timeshare Contracts due to non-payment, leading to a non-judicial foreclosure of their timeshare

   interests.

          10.     Nevertheless, after the Timeshare Contracts are foreclosed, Defendants then

   misrepresent to these former Wyndham Owners that they were successful in “cancelling” or

   “exiting” their Timeshare Contracts.

          11.     Alternatively, Defendants may negotiate a surrender or deed-in-lieu on behalf of

   Wyndham Owners, while failing to inform the Wyndham Owners that doing so also has

   substantial negative impacts on the credit and finances of Wyndham Owners.

          12.     Cancellation or rescission of a contract is very different in nature than a breach

   and termination. But Defendants advertise the former only to mislead Wyndham Owners into

   the latter.

          13.     What is worse, each Wyndham Owner pays Defendants thousands of dollars to

   essentially breach a Timeshare Contract that the Wyndham Owner could have breached on his or

   her own, for free. Defendants’ “cancellation” services are therefore illusory, and the Wyndham

   Owners often do not realize the scam until after the damage is done when their credit rating is

   badly hurt due to the default and/or foreclosure.

          14.     Under the Florida Statutes, the “cancellation” of a Timeshare Contract is a

   specific, non-waivable rescission right held by Wyndham Owners that can be exercised within a

   certain time period following the execution of a Timeshare Contract. See Fla. Stat. § 721.10. It

   is not a service that can be advertised, sold, or provided in commerce.

          15.     For these reasons, and the others set forth herienbelow, Defendants mislead

   Wyndham Owners into purchasing illusory “cancellation” or “transfer” services and thereby

   cause and induce the breaches of hundreds of Timeshare Contracts.




                                                  -5-
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   DocumentDoc
                                  40 5Entered
                                        Filed on
                                              04/12/19 Page 10/18/2018
                                                 FLSD Docket 129 of 196 Page 6 of 60



          16.     Wyndham has no other option but to actively and aggressively seek damages and

   injunctive relief to prevent Defendants from inflicting further damage to Wyndham’s business

   and, most importantly, to its relationships with Wyndham Owners.

          B.      OVERVIEW OF THE COMPLAINT

          17.     In pursuing its legal and equitable remedies here, Wyndham is vindicating its own

   rights in response to the ongoing damage being done to it by Defendants, which has culminated

   in millions of dollars of lost revenue. Wyndham is also protecting Wyndham Owners from

   further harm, and timeshare owners at large, who have been scammed and negatively impacted

   by Defendants’ wrongful conduct.

          18.     This Amended Complaint requests damages and injunctive relief for false

   advertising in violation of the Lanham Act, 15 U.S.C. § 1125(a)(1), intentional interference with

   contractual relations, civil conspiracy to commit tortious interference, violations of the Florida

   Deceptive and Unfair Trade Practices Act, and violations of the Florida Vacation Plan and

   Timesharing Act, Fla. Stat. § 721.17.

          C.      PARTIES, JURISDICTION, AND VENUE

                  i.     The Plaintiffs

          19.     Plaintiff Wyndham Vacation Ownership, Inc. (“WVO”) is a corporation

   organized and existing under the laws of the State of Delaware with a principal place of business

   located at 6277 Sea Harbor Drive, Orlando, Florida 32821.

          20.     Plaintiff Wyndham Vacation Resorts, Inc. (“WVR”) is a corporation organized

   and existing under the laws of the State of Delaware with a principal place of business located at

   6277 Sea Harbor Drive, Orlando, Florida 32821.




                                                 -6-
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   DocumentDoc
                                  40 5Entered
                                        Filed on
                                              04/12/19 Page 10/18/2018
                                                 FLSD Docket 130 of 196 Page 7 of 60



          21.     Plaintiff Wyndham Resort Development Corporation (“WRDC”) is a corporation

   organized and existing under the laws of the State of Oregon with a principal place of business

   located at 6277 Sea Harbor Drive, Orlando, Florida 32821.

          22.     Plaintiff Shell Vacations LLC (“SV”) is a limited liability company organized and

   existing under the laws of the state of Arizona with a principal place of business located at 6277

   Sea Harbor Drive, Orlando, Florida 32821.

                  ii.      The Defendants

          23.     Defendant Totten Franqui Davis & Burk, LLC (“TFDB Law FL”) is a limited

   liability company organized and existing under the laws of the State of Florida with a principal

   place of business located at 1451 West Cypress Creek Road, Suite 211, Fort Lauderdale, Florida

   33309. TFDB Law FL is ostensibly a law firm with five principals:

                  a. Paul G. Totten, Esq., admitted to practice in the State of Florida;

                  b. Anthony G. Franqui, Esq., admitted to practice in the states of Florida and

                        Texas;

                  c. Garry T. Davis, Esq., admitted to practice in the states of Florida, Ohio, North

                        Carolina, and Missouri;

                  d. Christopher D. Burk, Esq., admitted to practice in the states of Nevada,

                        California, and Arizona; and

                  e. Erica L. Franqui, Esq., admitted to practice in the State of Florida.

          24.     Defendant Totten Franqui Davis & Burk, PLLC (“TFDB Law NC”) is a

   professional liability company organized and existing under the laws of the State of North

   Carolina with a principal place of business located at 2455 East Sunrise Boulevard, Suite 411,

   Fort Lauderdale, Florida 33304. TFDB Law NC is ostensibly a law firm with the same five

   principals as TFDB Law FL, and may, in fact, just be a foreign registration of TFDB Law FL.


                                                   -7-
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   DocumentDoc
                                  40 5Entered
                                        Filed on
                                              04/12/19 Page 10/18/2018
                                                 FLSD Docket 131 of 196 Page 8 of 60



   However, TFDB Law NC claims a different principal address and registered address than those

   claimed by TFDB Law FL. Because it is impossible for a company to have two separate

   registered agent offices in a single state, TFDB Law FL and TFDB Law NC appear to be

   different legal entities.

           25.     American Resource Management Group, LLC, which also does business as

   Resort Release (“Resort Release”) is a limited liability company organized and existing under

   the laws of the State of Florida with a principal place of business located at 1401 West Cypress

   Creek Road, Suite 101, Fort Lauderdale, Florida 33309.            Resort Release also maintains a

   physical address at 6785 Weaver Road, Suite 1B, Rockford, Illinois 61114. Resort Release does

   business      through       at   least    two         websites:    www.resortrelease.com     and

   www.americanresourcemanagementgroup.com.          There are two managers of Resort Release:

   Defendants Eric Cline and Shyla Cline.

           26.     Defendant Vacation Properties for Less, LLC (“Vacation Properties”) is a limited

   liability company organized and existing under the laws of the State of Florida with a principal

   place of business allegedly located at 1451 West Cypress Creek Road, Suite 316, Fort

   Lauderdale, Florida 33309. Vacation Properties has two managers: Defendants Scott Morse and

   Eric Cline; Vacation Properties also has one authorized member, non-party Robbert Gaarlandt.

   Morse serves as the Registered Agent for Vacation Properties and lists the Registered Agent

   Address as 2455 East Sunrise Boulevard, Suite 411, Fort Lauderdale, Florida 33304, an address

   he shares with Mr. Gaarlandt.

           27.     Defendant Redemption and Release, LLC (“Redemption”) is a limited liability

   company organized and existing under the laws of the State of Florida with a principal place of

   business located at 1401 West Cypress Creek Road, Suite 101, Fort Lauderdale, Florida 33309.




                                                   -8-
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   DocumentDoc
                                  40 5Entered
                                        Filed on
                                              04/12/19 Page 10/18/2018
                                                 FLSD Docket 132 of 196 Page 9 of 60



   Redemption has a single manager: Defendant Larry Morse.                Until recently, however,

   Redemption listed its principal place of business as 2455 East Sunrise Boulevard, Suite 415, Fort

   Lauderdale, Florida 33304.

            28.   Defendant Resort Exit Team, LLC (“Resort Exit”) is a limited liability company

   organized and existing under the laws of the State of Florida with a principal place of business

   ostensibly located at 1007 North Federal Highway, Suite 367, Fort Lauderdale, Florida 33304.

   However, that address, which is also used as the address for the registered agent, is a UPS Store.

   The actual principal address for Resort Exit is 6785 Weaver Road, Suite 1B, Rockford, Illinois

   61114. Resort Exit has two managers: Defendants Morse and Eric Cline.

            29.   Defendant Helping Timeshare Owners, Inc. f/k/a Helping Timeshare Owners

   LLC d/b/a canceltimesharecontract.com d/b/a Help4TSO is a corporation organized and existing

   under the laws of the State of Florida with a principal place of business located at 7800

   Southland Boulevard, Suite 200, Orlando, Florida 32809.

            30.   Defendant     John   Doe    #2    d/b/a   Timeshare     Freedom     Group    d/b/a

   timesharefreedomgroup.com is the owner and operator of the website located at the domain

   <timesharefreedomgroup.com>. Timeshare Freedom Group purports to have a principal address

   located at 23046 Avenida De La Carlota, Suite 600, Laguna Hills, California 92653, as well as

   other locations in California, Virginia, and Arizona. However, the California, Virginia, and

   Arizona Secretaries of State do not have records for a ‘Timeshare Freedom Group’ business, thus

   the actual corporate identity of this Defendant remains unknown at this time. The domain name

   <timesharefreedomgroup.com> is registered behind a privacy shield; therefore, the true identity

   of the owner of said domain name cannot be determined without the use of the Court’s subpoena

   power.




                                                   -9-
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   Document Doc
                                  40 5   Filedon
                                      Entered  04/12/19 Page10/18/2018
                                                 FLSD Docket 133 of 196 Page 10 of 60



            31.   Defendant Eric Cline is an individual and resident of the State of Florida, owning

   property located at 2506 Barcelona Drive, Fort Lauderdale, Florida 33301, and is otherwise sui

   juris.

            32.   Defendant Shyla Cline is an individual and resident of the State of Florida, is

   married to Eric Cline, and owns property located at 2506 Barcelona Drive, Fort Lauderdale,

   Florida 33301, and is otherwise sui juris.

            33.   Defendant Scott Morse a/k/a Larry Scott Morse is an individual and resident of

   the State of Florida, owning property subject to the Florida Homestead Exemption located at 930

   NE 16th Avenue, Fort Lauderdale, Florida 33304, and is otherwise sui juris.

            34.   Defendant William Howell Jr. is an individual and resident of the State of Florida

   who resides in the Orlando, Florida area and is otherwise sui juris.

            35.   Defendant Jordan Salkin is an individual and resident of the State of California

   who resides in Irvine, California, and is otherwise sui juris.

                  iii.    Subject Matter Jurisdiction

            36.   This Court has subject matter jurisdiction over the claims sounding in the Lanham

   Act alleged herein pursuant to 28 U.S.C. §§ 1331 and 1338. This Court has subject matter

   jurisdiction over the claims sounding in state law alleged herein pursuant to 28 U.S.C. § 1367 as

   the state law claims are so related to the Lanham Act claims that they form part of the same case

   or controversy.

                  iv.     Personal Jurisdiction

            37.   This Court has personal jurisdiction over the Defendants for the following

   reasons:




                                                   - 10 -
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   Document Doc
                                  40 5   Filedon
                                      Entered  04/12/19 Page10/18/2018
                                                 FLSD Docket 134 of 196 Page 11 of 60



                  a.      over Totten, Resort Release, Vacation Properties, Redemption, Resort

                          Exit, and Help4TSO as they are all organized and existing under the laws

                          of the State of Florida with registered offices in the State of Florida;

                  b.      over Eric Cline, Shyla Cline, Morse, and Howell as they are all residents

                          of the State of Florida, own real property in the State of Florida, and

                          conduct business in the State of Florida;

                  c.      over John Doe #2 as it is an active, not passive, operation that does

                          business over the Internet by entering into contracts with residents of the

                          State of Florida and/or soliciting residents of the State of Florida and/or

                          otherwise providing their purported services to Wyndham Owners

                          vacationing in the State of Florida through its website, which involves the

                          repeated transmission of computer files over the Internet and allows

                          Florida residents and Florida visitors to exchange their contact information

                          with a host computer; the Court’s exercise of personal jurisdiction over

                          John Doe #2 will not violate traditional notions of fair play and substantial

                          justice; and

                  d.      over Salkin because he is or was the registrant of the domain name

                          through which John Doe #2 operates and is therefore subject to personal

                          jurisdiction in this Court for the same reasons as John Doe #2.

                  v.      Venue

          38.     Venue is proper in the Southern District of Florida pursuant to 28 U.S.C. §1391

   because, as described herein, a substantial part of the events giving rise to Plaintiffs' claims

   occurred in Florida, the vast majority of the Defendants are located in this District, and

   Defendants' conduct giving rise to the claims set forth herein occurred in this District


                                                  - 11 -
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   Document Doc
                                  40 5   Filedon
                                      Entered  04/12/19 Page10/18/2018
                                                 FLSD Docket 135 of 196 Page 12 of 60



                  vi.      Conditions Precedent, Attorneys’ Fees

          39.     All conditions precedent to the bringing and maintenance of this action have been

   performed, were waived, would be futile if attempted, or have otherwise been satisfied or

   occurred.

          40.     Wyndham has retained the services of the undersigned lawyers to represent it in

   this matter and have obligated themselves to pay reasonable attorneys’ fees, which fees are

   recoverable against Defendants pursuant to 15 U.S.C. § 1117, Fla. Stat. § 501.2105, and Fla.

   Stat. § 721.17(3)(g).

          D.      BACKGROUND ON THE TIMESHARE INDUSTRY

          41.     Timeshare properties revolutionized the vacation and travel industry and have

   been a popular option for families for decades. Prior to the inception of the timeshare industry in

   the United States, anyone wanting to vacation in the same destination each year faced the limited

   options of (a) booking a hotel in advance and paying the daily rate (assuming availability) or (b)

   purchasing a vacation property (a significant financial investment with ongoing obligations of

   care, repair, and maintenance).

          42.     The birth of the innovative timeshare concept in the 1970s changed the vacation

   landscape. Now, developers, like Wyndham, can divide a single vacation unit between 52

   owners, with each owner purchasing a fractional interest of the whole for a specified share of the

   total price, i.e. deeded ownership. Developers, like Wyndham, also sell membership interests to

   consumers in the form of points, which, in turn, are exchanged for use at Wyndham properties.

   Wyndham Owners may also belong to a Wyndham program called ‘Club Wyndham Plus’, which

   allows owners to use their ownership at Wyndham resorts to stay at additional properties that

   Wyndham does not own, further expanding consumers’ choices.




                                                 - 12 -
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   Document Doc
                                  40 5   Filedon
                                      Entered  04/12/19 Page10/18/2018
                                                 FLSD Docket 136 of 196 Page 13 of 60



             43.   This concept has allowed consumers an incredible opportunity to enjoy regular

   vacations at a fraction of the typical cost and without the burdens associated with undivided

   vacation property ownership. Moreover, in exchange for payment of a regular maintenance fee,

   timeshare owners receive assurance of high quality resorts every year, while simultaneously

   avoiding rising future prices.

             44.   Today, the timeshare industry continues to thrive. As reported by the American

   Resort Development Association (“ARDA”), “the timeshare industry remains healthy, showing

   that owners have become increasingly engaged with their timeshares and the timeshare lifestyle,

   while the industry continues to attract new buyers.” As of 2016, 9.2 million households in

   America were timeshare owners.

             E.    THE WYNDHAM            ENTITIES          &   THEIR   VALID      TIMESHARE
                   CONTRACTS

             45.   Wyndham is a global leader in the timeshare and vacation ownership industry

   with a network of resorts spanning the world.

             46.   Wyndham Vacation Ownership, Inc. (“WVO”) is the parent company or ultimate

   parent company of three entities that conduct timeshare sales and development activities

   throughout the United States: Wyndham Vacation Resorts, Inc. (“WVR”), Wyndham Resort

   Development Corporation (“WRDC”), and Shell Vacations LLC (“SV”).

             47.   Wyndham devotes substantial resources to advertising and other marketing

   promotions in an effort to maintain and enhance the value of their established and famous

   brands.

             48.   As part of its business, WVR, WRDC and SV enter into Timeshare Contracts

   with consumers (e.g., the Wyndham Owners). At the time owners purchase timeshares from

   WVR, WRDC, and/or SV, the owners execute Contracts for Purchase and Sale wherein the



                                                   - 13 -
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   Document Doc
                                  40 5   Filedon
                                      Entered  04/12/19 Page10/18/2018
                                                 FLSD Docket 137 of 196 Page 14 of 60



   owners agree to pay an amount certain for the timeshare interest, as well as maintenance and/or

   annual fees to Wyndham for the upkeep of the timeshare units and common areas of the

   timeshare properties. In addition, the owners agree to pay a pro-rated share of the property taxes

   to Wyndham, which is then submitted by Wyndham to the appropriate local tax collectors.

   Often, if a purchaser desires mortgage financing, he or she may apply for a mortgage, and after

   approval, may execute a Promissory Note and Mortgage, which are referenced and incorporated

   in the Purchase Agreement. These Timeshare Contracts are legally binding contracts and, after

   the passage of a statutory rescission period, cannot be unilaterally rescinded.

          F.      BACKGROUND ON TIMESHARE “EXIT” COMPANIES AND THEIR
                  PREDATORY SCHEMES TO DEFRAUD TIMESHARE OWNERS

          49.     In the aftermath of the late 2007 recession, a select group of individuals saw an

   opportunity to make fast cash from timeshare owners who no longer preferred to use their

   timeshare ownership for vacations.

          50.     These individuals launched what have become known as “timeshare exit” or

   “third party exit” (TPE) companies that promote and market the ability to get timeshare owners

   released or otherwise discharged from their contracts – including the attendant financial

   obligations – with timeshare developers like Wyndham.

          51.     Through various forms of advertising, TPE companies frequently state or imply

   that they have some sort of “process” or “method” to assist consumers in “canceling” or

   “exiting” their timeshare contracts. TPE companies suggest that their services are necessary to

   cancel their timeshare contracts. In reality, though, TPE companies have no method of helping

   consumers end their timeshare ownership. At most, they merely retain lawyers to threaten

   litigation on the owners’ behalves.




                                                  - 14 -
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   Document Doc
                                  40 5   Filedon
                                      Entered  04/12/19 Page10/18/2018
                                                 FLSD Docket 138 of 196 Page 15 of 60



          52.     As the price for their “cancellation” services, TPE companies demand exorbitant

   up-front fees from the timeshare owners – usually several thousand dollars per timeshare interest.

          53.     To make matters worse, TPE companies steer consumers away from the free (or

   much cheaper) programs created by the timeshare developers, such as Wyndham’s Ovation®

   program, designed to resolve genuine problems with an individual’s timeshare ownership,

   including options to lawfully cease that ownership.

          54.     Nevertheless, after securing the up-front payments, TPE companies instruct

   owners to stop communicating with and stop sending payments to the timeshare developers, in

   order to facilitate the “exit” process. In this way, TPE companies guide the owners’ timeshare

   interests into default and eventual foreclosure.

          55.     The TPE companies then “work” to cancel the timeshare contracts. What they

   typically do is retain attorneys to send demand letters to the timeshare developers, demanding

   that the developers release the individual owners from their contracts. Usually, these are form

   demand letters without specifics relating to the particular owners and, in the opinion of the

   developers, completely without legal merit.

          56.     Although the attorneys are retained directly by the TPE companies, not by the

   owners, the demand letters typically (i) state that the attorneys represent the owners and (ii)

   forbid communication between the developers and the owners (sometimes citing to attorney

   ethics rules, provisions of the Fair Debt Collection Practices Act, etc.).     By making these

   representations, TPE companies and their affiliated attorneys prevent the timeshare developers

   like Wyndham from warning their owners of the consequences of utilizing the TPE companies’

   fraudulent services.




                                                  - 15 -
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   Document Doc
                                  40 5   Filedon
                                      Entered  04/12/19 Page10/18/2018
                                                 FLSD Docket 139 of 196 Page 16 of 60



          57.     When the attorneys’ demands go unmet, the TPE companies prolong their clients’

   expectations regarding how long a successful “exit” can take.

          58.     Eventually, though, when the timeshare contract enters foreclosure proceedings,

   and after the foreclosure concludes, the TPE company will proclaim it helped its client

   successfully “exit” the timeshare contract.

          59.     Frequently, the former timeshare owners are not aware that their timeshare

   interests were actually foreclosed until they later discover their credit ratings were adversely

   impacted.

          60.     Another frequent variation of the “exit” scheme is for the TPE companies to

   fraudulently transfer an owner’s timeshare interest via quitclaim deed or similar instrument,

   without the required approval of the timeshare developer, to a shell entity or strawman buyer

   who then fails to make payments on the timeshare interest as required. Because the transfer was

   not approved, the timeshare developer looks to the original owner of the timeshare interest for

   payment while the original owner is completely unaware that he or she is still the legal owner of

   the timeshare interest. The Florida Vacation Plan and Timesharing Act specifically prohibits this

   scheme of fraudulent transfers. See Fla. Stat. § 721.17.

          61.     Under either type of scheme, consumers like Wyndham Owners are deceived and

   persuaded to pay exorbitant fees to the TPE companies under the auspices that they can and will

   cancel their timeshare contracts, but the advertised services are impossible, illusory, and illegal.

          62.     Ultimately, not only are the developer’s relationships with its owners irreparably

   damaged, the developers are dramatically financially impacted by the loss of millions of dollars

   in contract-based revenue.




                                                   - 16 -
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   Document Doc
                                  40 5   Filedon
                                      Entered  04/12/19 Page10/18/2018
                                                 FLSD Docket 140 of 196 Page 17 of 60



            63.   As for the timeshare owners, they lose their timeshare interests through

   foreclosure (even if they have fully paid the principal toward timeshare ownership) or deed-in-

   lieu transfers and suffer significant negative impact on their credit.

            64.   Consistent throughout all TPE schemes is the underlying reality that TPE

   companies purposely fail to inform consumers that, by utilizing their so-called methods, the

   owners actually breach and default on their timeshare contracts rather than achieve any lawful

   release.

            65.   As is evident, TPE companies exist for the sole and improper purpose of inducing

   consumers, including Wyndham Owners, to breach their valid and binding Timeshare Contracts.

            66.   Wyndham is specifically targeted due to its size, the sheer number of Wyndham

   Owners, and the number of Wyndham-branded and managed properties throughout the U.S. and

   world.

            67.   Defendants Resort Release, Resort Exit, Redemption, Vacation Properties,

   Timeshare Freedom, and Help4TSO are TPE companies (hereinafter, the “TPE Defendants”)

   that engage in the above tactics with respect to Wyndham Owners.

            68.   The TPE Defendants are inter-related to each other and to the Totten firm, as set

   forth in greater detail below, thus they belong as defendants in the same lawsuit. For ease of

   reference, an Organizational Chart showing the inter-relationship among all the Defendants is

   attached hereto as Exhibit 1.

            G.    FALSE ADVERTISING BY THE “THIRD PARTY EXIT” COMPANIES-
                  SUCKERING THE CONSUMER AND TARGETING WYNDHAM

            69.   The TPE Defendants carefully curate their advertisements and client

   communication to hide the true result of their “exit process.” By not disclosing the truth of their

   “process,” the advertisements and statements made by Defendants are deceptive and misleading.



                                                   - 17 -
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   Document Doc
                                  40 5   Filedon
                                      Entered  04/12/19 Page10/18/2018
                                                 FLSD Docket 141 of 196 Page 18 of 60



   As explained above, there is no process or service Defendants can offer that results in the

   legitimate cancellation of a Timeshare Contract.

                   i.     Domain Names Used to Advertise

         70.       Defendant Resort Release owns and operates at least two websites that advertise

   timeshare-related services:

                a. www.resortrelease.com and

                b. www.americanresourcemanagementgroup.com.

          71.      Defendant Resort Exit owns and operates www.resortexitteam.com which

   advertises timeshare-related services.

          72.      Defendant Redemption owns and operates the following websites that advertise

   timeshare-related services:

                a. www.redemptionandrelease.com;

                b. www.redemptionandrelease.ca;

                c. www.cancelatimesharecontract.com; and

                d. www.myredemptionservices.com.

          73.      Defendant     Vacation    Properties    owns   and   operates   a   website   at

   www.vacationpropertiesforless.com that advertises timeshare-related services.

          74.      Defendant     Timeshare    Freedom      owns   and   operates   a   website   at

   www.timesharefreedomgroup.com that advertises timeshare-related services.

          75.      It is likely that the TPE Defendants operate additional websites that engage in

   timeshare-related advertising for “exit,” “cancellation,” “release,” “redemption,” or “transfer”

   services.

                   ii.    Content of the Misleading, Online Advertising




                                                  - 18 -
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   Document Doc
                                  40 5   Filedon
                                      Entered  04/12/19 Page10/18/2018
                                                 FLSD Docket 142 of 196 Page 19 of 60



         76.     As explained above, the TPE Defendants falsely advertise regarding how they

   supposedly assist timeshare owners with the termination of their timeshare contracts. In short,

   TPE Defendants mislead timeshare owners into thinking that TPE Defendants’ services and

   commercial activities will lead to a lawful release, rescission, termination, cancellation, or

   transfer of a timeshare contract, when in reality, TPE Defendants deceive and induce timeshare

   owners into breaching the timeshare contracts which unlawfully terminates those contracts.

         77.     The TPE Defendants falsely advertise in the following ways:

                 a.      Misrepresenting their own services or commercial activities as providing

                         an “exit,” “cancellation,” or “release” of a Timeshare Contract, or by using

                         any other word or phrase (i.e. “get out” or “redeem”) that means or

                         implies the lawful termination of a Timeshare Contract. The TPE

                         Defendants cannot truthfully advertise, offer, or provide a Wyndham

                         Owner with a lawful termination, release, or rescission of any Timeshare

                         Contract, because such result requires the agreement of the other party to

                         such Contract, namely Wyndham, yet Wyndham has never authorized the

                         TPE Defendants to advertise or make a public offer regarding Wyndham’s

                         contracts. Examples of this false advertising include, but are not limited to,

                         the following:

                           i. https://www.resortrelease.com/faqs/ states, “What does Resort
                              Release do? We are a timeshare release company that helps remove
                              timeshare owners from their unwanted timeshare properties. We
                              guarantee to get you out of your timeshare contract. Period.”

                          ii. https://americanresourcemanagementgroup.com/ advertises, “Cancel
                              Your Timeshare, Forever . . . ” and “Timeshare Release Services”




                                                 - 19 -
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   Document Doc
                                  40 5   Filedon
                                      Entered  04/12/19 Page10/18/2018
                                                 FLSD Docket 143 of 196 Page 20 of 60



                      iii. https://americanresourcemanagementgroup.com/           and
                           https://www.redemptionandrelease.com/ both ask, “Need Your
                           Contract Cancelled Now?”

                      iv. https://resortexitteam.com/ advertises, “Guaranteed Exit” and “Our
                          Resort Exit Team has perfected the process of legally and
                          permanently ending your timeshare.”

                       v. https://www.redemptionandrelease.com/ states, “If you’ve tried and
                          failed to get out of your timeshare contract obligations through
                          attempts to sell your timeshare, cancel a timeshare contract, or
                          donate a timeshare, now is the time to find out how to legally redeem
                          your timeshare.”

                      vi. https://www.redemptionandrelease.com/ states, “Redemption and
                          Release, LLC is the nations premiere Timeshare Redemption
                          company because we offer a no-haggle, low cost, and twice
                          guaranteed timeshare exit solution. We provide an inexpensive way
                          to get out of a timeshare.”

                      vii. Not surprisingly, https://cancelatimesharecontract.com/            states,
                           “Cancel A Timeshare Contract.”

                     viii. https://cancelatimesharecontract.com/get-timeshare-cancellation-
                           help-1/ states, “[W]e have partnered with a timeshare release firm to
                           assist all of our visitors with getting out of their timeshare contracts.”

                      ix. http://myredemptionservices.com/       states,  “The     Timeshare
                          Redemption service we offer guarantees our clients a permanent and
                          successful end to their timeshare obligations.”

                       x. http://myredemptionservices.com/faqs/  states,   “What    does
                          Redemption Services do? We are a company that helps remove
                          timeshare owners from their timeshare obligations. We offer an
                          affordable, convenient, and guaranteed end to your timeshare
                          contract.

                      xi. http://timesharefreedomgroup.com/ states, “Every month, Timeshare
                          Freedom Group helps timeshare owners like yourself eliminate their
                          unwanted, costly timeshares, legally and permanently. No matter
                          your situation, we will fight to help get you out of your contract.”

               b.    Misrepresenting their own services or commercial activities as providing a

                     “process” or “method” that results in a timeshare owner being free from




                                              - 20 -
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   Document Doc
                                  40 5   Filedon
                                      Entered  04/12/19 Page10/18/2018
                                                 FLSD Docket 144 of 196 Page 21 of 60



                     the obligations and benefits of a timeshare contract. The TPE Defendants

                     cannot truthfully advertise to a Wyndham Owner any “process” or

                     “method” that results in a lawful termination, release, or rescission of any

                     Timeshare Contract, because such result requires the agreement of the

                     other party to such Contract, namely Wyndham, yet Wyndham has never

                     authorized the TPE Defendants to advertise, represent, or even suggest

                     that Wyndham participates in any such process to achieve the advertised

                     result. Examples of this false advertising include, but are not limited to,

                     the following:

                       i. https://www.resortrelease.com/faqs states, “The fees associated with
                          our services are collected upfront, but only after you have thoroughly
                          reviewed our Transfer Agreement and you understand how our
                          guaranteed process works.”

                       ii. https://americanresourcemanagementgroup.com/ states, “Our intake
                           managers offer free advice and guide you through our tried and
                           proven process resulting in timeshare redemption.”

                      iii. https://resortexitteam.com/ states, “The timeshare exit process is
                           quick, simple and guaranteed.”

                      iv. https://www.redemptionandrelease.com/ states, “We don’t just cancel
                          your timeshare – we redeem it. It's a simple and inexpensive process,
                          and the best way to get rid of a timeshare.”

                       v. https://cancelatimesharecontract.com/ states, “After over 7 years in
                          the industry, We've uncovered true and trusted methods for
                          canceling any timeshare.”

                      vi. http://myredemptionservices.com/ states, “Simple, Easy & Fast
                          Process”

                      vii. http://timesharefreedomgroup.com/ states, “Our “Freedom” Process:
                           4 Simple Steps to End Your Timeshare Contract for Good” and “We
                           pride ourselves on excellent service, making the process of
                           eliminating your timeshare contract easy and painless.”




                                            - 21 -
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   Document Doc
                                  40 5   Filedon
                                      Entered  04/12/19 Page10/18/2018
                                                 FLSD Docket 145 of 196 Page 22 of 60



               c.    Misrepresenting their own services or commercial activities as providing a

                     “legal,” “lawful,” “legitimate,” or “safe” means of terminating a timeshare

                     contract or otherwise releasing or freeing a timeshare owner from the

                     obligations and benefits of a timeshare contract. The TPE Defendants

                     falsely equate (i) the termination of a Timeshare Contract through breach,

                     default, and/or foreclosure (the actual result of their “cancellation

                     services”) with (ii) a “lawful” or “legitimate” result.        Under basic

                     principles of the law, the breach of any contract is an unlawful and

                     illegitimate means of terminating a contract, which typically subjects the

                     defaulting party to resulting damages. In this way, a breach does not

                     “lawfully” or “legitimately” free or release the Wyndham Owner from the

                     Timeshare Contract, but instead triggers the non-defaulting party’s

                     (Wyndham’s) rights to seek legal and equitable remedies in court for the

                     unlawful termination. The contract is never cancelled; to the contrary, it is

                     fully enforced. Because the Defendants recommend, induce, or persuade

                     the Wyndham Owners into stopping payments on their Timeshare

                     Contracts and thus defaulting on those legal instruments, Defendants

                     cannot truthfully advertise that the resulting termination of the Timeshare

                     Contracts is in any way “lawful” or “legitimate.” Examples of this false

                     advertising include, but are not limited to, the following:

                       i. https://www.resortrelease.com/ states, “LEGAL CANCELLATION.
                          Getting out of a timeshare has never been easier. With our legally
                          binding and courthouse recorded results, your timeshare transfer is
                          permanent.”




                                             - 22 -
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   Document Doc
                                  40 5   Filedon
                                      Entered  04/12/19 Page10/18/2018
                                                 FLSD Docket 146 of 196 Page 23 of 60



                       ii. https://www.resortrelease.com/faqs/ states, “Is ResortRelease.com a
                           legitimate solution to removing my family from our timeshare
                           contract? We are proud to say that we are one of the only A+ rated,
                           BBB accredited timeshare release companies in the industry. We
                           have already helped thousands of people legally and permanently get
                           out of their timeshare. We always put our clients first and all of our
                           services are guaranteed.”

                      iii. https://americanresourcemanagementgroup.com/ states, “Permanent
                           and Legal Transfer Of All Obligations” and “Let us help you legally
                           get rid of your contract, forever.”

                      iv. https://resortexitteam.com/ states, “Legal Relief and Permanent
                          Results” and “Getting out of a timeshare has never been easier. With
                          our legally binding and courthouse recorded results, your timeshare
                          transfer is permanent.”

                       v. https://www.redemptionandrelease.com/ states, “Terminate your
                          timeshare contract . . . Legally and Permanently.”

                      vi. https://cancelatimesharecontract.com/cancel-timeshare-ownership/
                          states, “If you are tired of your timeshare points, we have partnered
                          with a group of timeshare cancellation experts that specialize in
                          timeshare ownerships. These timeshare experts will walk you
                          through all of the steps to getting rid of your timeshare legally and
                          permanently forever.”

                      vii. http://myredemptionservices.com/guarantee/ states, “Our quick and
                           easy process of timeshare redemption typically provides for a legal
                           and permanent transfer of your ownership in well under 90 days.”

                     viii. https://www.vacationpropertiesforless.com/ states, “Vacation
                           Properties For Less is licenced brokerage that specializes in
                           timeshares. This means a fast, safe, and secure transfer of
                           ownership.”

                      ix. http://timesharefreedomgroup.com/ states, “Our team of timeshare
                          cancellation attorneys and advisors will get you completely out of
                          your timeshare – legally and permanently.”

               d.    Misrepresenting their own services or commercial activities as providing a

                     “guaranteed” means of terminating a timeshare contract or otherwise

                     releasing or freeing a timeshare owner from the obligations and benefits of




                                             - 23 -
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   Document Doc
                                  40 5   Filedon
                                      Entered  04/12/19 Page10/18/2018
                                                 FLSD Docket 147 of 196 Page 24 of 60



                     a timeshare contract. The TPE Defendants cannot truthfully advertise a

                     “guaranteed” termination, release, or rescission of any Timeshare

                     Contract, because such result requires the agreement of the other party to

                     such Contract, namely Wyndham, yet Wyndham has never authorized the

                     TPE Defendants to “guarantee” any lawful termination, release, or

                     rescission regarding Wyndham’s Contracts. To the extent a Wyndham

                     Owner’s breach or default of a timeshare contract “guarantees” its

                     termination, such result does not owe to any service or commercial

                     activity by the Defendants. To the contrary, a Wyndham Owner can

                     breach a Timeshare Contract without any involvement by Defendants,

                     therefore the fact that Defendants charge exorbitant fees to persuade a

                     Wyndham Owner to breach the Timeshare Contract makes evident the

                     scam they perpetuate. Examples of this false advertising include, but are

                     not limited to, the following:

                       i. https://www.resortrelease.com/ states, “GUARANTEED RESULTS.
                          We are so confident in our services, we guarantee the results. If we
                          are not able to quickly and permanently transfer your timeshare, you
                          receive a 100% refund.”

                      ii. https://www.resortrelease.com/ also    states,   “GUARANTEE
                          POLICY: Legally and permanently getting out of your timeshare has
                          never been this easy.”

                      iii. https://www.resortrelease.com/services states, “Guaranteed Contract
                           Termination. Your attorneys will diligently, competently, and
                           effectively represent you in seeking the termination of your
                           timeshare contract.”

                      iv. https://www.resortrelease.com/services also states, “We are so
                          confident in our services that we give you three separate 100%
                          guarantees. Over the past 6 years we have helped over 12,600
                          desperate families transfer out of their timeshare properties. If you



                                             - 24 -
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   Document Doc
                                  40 5   Filedon
                                      Entered  04/12/19 Page10/18/2018
                                                 FLSD Docket 148 of 196 Page 25 of 60



                          are not timeshare free at the end of our service, we will refund 100%
                          of your money.”

                       v. https://americanresourcemanagementgroup.com/the-help-you-need/
                          states, “We offer a low-cost, 100% money-back guaranteed process
                          that frees vacation owners of any and all financial obligation to their
                          resort.”

                      vi. https://resortexitteam.com/ states, “If accepted as a client, we will
                          guarantee the outcome.”

                      vii. https://www.redemptionandrelease.com/timeshare-divestment/
                           states, “If we are not able to quickly and permanently end your
                           timeshare ownership, you receive a 100% refund.”

                     viii. https://cancelatimesharecontract.com/buyback-timeshare/         states,
                           “Canceling your timeshare will enable you a guaranteed alternative
                           to stop paying all future maintenance fees and legally get out of your
                           timeshare permanently! The best approach would be to work with a
                           company like REDEMPTION & RELEASE LLC that have helped
                           countless individuals cancel their timeshare with a 100% success
                           rate!”

                      ix. http://myredemptionservices.com/ states, “We have a 100% success
                          rate and our service comes with a 100% Money Back Guarantee!”

               e.    Misrepresenting their own services or commercial activities as allowing a

                     timeshare owner to stop paying mortgage payments or fees, including

                     maintenance fees, or to otherwise avoid the contractual obligations of a

                     timeshare contract. The TPE Defendants cannot truthfully advertise, offer,

                     or provide a Wyndham Owner with the consequence-free right to stop

                     making payments on a Timeshare Contract, because such result requires

                     the agreement of the other party to such Contract, namely Wyndham, yet

                     Wyndham has never authorized the TPE Defendants to advertise that a

                     Wyndham Owner can stop making payments or otherwise stop fulfilling




                                             - 25 -
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   Document Doc
                                  40 5   Filedon
                                      Entered  04/12/19 Page10/18/2018
                                                 FLSD Docket 149 of 196 Page 26 of 60



                     the contractual obligations on Wyndham’s Contracts. Examples of this

                     false advertising include, but are not limited to, the following:

                       i. https://www.resortrelease.com/ states, “100% NO MORE FEES”

                       ii. https://www.resortrelease.com/services       states, “Timeshare
                           Cancellation. Still owe a mortgage on your timeshare? We have
                           solutions to get you out of your mortgage payments.”

                      iii. https://www.resortrelease.com/services also states, “No More Fees”
                           and “Never Pay Another Bill”

                      iv. https://www.resortrelease.com/fees states, “NO FUTURE FEES,
                          GUARANTEED”

                       v. https://americanresourcemanagementgroup.com/ states, “End All
                          Future Fees”

                      vi. https://americanresourcemanagementgroup.com/contact-us/ states,
                          “What does American Resource Management Group do? We are a
                          company that helps remove timeshare owners from their timeshare
                          obligations. We offer an affordable, convenient, and guaranteed end
                          to your timeshare contract.”

                      vii. https://americanresourcemanagementgroup.com/the-help-you-need/
                           states, “We offer a low-cost, 100% money-back guaranteed process
                           that frees vacation owners of any and all financial obligation to their
                           resort.”

                     viii. https://resortexitteam.com/services/ states, “Our Services: End All
                           Timeshare Obligations Guaranteed.”

                      ix. https://www.redemptionandrelease.com/ states, “STOP all annual
                          fees. You will no longer be obligated to pay any annual maintenance
                          fees associated with timeshare ownership. In just 3 easy steps, you
                          will be free of ever-increasing timeshare fees and special
                          assessments…legally AND permanently!”

                       x. https://www.redemptionandrelease.com/timeshare-divestment/
                          states, “No More Fees”

                      xi. https://cancelatimesharecontract.com/resort-lawsuit/ states, “To learn
                          more information on how you can legally stop paying your
                          maintenance fees and permanently get out of your timeshare
                          contract, just request a FREE consultation below!”



                                             - 26 -
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   Document Doc
                                  40 5   Filedon
                                      Entered  04/12/19 Page10/18/2018
                                                 FLSD Docket 150 of 196 Page 27 of 60




                          xii. http://myredemptionservices.com/ states, “No More Maintenance
                               Fees” and “Never Pay Another Fee Again!”

                         xiii. http://myredemptionservices.com/guarantee/ states,             “100%
                               GUARANTEE No Future Fees on timeshare ownership”

                         xiv. http://timesharefreedomgroup.com/ states, “We fight for timeshare
                              owners to free them from the financial bondage & perpetual
                              obligations of their timeshare contracts.”

         78.      The foregoing advertisements are either literally false or they are deceptively

   misleading. Again, there is no third-party basis to “exit” or “cancel” a timeshare contract. There

   can certainly be no guaranteed result when such result is dependent on Wyndham’s agreement.

         79.      The advertisements fail to disclose that TPE Defendants’ actual process or

   method of terminating a timeshare contract is through breach and default, and that a foreclosure

   and/or fraudulent transfer is what the Defendants consider to be a “successful exit.” The

   advertisements also fail to disclose the severe negative impact on a Wyndham Owner’s credit

   and finances if they follow Defendants’ “process.”

         80.      In addition to the above misrepresentations, the TPE Defendants’ websites

   misrepresent that various individuals have just “enrolled” or retained their services. These are

   fake announcements, either because the individuals are non-existent or the immediate timing of

   the announcements is false. Examples of these announcements on www.resortrelease.com are as

   follows:




                                                 - 27 -
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   Document Doc
                                  40 5   Filedon
                                      Entered  04/12/19 Page10/18/2018
                                                 FLSD Docket 151 of 196 Page 28 of 60




         81.      TPE Defendants further deceive consumers by suggesting or implying that there

   is some sort of ‘qualification’ process that timeshare owners must go through, or that Defendants

   do not accept all consumers into their ‘program,’ which gives the false assurance that their

   services or commercial activities are legitimate. The reality is that TPE Defendants accept any

   consumer who is willing to pay the exorbitant up-front fees. Examples of these false

   “qualification” statements can be found at

               a. https://www.resortrelease.com/services: “One of our Intake Managers will speak
                  with you about what options may be available to you to terminate your timeshare
                  ownership. If you qualify for this attorney backed service, the attorneys will work
                  with you and pursue a strategy to attempt to terminate your timeshare contract.
                  This service has strict qualification criteria.”

               b. https://www.resortrelease.com/services: “The Attorneys Go To Work. Once you
                  are accepted into the timeshare mortgage and ownership cancellation program you
                  will be sent a welcome packet introducing the team of skilled attorneys that will
                  be working towards the termination of your contract.”

               c. https://americanresourcemanagementgroup.com/: “If your property does qualify
                  for our release program, we will attend to your case until you are free of all
                  financial obligations to your resort.”

               d. http://myredemptionservices.com/faqs/: “If your timeshare is paid off in full and
                  your Maintenance Fees and Special Assessments are current, then yes, you likely
                  qualify for our assistance in removing yourself from your timeshare obligation.
                  However, we do not make any false promises or mislead you. We give it to you
                  straight.”

         82.      TPE Defendants also make false statements about Plaintiffs’ products and

   services. TPE Defendants falsely state or imply that timeshare companies like Wyndham will

   not release timeshare owners from their contracts. This is untrue because Wyndham has its

   Ovation® Program and Wyndham Cares™, which are available to assist Wyndham Owners who


                                                 - 28 -
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   Document Doc
                                  40 5   Filedon
                                      Entered  04/12/19 Page10/18/2018
                                                 FLSD Docket 152 of 196 Page 29 of 60



   may wish to legitimately end their timeshare ownership with Wyndham. By misrepresenting the

   options available through Wyndham’s Ovation® Program and Wyndham Cares™, the TPE

   Defendants mislead Wyndham Owners into procuring the Defendants’ illusory and illegitimate

   services instead. For example,

               a. https://www.resortrelease.com/services states, “Unfortunately, many resorts today
                  have placed significant obstacles in front of those wanting to get rid of their
                  timeshare.”

               b. https://resortexitteam.com/ states, “Understanding the legal complexities of
                  timeshare ownership is our specialty. The resorts and their lobbyists have created
                  a system that makes it feel virtually impossible to get rid of your timeshare
                  without expert help.”

               c. https://www.redemptionandrelease.com/how-it-works-2/ states, “You will
                  discover over time that the only option you have is to either keep paying your
                  resort tens of thousands of dollars in maintenance fees over the next number of
                  years, or sign up to use our services which provide you a friendly and professional
                  guaranteed timeshare redemption service.”

         83.      The TPE Defendants engage in other forms of online advertising, such as through

   search engines, social media platforms, and paid advertisements on unrelated websites.

                  a.      For example, Resort Release has published the following advertisements

                          on the Internet:




                                                 - 29 -
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   Document Doc
                                  40 5   Filedon
                                      Entered  04/12/19 Page10/18/2018
                                                 FLSD Docket 153 of 196 Page 30 of 60




         84.      Resort Release also misleads consumers by implying that it has lawyers on staff

   that will represent timeshare owners. https://americanresourcemanagementgroup.com/the-help-

   you-need/ states, “American Resource Management Group employs a fully staffed, in-house,

   legal department that oversees all internal compliance while keeping up with the always

   changing legal requirements involved with each resort.”

         85.      Resort Exit Team, on the other hand, despite advertising guaranteed legal results,

   includes a disclaimer at the bottom of its website stating, “Resort Exit Team is not a law firm,

   and the employees of Resort Exit Team are not attorneys.” Redemption, though operated by a

   different Defendant, uses the same disclaimer: “Redemption and Release is not a law firm, and

   the employees of Redemption and Release are not attorneys.”

         86.      Therefore, Resort Exit Team and Redemption are improper and illegal lawyer

   referral services that have not registered with the State of Florida and/or the Florida Bar.

                  iii.    Payment for the Advertised Services



                                                  - 30 -
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   Document Doc
                                  40 5   Filedon
                                      Entered  04/12/19 Page10/18/2018
                                                 FLSD Docket 154 of 196 Page 31 of 60



         87.      Hundreds of Wyndham Owners have each paid TPE Defendants substantial

   amounts of money – often in the thousands of dollars – to procure Defendants’ so-called services

   advertised online and elsewhere.

         88.      As a direct result of TPE Defendants’ advertising and subsequent dealings with

   Wyndham Owners, Wyndham Owners cease making payments on their Timeshare Contracts.

          H.      TOTTEN – A LAW FIRM TO EFFECTUATE THE SCAM

                  i.      Totten exists to provide purported legal representation to the
                          Wyndham Owners lured by the TPE Defendants

          89.     In order to perpetuate the illusion of “working” to cancel a Wyndham Owners’

   Timeshare Contract, and to perpetuate their scheme of preventing communication, the TPE

   Defendants must affiliate with, or directly retain, lawyers to purportedly represent the Wyndham

   Owners for the purpose of demanding that Wyndham agree to cancel the Timeshare Contract or

   else face litigation from the Wyndham Owner.

          90.     Totten was formed on June 27, 2017, by five lawyers: Paul Totten, Esq., Anthony

   Franqui, Esq., Erica Franqui, Esq., Garry Davis, Esq., and Christopher Burk, Esq. A copy of the

   relevant record from the Florida Secretary of State is attached hereto as Exhibit 2.

          91.     None of the five lawyers – Totten, A. Franqui, E. Franqui, Davis, or Burk – had

   ever practiced law in the field of the timeshare industry prior to June 2017.

          92.     Yet, these five lawyers from different corners of the country (Totten, A. Franqui

   and E. Franqui live in South Florida, Davis resides in Ohio, and Burk resides in Nevada)

   mysteriously and suddenly decided to open a new firm in Fort Lauderdale, Florida practicing an

   area of law – timeshare – that none of them had ever practiced before.

          93.     These five lawyers were oddly successful at their new endeavor.




                                                  - 31 -
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   Document Doc
                                  40 5   Filedon
                                      Entered  04/12/19 Page10/18/2018
                                                 FLSD Docket 155 of 196 Page 32 of 60



          94.     Less than three months after forming their new law firm, WVR began receiving

   demand letters from Totten.

          95.     From September 9, 2017 through July 30, 2018, WVR alone, a single developer,

   received approximately 202 such demand form letters from Totten.

          96.     Totten also claims to represent individuals from at least 30 states: Texas,

   California, Pennsylvania, Maryland, Alabama, Ohio, Michigan, Iowa, Missouri, Nebraska,

   Idaho, Illinois, New York, Tennessee, Kentucky, Delaware, Washington, Arkansas, Oklahoma,

   Minnesota, Louisiana, North Dakota, North Carolina, South Dakota, New Jersey, Oregon,

   Kansas, South Carolina, Massachusetts, and Colorado, and two provinces of Canada: British

   Columbia and Alberta.

          97.     Yet Totten has engaged in no advertising for timeshare-related representation in

   its own name during this time. Totten’s website, www.tfdblaw.com, is linked to by only one

   other webpage and receives so little traffic it is not measured by popular web-analytics tools,

   such as SEM Rush. Totten has purchased no Google AdWords® or other similar advertising,

   and besides its websites, Totten undertakes no other advertising activity whatsoever.

          98.     Thus, without using any obvious advertising in its own name, and with no prior

   experience in the timeshare industry, Totten managed to convince hundreds of Wyndham

   Owners, plus untold numbers of clients who are customers of other timeshare developers, to

   retain them from at least 30 states and two Canadian provinces.

          99.     Totten’s sudden volume and geographic diversity of their clients is explainable

   only by their being fed clients by the TPE Defendant.




                                                 - 32 -
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   Document Doc
                                  40 5   Filedon
                                      Entered  04/12/19 Page10/18/2018
                                                 FLSD Docket 156 of 196 Page 33 of 60



          100.    Accordingly, the TPE Defendants refer clients to Totten for the purpose of

   carrying out their timeshare “exit process” and giving an appearance of legitimacy to an

   otherwise illegitimate enterprise.

                  ii.     Totten does little or nothing to represent Wyndham Owners referred
                          by the TPE Defendants

          101.    The demand letters sent by Totten (“Demand Letters”) are formulaic and lack

   individualized factual and legal analysis. A sampling of these form Demand Letters is attached

   hereto as Exhibit 3.

          102.    The Demand Letters do not even threaten a lawsuit of any kind but vaguely state

   that Totten’s representation is “in connection with the rights and alleged obligations” of the

   timeshare purchase and “shall include defense of any claims asserted or otherwise instituted by

   the Timeshare [Wyndham], including foreclosure proceeding(s), if any, . . . . Accordingly, we

   are presently in the process of investigating the facts and circumstances surrounding” the

   timeshare purchase(s) by the Wyndham Owner. Totten promises to “supplement” its Demand

   Letters with “correspondence in the future with our specific demand and allegations, if any.”

          103.    The baseless and non-committal nature of Totten’s Demand Letters demonstrate

   that they are for mere appearance to perpetuate the “exit” scam, sent only so that the TPE

   Defendants can relay to Wyndham Owners that their attorneys have initiated negotiations with

   Wyndham or otherwise begun the “exit” process.

          104.    Contrary to what the Demand Letters state, Totten rarely, if ever, represents a

   Wyndham Owner in foreclosure proceedings. Thus, Totten’s Demand Letters are fraudulent and

   meant solely to intimidate with the threat of litigation.

          105.     The Demand Letters also demand that Wyndham cease all communication and

   correspondence with the Wyndham Owners (with limited exceptions).            In this way, Totten



                                                   - 33 -
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   Document Doc
                                  40 5   Filedon
                                      Entered  04/12/19 Page10/18/2018
                                                 FLSD Docket 157 of 196 Page 34 of 60



   actively interferes with the contractual relationships between Wyndham and the Wyndham

   Owners.

          106.       TPE Defendants are sharing with Totten some percentage or amount of the

   exorbitant fees paid by the Wyndham Owners to the TPE Defendants for the purpose of legal

   representation.

          107.       Such an arrangement violates a number of state bar association rules, including,

   without limitation, Rule 4-7.22 of the Florida Rules of Professional Conduct, which generally

   prohibits the splitting of attorney fees with referral sources.

          108.       Totten participates in this scam solely for pecuniary gain and does not act in their

   so-called clients’ best interests, because those clients are defrauded and deceived into paying

   thousands of dollars merely to breach contracts they could have breached for free and then

   suffering the consequences of default and foreclosure, including damaged credit.

          109.       Despite sending over 200 demand letters to Wyndham, Totten has filed only four

   total lawsuits against WVR, three of which were only filed on the day an applicable statute of

   limitations would have expired.

          110.       Furthermore, Totten’s website states that the firm’s legal practice consists of

   “bodily/personal injury law,” “regulatory and compliance defense,” and “general corporate law.”

   A copy of Totten’s website is attached hereto as Exhibit 4.

          111.       Totten has not been involved in any publicly filed cases involving anything other

   than timeshare law. Rather, when a non-timeshare case appears, the lawyers of Totten handle

   those cases under their other firm’s name, Franqui Totten, LLP. For example:

                     a.     Nearbrook Capital, LLC v. Nosal Funding, LLC, Case No. 2018-004531-

                            CA-01, Pending in the Circuit Court for the Eleventh Judicial Circuit, in




                                                    - 34 -
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   Document Doc
                                  40 5   Filedon
                                      Entered  04/12/19 Page10/18/2018
                                                 FLSD Docket 158 of 196 Page 35 of 60



                          and for Miami-Dade County, Florida, which was filed by Anthony

                          Franqui, Esq. and Paul Totten, Esq. under the signature block of Franqui

                          Totten, LLP and utilizing their Franqui Totten – not their TFDB Law –

                          emails: Tony@ftlawgroup.com and Paul@ftlawgroup.com;

                  b.      Unimed International Inc. v. Dermagist, Inc. et al., Case No.: 9:18-cv-

                          80148-MIDDLEBROOKS/BRANNON, Pending in the United States

                          District Court for the Southern District of Florida, which was filed by

                          Anthony Franqui, Esq. (as local counsel) under the signature block of

                          Franqui Totten, LLP LLP and utilizing his Franqui Totten – not his TFDB

                          Law – email: Tony@ftlawgroup.com; and

                  c.      Jagolinzer v. Martinez de Castro et al., Case No.: 2018-005816-CA-01,

                          Pending in the Circuit Court for the Eleventh Judicial Circuit, in and for

                          Miami-Dade County, Florida, in which Paul Totten, Esq. appeared under

                          the signature block of Franqui Totten, LLP and utilizing his Franqui

                          Totten – not his TFDB Law – email: Paul@ftlawgroup.com.

          112.    In addition, the Totten lawyers claim to practice or be a partner in more than one

   law firm, in contradiction with what they have told their respective state bar associations.

                  a.      Paul Totten, Esq. is registered with the Florida Bar as a member of the

                          Totten firm (see Exhibit 5 hereto), yet he is still a partner at Franqui

                          Totten, LLP and appears in lawsuits on behalf of Franqui Totten, LLP.

                  b.      Anthony Franqui, Esq. is registered with the Florida Bar as a member of

                          Franqui Totten, LLP (see Exhibit 6 hereto), yet he has appeared in

                          lawsuits as an attorney of Totten and claims to be a partner in Totten;




                                                  - 35 -
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   Document Doc
                                  40 5   Filedon
                                      Entered  04/12/19 Page10/18/2018
                                                 FLSD Docket 159 of 196 Page 36 of 60



                 c.      Erica Franqui, Esq. purports to be the managing partner of Franqui Totten,

                         LLP and registered with the Florida Bar as a member of Franqui Totten,

                         LLP (see Exhibit 7 hereto), yet she also claims to be a partner in Totten;

                         and

                 d.      Christopher Burk, Esq. is listed as a partner in Totten, yet he registered

                         with the Nevada Bar as a member of a firm named Ayon Burk Injury Law

                         (see Exhibit 8 hereto). Burk is also the owner and president of The Patriot

                         Law Firm Corp. A copy of the relevant record from the Nevada Secretary

                         of State is attached as Exhibit 9.

          113.   Finally, despite their threats of litigation, Totten rarely, if ever, files suit against

   Wyndham on behalf of any Timeshare Owner. The Demand Letters are mostly for show to

   deceive Wyndham Owners that a “process” is underway and to block the contractual

   relationships and communications between Wyndham and the Wyndham Owners

          114.   In sum, based on the sudden volume of clients referred by the TPE Defendants,

   combined with Totten’s failure to perform much, if any, legal services on behalf of the

   Wyndham Owners it purports to represent, Totten is little more than a legal front for the larger

   TPE Defendants’ scam. Put a different way, Totten was formed either primarily or solely to act

   as the puppet ‘law firm’ of the larger TPE conspiracy.

          I.     INDUCING THE TIMESHARE OWNERS TO BREACH

         115.    Defendants’ so-called “exit process” typically begins and ends with nothing more

   than the threat of litigation against Wyndham as a means to pressure Wyndham to release their

   clients, the Wyndham Owners, from the Timeshare Contracts.

         116.    Thus, Defendants’ promise of “guaranteed” results for their clients (in violation of

   attorney rules of professional conduct) is based on the gamble that Wyndham will either (1)


                                                  - 36 -
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   Document Doc
                                  40 5   Filedon
                                      Entered  04/12/19 Page10/18/2018
                                                 FLSD Docket 160 of 196 Page 37 of 60



   eventually lose in court if suit is filed or (2) opt to settle and release the Wyndham Owner from

   his or her Timeshare Contract rather than litigate an action.

         117.     More often, the claims threatened by Defendants are viewed by Wyndham to be

   meritless or well beyond the statute of limitations, so Wyndham does not settle or offer to

   voluntarily terminate the Timeshare Contracts.

         118.     When the threat of litigation fails, as it usually does, the Defendants’ “exit

   process” requires the Wyndham Owners to breach the Timeshare Contracts and therefore “exit”

   the Timeshare Contracts by default.

         119.     In order to effectuate this outcome, Defendants instruct or convince their clients,

   the Wyndham Owners, to cease making all payments on the Timeshare Contracts as part of the

   “exit process.”    Defendants do not disclose to their clients the consequences of ceasing

   payments, or that their “exit” will actually be a breach of the Timeshare Contracts due to non-

   payment, leading to a judicial foreclosure of their timeshare interests.

         120.     When the Timeshare Contract is foreclosed, Defendants then gallantly represent

   to their clients that they were successful in “canceling” or “exiting” their Timeshare Contracts.

         121.     These statements of success are inherently misleading, because the breach of a

   Timeshare Contract is not a cancellation, release, or “exit” of that contract, but quite the

   opposite. In general, when a party breaches a contract, the defaulting party is beholden by the

   contract for any resulting damages and penalties. Rather than escape the contract, the breaching

   party feels the full weight and consequences contemplated by that contract. In other words, what

   Defendants deceptively call an “exit” or “cancellation” of the Timeshare Contracts, the law calls

   a “breach” and “enforcement” of those contracts.




                                                  - 37 -
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   Document Doc
                                  40 5   Filedon
                                      Entered  04/12/19 Page10/18/2018
                                                 FLSD Docket 161 of 196 Page 38 of 60



         122.     To achieve this semantic subterfuge, Defendants direct their clients not to contact

   Wyndham and also forbid Wyndham from contacting their clients, the Wyndham Owners, under

   the guise of Defendants’ ongoing legal representation of them. In this way, Defendants control

   the flow of information to and from their clients, and they block any information that might

   otherwise warn their clients of the impending breach and foreclosure until after it is too late.

          J.      RESULTING DAMAGES

         123.     Wyndham is damaged by the TPE Defendants’ false advertising because the

   Wyndham Owners are misled into stopping all payments to Wyndham.

         124.     Through the advertising and subsequent interaction, including direct and

   intentional communication to cease making payments, Defendants wrongfully convince and

   induce Wyndham Owners to breach their Timeshare Contracts, thus negatively impacting

   Wyndham’s revenue and sales (and, though they are generally unaware it is occurring, the

   Wyndham Owner’s credit is negatively impacted as well).

         125.     In addition to the lost revenue, Wyndham incurs expenses to bring foreclosure

   proceedings and take other actions to enforce its rights under the Timeshare Contracts.

          K.      THE CONSPIRACY - THE DEFENDANTS ARE ALL CONNECTED

          126.    While Resort Release is, itself, only a single entity, it is interrelated with the other

   Defendants to form a wide-reaching network intended to defraud timeshare owners, including

   Wyndham Owners, and cause severe damage to Wyndham by interfering with its Timeshare

   Contracts.

                  i.      The online connections

          127.    Tools exist that allow users to uncover the various webpages that link to a

   particular domain name. For example, linking to a particular page is known as ‘backlinking’

   while each link back to one web page from another web page is known as a ‘linkback’.


                                                   - 38 -
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   Document Doc
                                  40 5   Filedon
                                      Entered  04/12/19 Page10/18/2018
                                                 FLSD Docket 162 of 196 Page 39 of 60



          128.    There are many potential uses for linkbacks. For the Defendants, there are two

   main objectives:

                  a.      first, linkbacks are one of the methods various search engines, such as

                          google.com and bing.com, use to rank a page and determine how close to

                          the top of a list of search results that page will appear; and

                  b.      second, linkbacks can show how one web page interacts with, and

                          transmits data to, a second webpage.

          129.    Numerous of the TPE Defendants’ websites backlink directly to Resort Release’s

   website at the <resortrelease.com> domain name.

          130.    These linkbacks can either direct visitors directly to content hosted at

   www.resortrelease.com or cause information entered on the other TPE Defendants’ websites to

   be captured and sent directly to Resort Release. The latter is far more common.

          131.    For   example,     the   capturing    and    transmission     of   information   from

   www.cancelatimesharecontract.com, a website run by Redemption, works in the following way.

   On many (if not all) of the individual webpages located at www.cancelatimesharecontract.com is

   a box or series of boxes, together with a clickable button, that prompt users to enter their contact

   information to receive a free consultation for timeshare-related services.

          132.    However, when a user enters information and clicks on the clickable button,

   unbeknownst to the user, the information entered is not transferred to Redemption

   (www.cancelatimesharecontract.com).        It is, instead, transferred to a program running on

   e.resortrelease.com. A copy of webpage source code from www.cancelatimesharecontract.com

   showing this behavior is attached hereto as Exhibit 10.




                                                   - 39 -
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   Document Doc
                                  40 5   Filedon
                                      Entered  04/12/19 Page10/18/2018
                                                 FLSD Docket 163 of 196 Page 40 of 60



              133.    Thus, when users click on many of the buttons and other items located at

   www.cancelatimesharecontract.com, instead of sending their information to Redemption, their

   information is instead sent directly to Resort Release and Resort Release’s customer relationship

   management software (known as Mautic). A copy of the website a web browser is directed to

   when attempting to access e.resortrelease.com is annexed hereto as Exhibit 19. “Mautic provides

   free and open source marketing automation software available to everyone.                         Free email

   marketing software, lead management software and more.” 2

              134.    Additionally, www.canceltimesharecontract.com hosts a website owned and

   operated by Defendant Helping Timeshare Owners, Inc. f/k/a Helping Timeshare Owners LLC

   d/b/a canceltimesharecontract.com d/b/a Help4TSO. A copy of this website is annexed hereto as

   Exhibit 15.

              135.    A        copy        of         the        ‘About      Us’         page     located      at

   www.canceltimesharecontract.com/about-us/ is annexed hereto as Exhibit 16. That page states

   that Help4TSO was founded by Defendant Bob Howell a/k/a William Howell Jr. Id.

              136.    A copy of the Florida Secretary of State records for Help4TSO is annexed hereto

   as Exhibit 17.         Defendant Howell is the Registered Agent, President, and sole Officer of

   Help4TSO.

              137.    The capturing and transmission of information from canceltimesharecontract.com

   to Resort Release works in the following way. On many (if not all) of the individual webpages

   located at canceltimesharecontract.com is a box or series of boxes, together with a clickable

   button, that prompt users to enter their contact information to receive a free consultation or other

   services.       However, when a user enters information and clicks on the clickable button,

   unbeknownst          to     the    user,     the     information       entered   is     not   transferred   to
   2
       http://www.mautic.com (last accessed Aug. 6, 2018).


                                                             - 40 -
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   Document Doc
                                  40 5   Filedon
                                      Entered  04/12/19 Page10/18/2018
                                                 FLSD Docket 164 of 196 Page 41 of 60



   canceltimesharecontract.com or Help4TSO, it is, instead, transferred to a program running on

   e.resortrelease.com.

          138.     Thus, when a user clicks on many of the buttons and other items located at

   canceltimesharecontract.com, instead of sending their information to Help4TSO, that user’s

   information is instead sent directly to Resort Release and Resort Release’s customer relationship

   management software (i.e., Mautic).

          139.     This behavior of sharing information is purposefully hidden and never disclosed

   to consumers.

          140.     The following websites run by the TPE Defendants work in a near identical

   fashion to www.cancelatimesharecontract.com, capturing consumer information and transmitting

   it, without the consumer’s knowledge, directly to Resort Release:

              a. www.resortexitteam.com

              b. www.redemptionandrelease.com

              c. www.redemptionandrelease.ca

              d. www.myredemptionservices.com

          141.     In addition to sharing consumer information, the TPE Defendants share content of

   each other’s websites, too. For example, despite being operated by different Defendants, the

   websites        located       at      https://americanresourcemanagementgroup.com/           and

   https://www.redemptionandrelease.com/ both ask, “Need Your Contract Cancelled Now?” and

   have the exact same form to fill out. Copies of these websites are attached as Exhibits 11 & 12.

   The source code for each webpage shows that both forms send information to

   e.resortrelease.com.




                                                 - 41 -
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   Document Doc
                                  40 5   Filedon
                                      Entered  04/12/19 Page10/18/2018
                                                 FLSD Docket 165 of 196 Page 42 of 60



          142.    Similarly,   one     of     the        websites   operated   by     Redemption,

   https://cancelatimesharecontract.com/truth-about-maintenance-fees/, promotes a video hosted by

   Resort Release at www.resortrelease.com/video, stating “This is a link to a video that showcases

   how this company called Resort Release spent five years researching about the timeshare

   industry: https://www.resortrelease.com/video/”

          143.    Redemption even posted a blog entry dated January 5, 2016, available at

   https://cancelatimesharecontract.com/resort-release-reviews/, that endorsed and recommended

   Resort Release as a “meticulous” timeshare “release company.”

                  ii.    The physical and other connections

          144.    The websites for Defendant Resort Exit (www.resortexitteam.com) and Defendant

   Resort Release (www.resortrelease.com and www.americanresourcemanagementgroup.com)

   advertise the same address at 6785 Weaver Road, Rockford, Illinois 61114. The websites also

   utilize the same picture of their company “founders” and state that Resort Exit was established

   on January 22, 2012, the same date as Resort Release.

          145.    The following facts indicate that Totten is working with the TPE Defendants to

   effectuate their scheme:

                  a.     Totten and Resort Release share or have shared at least one employee.

                         Mr. German Beard previously listed his employment on LinkedIn as a

                         “Law Clerk/Contract Auditor at Resort Release/Totten Franqui Davis &

                         Burk, LLC”. A copy of Mr. Beard’s prior LinkedIn profile is attached

                         hereto as Exhibit 13. Until recently, Mr. Beard was also listed as a ‘law

                         clerk’ on the Resort Release webpage, a copy of which is attached hereto

                         as Exhibit 14; and




                                                - 42 -
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   Document Doc
                                  40 5   Filedon
                                      Entered  04/12/19 Page10/18/2018
                                                 FLSD Docket 166 of 196 Page 43 of 60



               b.    Totten advertises its address as 1451 W. Cypress Creek Rd., Suite 211,

                     Fort Lauderdale, FL 33309 (available at www.tfdblaw.com). The “Terms

                     of Use” for www.vacationpropertiesforless.com, a copy of which is

                     attached hereto as Exhibit 15, lists Defendant Vacation Properties’ address

                     in the same building at 1451 W. Cypress Creek Rd., Suite 300, Fort

                     Lauderdale, FL 33309.

               c.    In the State of North Carolina, Totten operates as a professional limited

                     liability company under the name “Totten Franqui Davis & Burk, PLLC.”

                     Attached as Exhibit 16 is a copy of the North Carolina Secretary of State

                     online records for Totten, which lists Totten’s principal address as 2455

                     East Sunrise Boulevard, Suite 411, Fort Lauderdale, Florida 33304. The

                     ‘Terms   and   Conditions’       for   Redemption’s     websites   located    at

                     www.cancelatimesharecontract.com                      (available              at

                     https://cancelatimesharecontract.com/terms-and-conditions/);

                     www.myredemptionservices.com                     (available                   at

                     http://myredemptionservices.com/terms-and-conditions/);                      and

                     www.redemptionandrelease.com                     (available                   at

                     https://www.redemptionandrelease.com/terms-of-service/),           copies     of

                     which are attached hereto as Composite Exhibit 17, state that

                     Redemption’s websites and services “shall be governed by and construed

                     in accordance with the laws of 2455 E Sunrise Blvd, Fort Lauderdale, FL,

                     33304, United States.” Furthermore, until recently, Redemption registered

                     its principal place of business as 2455 East Sunrise Boulevard, Suite 415,




                                             - 43 -
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   Document Doc
                                  40 5   Filedon
                                      Entered  04/12/19 Page10/18/2018
                                                 FLSD Docket 167 of 196 Page 44 of 60



                     Fort Lauderdale, Florida 33304. A copy of the Florida Secretary of State

                     records for Redemption’s 2017 and 2018 Annual Reports is attached

                     hereto as Exhibit 18, which shows the recent change of address.

               d.    In addition to being a partner in Totten and being a partner in Ayon Burk,

                     Christopher Burk, Esq. is also the sole owner and officer of The Patriot

                     Law Firm Corp. in Nevada. (See Exhibit 9.) The Patriot Law Firm Corp.

                     maintains a website at www.fightforthelittleguy.com, advertising personal

                     injury legal services. Until very recently, an entity with a Nevada address

                     known as “Patriot Law Group” advertised TPE services at the website

                     www.patriotlawgroup.com. Since the filing of this lawsuit on August 9,

                     2018, however, the website at www.patriotlawgroup.com has been

                     deactivated and removed. A copy of the website was recently archived,

                     however, and is attached as Exhibit 19. Nevada has no business records of

                     any entity known as “Patriot Law Group.” With such similar names, it is

                     highly probable that Burk is the lawyer involved in the “Patriot Law

                     Group’s” TPE activity. Patriot Law Group in Nevada advertised the same

                     telephone number as Defendant Timeshare Freedom advertises for its TPE

                     services – (866) 668-6872 – although Timeshare Freedom has no locations

                     in Nevada.

               e.    Finally, one of Timeshare Freedom’s locations is in Phoenix, Arizona at

                     2375 East Camelback Road, Suite 600. Burk’s second law firm – Ayon

                     Burk – maintains an office across the street from Timeshare Freedom, at

                     2415 East Camelback Road, Suite 700, Phoenix, Arizona 85016. Prior to




                                            - 44 -
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   Document Doc
                                  40 5   Filedon
                                      Entered  04/12/19 Page10/18/2018
                                                 FLSD Docket 168 of 196 Page 45 of 60



                          Burk joining what was previously known as the Ayon Law Firm, Ayon

                          Law did not have an Arizona office. This is another connection between

                          Burk and a TPE Defendant.

          146.    Based on the above facts, Totten and its attorneys are related to, receiving client

   referrals from, and/or working on behalf of, Resort Release and the other TPE Defendants.

          L.      PERSONAL LIABILITY OF THE INDIVIDUALS RUNNING THE TPE
                  DEFENDANTS AND DIRECTING THE UNLAWFUL CONDUCT

          147.    Historically, once a TPE company is shutdown via court intervention, a new TPE

   company with the same principals is created and put in action.

          148.    Therefore it is imperative that the individual Defendants, Scott Morse, Eric Cline,

   Shyla Cline, and Jordan Salkin (hereinafter, the “Individual Defendants”) be held individually

   liable for the unlawful conduct alleged herein and thereby prevented from opening new entities

   to conduct the same or a similar scam.

          149.    Resort Release has two managers: Defendants Eric Cline and Shyla Cline. A

   copy of the Florida Secretary of State records for Resort Release is attached hereto as Exhibit 20.

          150.    According to Resort Release’s website:

                  a.      Defendant Shyla Cline is the Chief Executive Officer and Founder of

                          Resort Release;

                  b.      Eric Cline is the President and Co-Founder of Resort Release; and

                  c.      Scott Morse is the Chief Operation Officer of Resort Release (see Exhibit

                          14).

          151.    Resort Exit has two managers: Defendants Morse and Eric Cline. A copy of the

   Florida Secretary of State records for Resort Exit is attached hereto as Exhibit 21.




                                                  - 45 -
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   Document Doc
                                  40 5   Filedon
                                      Entered  04/12/19 Page10/18/2018
                                                 FLSD Docket 169 of 196 Page 46 of 60



          152.    Redemption has a single manager: Defendant Morse. A copy of the Florida

   Secretary of State records for Redemption is attached hereto as Exhibit 22.

          153.    Vacation Properties has two managers: Defendants Morse and Eric Cline. A copy

   of the Florida Secretary of State records for Vacation Properties is attached hereto as Exhibit 23.

          154.    Defendants Morse, Eric Cline, and Shyla Cline actively and knowingly cause the

   false advertising by the above TPE Defendants. They direct, control, ratify, authorize, personally

   participate in, and/or are the moving forces behind the false and misleading advertising alleged

   herein for those TPE Defendants. For example, Shyla Cline has personally appeared in online

   advertisements for Resort Release.

          155.    More that just being officers and managers of the above TPE Defendants, the

   individual Defendants Morse, Eric Cline, and Shyla Cline directly participate in the interference

   of Wyndham Owners’ Timeshare Contracts.

          156.    Finally,    Defendant       Salkin       is   the    likely     owner      of    the

   <timesharefreedomgroup.com> domain through which Timeshare Freedom operates and

   therefore is personally involved in, controls and directs Timeshare Freedom’s online false

   advertising. A copy of the relevant WHOIS information prior to this lawsuit being filed is

   attached hereto as Exhibit 24.

          157.    After this lawsuit was filed on August 9, 2018, the registrant information for the

   <timesharefreedomgroup.com> domain was placed behind a privacy shield. A copy of the

   current WHOIS information prior to this lawsuit being filed is attached hereto as Exhibit 25.

          158.    Thus, either Salkin owns and operates www.timesharefreedomgroup.com or he

   controls and directs another corporate entity, Timeshare Freedom (John Doe #2), which owns

   and operates www.timesharefreedomgroup.com.




                                                  - 46 -
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   Document Doc
                                  40 5   Filedon
                                      Entered  04/12/19 Page10/18/2018
                                                 FLSD Docket 170 of 196 Page 47 of 60



             159.   Either way, Salkin actively and knowingly causes the false advertising by

   Timeshare Freedom. He directs, controls, ratifies, authorizes, personally participates in, and/or is

   the moving force behind the false and misleading advertising by Timeshare Freedom alleged

   herein.

             160.   Salkin and Timeshare Freedom share consumer information, including, without

   limitation, information on Wyndham Owners, with Totten (mainly through Burk) and the TPE

   Defendants and their respective principals.

             M.     WYNDHAM’S RIGHT TO INJUNCTIVE RELIEF

             161.   Defendants' solicitation of Wyndham Owners using false and misleading

   advertising and their subsequent instruction to and/or persuasion of the Wyndham Owners' to

   stop making payments on the Timeshare Contracts, including all mortgage, maintenance, and tax

   payments associated with their timeshares, regardless of whether any valid legal basis exists for

   the cancellation with Plaintiffs, is harming Plaintiffs.

             162.   Defendants continue to engage and intend to further engage in the unlawful

   conduct described above.

             163.   Defendants' actions present an immediate threat of irreparable harm to Plaintiffs,

   and Plaintiffs will suffer irreparable harm if Defendants, and their agents, affiliated companies or

   entities, representatives and employees, are not enjoined from this conduct.

             164.   The threat of irreparable harm is continuing because Defendants currently engage

   in an ongoing business whereby they solicit Wyndham Owners using the false and misleading

   advertising outlined above; and then convince the Wyndham Owners to immediately stop

   paying. These defaults result in loss of good will and damages to the customer relationship with

   other Wyndham Owners that are not in default and enjoying their Wyndham Contracts.




                                                   - 47 -
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   Document Doc
                                  40 5   Filedon
                                      Entered  04/12/19 Page10/18/2018
                                                 FLSD Docket 171 of 196 Page 48 of 60



          165.     Non-defaulting Wyndham Owners are also damaged because the non-payment of

   taxes and maintenance fees by the defaulting Wyndham Owners force the non-defaulting

   Wyndham Owners to incur higher fees/payments as a result of the deficiencies caused by

   Defendants’ ongoing actions.

          166.     Plaintiffs will have imminently thousands of dollars in delinquent mortgage,

   maintenance, and tax payments owed to them and will be forced to expend monies foreclosing

   on the timeshares to recoup these monies to no end as Defendants refuse to cease and desist from

   this tortious conduct.

          167.     Plaintiffs have no adequate remedy at law as damages will not address the harm

   Plaintiffs will suffer if Defendants are permitted to continue with this activity.

          168.     The injury and potential harm caused by Defendants' intentional inference with

   Plaintiffs' relationships outweigh the harm, if any, that an injunction would cause to Defendants.

          169.     The issuance of the requested injunction will serve the public interest by

   protecting Plaintiffs' legitimate business interests and the interests of the Wyndham Owners, and

   by restraining the unlawful, disruptive and tortious actions committed by Defendants.

          N.       CAUSES OF ACTION

                                              COUNT I
             False Advertising in Violation of the Lanham Act, 15 U.S.C. § 1125(a)(1)
   (against Resort Release, Vacation Properties, Redemption, Resort Exit, Timeshare Freedom, Eric
                         Cline, Shyla Cline, Scott Morse, and Jordan Salkin)

          170.     Wyndham adopts and realleges paragraphs 1 through 169 above as if fully set

   forth herein.

          171.     This is an action for violation of the Lanham Act, 15 U.S.C. § 1125(a)(1).

          172.     Defendants willfully, deliberately, and egregiously made false or misleading

   statements of fact in their commercial advertisements and intended to mislead consumers. The



                                                   - 48 -
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   Document Doc
                                  40 5   Filedon
                                      Entered  04/12/19 Page10/18/2018
                                                 FLSD Docket 172 of 196 Page 49 of 60



   statements described above and incorporated herein were literally false, either on their face or by

   necessary implication, as set forth herein.

          173.    The representations described above were commercial speech made by a

   Defendant acting in competition to Wyndham by trying to interfere with Wyndham’s business

   relationships for Defendants’ own financial gain, for the purpose of influencing consumers to

   retain Defendants’ services, and were disseminated sufficiently to the timeshare owning public to

   constitute advertising or promotion within the timeshare industry.

          174.    Defendants’ false or misleading statements either deceived or had the capacity to

   deceive a substantial segment of the consuming public.

          175.    Defendants’ deception is material, in that it is likely to influence the consumers’

   decisions whether to retain Defendants’ services or to cease making payments to Wyndham or

   utilize the Ovation® Program, which is available to assist Wyndham Owners who may wish to

   legitimately terminate their timeshare ownership with Wyndham.

          176.    Defendants deceive the consuming public by knowingly concealing the existence

   of the Ovation® Program and concealing the legitimate options available to Wyndham Owners,

   and instead tell consumers that Wyndham will do nothing to help consumers end their timeshare

   ownership.

          177.    Defendants’ advertised services affect interstate commerce.

          178.    Defendants are operating as competitors to Wyndham. Once a Wyndham Owner

   enters into an agreement with a TPE Defendant, the sole purpose of that agreement is to cause

   that Wyndham Owner to withdraw his or her business from Wyndham, effectively converting

   that individual from a Wyndham Owner to a customer of the Defendant.




                                                 - 49 -
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   Document Doc
                                  40 5   Filedon
                                      Entered  04/12/19 Page10/18/2018
                                                 FLSD Docket 173 of 196 Page 50 of 60



          179.    Wyndham has been and continues to be injured as a result of Defendants’ false

   and misleading statements.

          180.    Pursuant to 15 U.S.C. § 1117, Wyndham is entitled to recover (i) its actual

   damages sustained as a result of the false advertising, (ii) Defendants’ profits resulting from their

   false advertising to Wyndham Owners, and (iii) the costs of the action.

          181.    Pursuant to 15 U.S.C. § 1116, Wyndham seeks an injunction upon such terms as

   the Court may deem reasonable, to prevent further violations by Defendants of 15 U.S.C.

   1125(a).

          WHEREFORE, Plaintiffs respectfully request the Court enter final judgment in their

   favor and against Defendants, jointly and severally, for damages, corrective advertising, and

   disgorgement of Defendants’ profits, together with interest thereon, an award of court costs, a

   determination that the instant civil action is an exceptional case and awarding Plaintiffs their

   attorneys’ fees, entry of injunctive relief, and for such other and further relief as the Court deems

   appropriate. Plaintiffs demand a permanent injunction be entered against the Individual

   Defendants and the TPE Defendants, as well as their agents, representatives, employees,

   affiliates, prohibiting Defendants from publishing false and misleading statements in advertising,

   including but not limited to their websites or in any other electronic or print media or materials,

   advertising any ability to cancel or end Wyndham Owners’ timeshare interests.

                                          COUNT II
     Contributory False Advertising in Violation of the Lanham Act, 15 U.S.C. § 1125(a)(1)
                                        (against Totten)

          182.    Wyndham adopts and realleges paragraphs 1 through 138 and 152 through 161

   through 171 above as if fully set forth herein.

          183.    This is an action for a contributory violation of the Lanham Act, 15 U.S.C. §

   1125(a)(1).


                                                     - 50 -
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   Document Doc
                                  40 5   Filedon
                                      Entered  04/12/19 Page10/18/2018
                                                 FLSD Docket 174 of 196 Page 51 of 60



          184.    The TPE Defendants willfully, deliberately, and egregiously made false or

   misleading statements of fact in their commercial advertisements and intended to mislead

   consumers. The statements described above and incorporated herein were literally false, either

   on their face or by necessary implication, as set forth herein.

          185.    Wyndham has been and continues to be injured as a result of the TPE Defendants’

   false and misleading statements.

          186.    Totten has contributed and continues to contribute to the TPE Defendants’ false

   advertising by knowingly inducing or causing the conduct, or by materially participating in it.

          187.    Totten explicitly or implicitly encourages the false advertising because it accepts

   legal representation of the consumers deceived by the false advertising.        Without Totten’s

   willingness to accept those consumers as clients, the TPE Defendants could not advertise what

   they do.

          188.    The TPE Defendants’ false advertisements are public, serious, and widespread,

   and Totten has full knowledge of such advertising and condones it.

          189.    More than that, Totten financially gains from the false advertisements in the form

   of client referrals and fee splitting with the TPE Defendants.

          190.    In other words, Totten’s business derives much, if not all, of its revenue from the

   consumers solicited through the TPE Defendants’ false advertising.

          191.    Pursuant to 15 U.S.C. § 1117, Wyndham is entitled to recover (i) its actual

   damages sustained as a result of the false advertising by the TPE Defendants, (ii) Totten’s profits

   resulting from the TPE Defendants’ false advertising to Wyndham Owners, and (iii) the costs of

   the action.




                                                   - 51 -
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   Document Doc
                                  40 5   Filedon
                                      Entered  04/12/19 Page10/18/2018
                                                 FLSD Docket 175 of 196 Page 52 of 60



           192.    Pursuant to 15 U.S.C. § 1116, Wyndham seeks an injunction upon such terms as

   the Court may deem reasonable, to prevent further contributory violations by Totten of 15 U.S.C.

   1125(a).

           WHEREFORE, Plaintiffs respectfully request the Court enter final judgment in their

   favor and against Totten for damages, corrective advertising, and disgorgement of Totten’s

   profits, together with interest thereon, an award of court costs, a determination that the instant

   civil action is an exceptional case and awarding Plaintiffs their attorneys’ fees, entry of

   injunctive relief, and for such other and further relief as the Court deems appropriate. Plaintiffs

   demand a permanent injunction be entered against Totten, as well as their agents, representatives,

   employees, affiliates, prohibiting Totten from further contributing to the false and misleading

   statements in advertising, including accepting any clients solicited by the other Defendants

   through the false advertisement of any ability to cancel or end Wyndham Owners’ timeshare

   interests.

                                             COUNT III
                          Tortious Interference with Contractual Relations
                                       (against all Defendants)

           193.    Wyndham adopts and realleges paragraphs 1 through 169 above as if fully set

   forth herein.

           194.    This is a cause of action for tortious interference with contractual relations.

           195.    Wyndham has contractual relationships with its timeshare owners.

           196.    Defendants have actual, constructive, and/or specific knowledge of the

   contractual relationships between Wyndham and the Wyndham Owners. The very fact that

   Plaintiffs have a business relationship with the Wyndham Owners is the basis upon which

   Defendants sought to establish a relationship with the Wyndham Owners. Indeed, if it were not




                                                   - 52 -
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   Document Doc
                                  40 5   Filedon
                                      Entered  04/12/19 Page10/18/2018
                                                 FLSD Docket 176 of 196 Page 53 of 60



   for the existence of the contractual relationships between Wyndham and the Wyndham Owners,

   Defendants would have no reason to exist.

          197.    Defendants, through various inter-related entities as described hereinabove, have

   successfully solicited Wyndham Owners and caused or induced them to breach and/or terminate

   their contractual relationships with Plaintiffs and, specifically, with WVR, WRDC, and/or SV.

          198.    In particular, Defendants have intentionally procured the breach of Wyndham’s

   contractual relationships by soliciting Wyndham Owners and persuading them to hire

   Defendants to help “cancel” (in reality, breach) their Timeshare Contracts. Defendants also

   procure breaches by directly instructing Wyndham Owners to stop paying their timeshare loans

   and maintenance fees and/or engaging in fraudulent transfers.

          199.    If Wyndham Owners knew the truth about Defendants’ illusory and fraudulent

   services or about how Defendants’ actions would adversely impact them, they would not pay

   exorbitant fees to Defendants nor unlawfully terminate (through breach resulting in foreclosure)

   their timeshare interests.

          200.    Defendants have utilized improper, fraudulent and/or illegal means to interfere

   with Plaintiffs’ contractual relations.

          201.    Defendants' actions were done with an improper motive and not made in good

   faith, but rather were made with the knowledge and predominant purpose to injure Plaintiffs or

   with reckless disregard for the attendant consequences naturally, directly, and proximately

   resulting from Defendants' actions and without reasonable grounds for Defendants to believe that

   their actions were justified and proper.

          202.    As a direct and proximate result of Defendants' intentional misconduct, Wyndham

   Owners have terminated, or have baselessly sought to terminate, their contractual relationships




                                                - 53 -
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   Document Doc
                                  40 5   Filedon
                                      Entered  04/12/19 Page10/18/2018
                                                 FLSD Docket 177 of 196 Page 54 of 60



   with Plaintiffs and, more specifically, WVR, WRDC, and/or SV, before the expiration of the

   terms of those contracts. These terminations, and attempted terminations, also interfere with

   Wyndham’s ability to enter into subsequent transactions with those same Wyndham Owners.

          203.       Defendants did not and do not have any justification or privilege in procuring the

   breach of such contractual relationships, as Defendants are strangers to the contractual

   relationships between Wyndham and its Owners, and their interference with Plaintiffs’ business

   is willful and malicious.

          204.       Furthermore, Totten profits greatly by accepting significant fees from Wyndham

   Owners (through the TPE Defendants) then performing little or no actual legal work on their

   behalf to “cancel” their timeshare contracts.              Totten is not privileged to interfere with

   Wyndham’s contractual relationships because Totten acts in their own personal interests and

   without an honest belief that the strategy of defaulting on the Timeshare Contracts is justified by

   the exorbitant fees received by Totten or even the best course of action to terminate the

   Timeshare Contract, considering the Owner could lawfully terminate his or her contract for free,

   or at a much lower cost, by appealing directly to Wyndham. Furthermore, Totten undermines its

   so-called lawyer privilege to recommend to its clients that the Timeshare Contract may be

   breached, by rarely filing lawsuits on behalf of those Owners for the equitable rescission of those

   Timeshare Contracts. Totten’s across-the-board strategy to induce its clients to breach their

   Timeshare Contracts is not sound, individualized legal advice done in the course of

   representation of any clients, but rather an overall business decision of the law firm itself that is

   not privileged.

          205.       As a direct and proximate result of the foregoing, Plaintiffs suffered damages.

          206.       Plaintiffs are entitled to damages against all Defendants jointly and severally.




                                                     - 54 -
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   Document Doc
                                  40 5   Filedon
                                      Entered  04/12/19 Page10/18/2018
                                                 FLSD Docket 178 of 196 Page 55 of 60



          207.     Defendants’ ongoing conduct has caused and, if not permanently enjoined, will

   continue to cause irreparable harm to Wyndham in the disruption of customer and other

   contractual relations; therefore, Wyndham does not have an adequate remedy at law.

          208.     Defendants’ conduct is intentional and willful and entitles Plaintiffs to an award

   of punitive damages.

          WHEREFORE, Plaintiffs respectfully request the Court enter final judgment in their

   favor and against Defendants, jointly and severally, for actual damages, together with interest

   thereon, punitive damages, an award of court costs, entry of injunctive relief, and for such other

   and further relief as the Court deems appropriate. Plaintiffs demand a permanent injunction be

   entered against Defendants and their agents, representatives, employees, and affiliates,

   prohibiting Defendants from contacting Wyndham Owners and/or otherwise interfering with

   Plaintiffs' contractual relationships with such Wyndham Owners.

                                             COUNT IV
                          Civil Conspiracy to Commit Tortious Interference
                                       (against all Defendants)

          209.     Wyndham adopts and realleges paragraphs 1 through 169 above as if fully set

   forth herein.

          210.     This is a cause of action for civil conspiracy to interfere with existing contractual

   relations and for damages in excess of $75,000.00, exclusive of interest, attorney's fees and costs,

   and is within this Court's jurisdiction.

          211.     Defendants are parties to a civil conspiracy. Defendants had a common design,

   each having the intent and knowledge of the others’ intent to accomplish by concerted action

   unlawful purposes and/or lawful purposes by unlawful means.




                                                  - 55 -
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   Document Doc
                                  40 5   Filedon
                                      Entered  04/12/19 Page10/18/2018
                                                 FLSD Docket 179 of 196 Page 56 of 60



          212.    Defendants conspired to do an unlawful act to cause Plaintiffs harm. Defendants

   acted in concert with a common design, scheme, or plan to bring about a desired result and/or

   accomplish a preconceived plan for financial gain to the detriment of Plaintiffs through unlawful

   and/or illegal means of interfering with Plaintiffs’ contractual relations with it owners and

   collectively causing its owners to breach their Timeshare Contracts with Plaintiffs.

          213.    Each Defendant committed or engaged in an overt act in furtherance of their

   unlawful conspiracy to interfere with Plaintiffs’ contractual relations or to induce Plaintiffs’

   customers to breach their Timeshare Contracts.

          214.    Defendants conspired to interfere with Plaintiffs' contractual relationships with

   the Wyndham Owners and/or were directed by other Defendants to interfere with Plaintiffs'

   contractual relationships with the Wyndham Owners.

          215.    As a direct and proximate result of Defendants' civil conspiracy, Wyndham

   Owners have unlawfully terminated, or have sought to terminate, their Timeshare Contracts with

   Plaintiffs before the expiration of the terms of those Contracts.

          216.    Defendants did not have any justification or privilege in procuring the breach of

   such Timeshare Contracts. As a direct and proximate result of the foregoing, Plaintiffs suffered

   damages.

          217.    Defendants, acting in concert, have engaged in an unlawful scheme to take

   advantage of timeshare owners and cause Wyndham and its business millions of dollars in actual

   damages.

          218.    Defendants are jointly and severally liable to Plaintiffs for damages.

          219.    Defendants maliciously and purposefully act, using shell companies and

   numerous websites, as well as lawyers who only advertise other fields of legal practice, to hide




                                                  - 56 -
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   Document Doc
                                  40 5   Filedon
                                      Entered  04/12/19 Page10/18/2018
                                                 FLSD Docket 180 of 196 Page 57 of 60



   their misconduct, and to divert and abscond with funds from Wyndham Owners and interfere

   with the contractual relationships between Wyndham Owners and Wyndham.

          220.     Defendants acted willfully and with malice in taking these actions.

          221.     Defendants’ conduct therefore entitles Plaintiffs to an award of punitive damages.

          WHEREFORE, Plaintiffs request the Court enter final judgment in their favor and

   against Defendants, jointly and severally, for actual damages, together with interest thereon,

   punitive damages, an award of court costs, entry of injunctive relief, and for such other and

   further relief as the Court deems appropriate.

                                               COUNT V
                   Violations of Florida’s Deceptive and Unfair Trade Practices Act
                                         (against all Defendants)

          222.     Wyndham adopts and realleges paragraphs 1 through 169 above as if fully set

   forth herein.

          223.     This is a cause of action for damages and permanent injunctive relief under

   Section 501.211, Fla. Stat.

          224.     Wyndham is a legitimate business enterprise under the Florida Deceptive and

   Unfair Trade Practices Act (“FDUTPA”).

          225.     Wyndham Owners are consumers for purposes of FDUTPA.

          226.     Defendants are engaged in trade or commerce as those terms are defined by

   FDUTPA.

          227.     Defendants are engaged in deceptive and unfair practices, including luring

   Wyndham Owners into procuring Defendants’ illusory services with false advertising and using

   misrepresentations to convince Wyndham consumers to pay substantial fees to “cancel” their

   contracts with Wyndham, when, in many instances, a lawful termination is only available to




                                                    - 57 -
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   Document Doc
                                  40 5   Filedon
                                      Entered  04/12/19 Page10/18/2018
                                                 FLSD Docket 181 of 196 Page 58 of 60



   consumers directly from Wyndham, a party to the Timeshare Contracts, through the Ovation®

   Program or otherwise.

          228.    Section 501.211(1), Fla. Stat., “permits a claim for injunctive relief by ‘anyone

   aggrieved’ by an unfair or deceptive act, which has occurred, is now occurring, or is likely to

   occur in the future.” Wyndham Vacation Resorts, Inc. v. Timeshare Direct, Inc., 123 So.3d 1149,

   1152 (Fla. 5th DCA 2012).

          229.    Under Section 501.211(1), Fla. Stat., “anyone aggrieved” includes a broader class

   of complainants than merely consumers; the scope of the injunctive remedy is also greater than

   the actual damage remedy under § 510.211(2), Fla. Stat. Id.; see also Kinger v. Weekly World

   News, Inc., 747 F.Supp. 1477, 1480 (S.D. Fla. 1990).

          230.    Wyndham is a party aggrieved by Defendants’ violation of FDUTPA, Section

   501.204(1), Fla. Stat.

          231.    As a result of Defendants’ actions, Wyndham has suffered financial loss.

          232.    Wyndham’s losses will increase unless Defendants are permanently enjoined

   from continuing their deceptive and unfair business practices.

          233.    Wyndham is entitled to recover its attorney’s fees and costs from Defendants

   under Sections 501.2105 and 501.211, Fla. Stat.

          WHEREFORE, Plaintiffs respectfully request the Court enter injunctive relief against all

   Defendants, award Plaintiffs their damages and costs, including their reasonable attorney’s fees,

   and for such other and further relief as the Court deems appropriate.




                                                 - 58 -
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   Document Doc
                                  40 5   Filedon
                                      Entered  04/12/19 Page10/18/2018
                                                 FLSD Docket 182 of 196 Page 59 of 60



   Dated: October 18, 2018

                                          /s/ Alfred J. Bennington, Jr.
                                          ALFRED J. BENNINGTON, JR., ESQ.
                                          Florida Bar No. 0404985
                                          bbennington@shutts.com
                                          GLENNYS ORTEGA RUBIN, ESQ.
                                          Florida Bar No. 556361
                                          grubin@shutts.com
                                          RAYMOND F. TREADWELL, ESQ.
                                          Florida Bar No. 93834
                                          rtreadwell@shutts.com
                                          SHUTTS & BOWEN LLP
                                          300 South Orange Avenue, Suite 1600
                                          Orlando, Florida 32801
                                          Telephone: (407) 835-6755
                                          Facsimile: (407) 849-7255

                                          and

                                          DANIEL J. BARSKY, ESQ.
                                          Florida Bar No. 25713
                                          dbarsky@shutts.com
                                          SHUTTS & BOWEN LLP
                                          200 South Biscayne Boulevard, Suite 4100
                                          Miami, Florida 33131
                                          Telephone: (561) 650-8518
                                          Facsimile: (561) 822-5527

                                          Attorneys for Plaintiffs




                                        - 59 -
              Case 19-14609-JKO
Case 9:18-cv-81055-DMM   Document Doc
                                  40 5   Filedon
                                      Entered  04/12/19 Page10/18/2018
                                                 FLSD Docket 183 of 196 Page 60 of 60



                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on the 18th day of October, 2018, the foregoing was filed

   with the Clerk of the Court using the Court’s CM/ECF System, which will serve a copy of the

   foregoing upon all counsel of record, and on the above-referenced date, I caused the foregoing to

   be served via U.S. Mail, postage prepaid, upon the following non-CM/ECF participant:



                                  NON-CM/ECF PARTICIPANT

   John Doe #2 d/b/a Timeshare Freedom Group
   d/b/a timehsarefreedomgroup.com
   23046 Avenida De La Carlota, Suite 600
   Laguna Hills, California 92653


                                                    /s/ Alfred J. Bennington, Jr.___________
                                                    Alfred J. Bennington, Jr., Esq.




   ORLDOCS 16450686 5                           - 60 -
Case 9:18-cv-81055-DMM
              Case 19-14609-JKO
                         DocumentDoc
                                  86 5Entered
                                        Filed on
                                              04/12/19
                                                 FLSD Docket
                                                       Page 12/10/2018
                                                             184 of 196 Page 1 of 10



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                             Case No. 18-81055-Civ-Middlebrooks/Brannon

   WYNDHAM VACATION
   OWNERSHIP, INC., et al.,

          Plaintiff(s),
   v.

   TOTTEN FRANQUI DAVIS &
   BURK, LLC, et al.,

         Defendant(s).
   ____________________________________/

                                PRETRIAL SCHEDULING ORDER
                          AND ORDER REFERRING CASE TO MEDIATION

          THIS CAUSE is before the Court upon order of reference from the district court.

   Pursuant to S.D. Fla. L. R. 16.1(b), the Court ORDERS the following:


          1.      Trial: This case is set for trial before U.S. District Judge Middlebrooks during

   the two-week trial period commencing July 8, 2019 at 9:00 a.m., with a calendar call set for July

   3, 2019, at 1:15 p.m. This Court hereby advises the parties of the opportunity to consent to a

   specially set trial before a U.S. Magistrate Judge pursuant to 28 U.S.C. § 636(c). A fully

   executed consent form should be filed within 30 days from this Order’s date if the parties wish to

   consent to trial before a U.S. Magistrate Judge. A sample form is attached as Appendix A to this

   Scheduling Order.




                                                   1
Case 9:18-cv-81055-DMM
              Case 19-14609-JKO
                         DocumentDoc
                                  86 5Entered
                                        Filed on
                                              04/12/19
                                                 FLSD Docket
                                                       Page 12/10/2018
                                                             185 of 196 Page 2 of 10



          2.      Pretrial Discovery, Rule 26(f) Conference and Discovery Plan:                 Pretrial

   discovery shall be conducted in accordance with S.D. Fla. L.R. 16.1 and 26.1, and the Federal

   Rules of Civil Procedure. The parties are directed to meet and confer pursuant to Federal Rule of

   Civil Procedure 26(f). The parties must consider the nature and basis of their claims and

   defenses and the possibilities for promptly settling or resolving the case; make or arrange for the

   disclosures required by Rule 26(a)(1); discuss any issues about preserving discoverable

   information; and develop a proposed discovery plan. The parties’ joint discovery plan must be

   filed by the deadline set forth in paragraph 10 this Order and include:

          (1)     an estimated valuation of the case from the perspective of Plaintiff and Defendant;
          (2)     the date for exchanging initial disclosures pursuant to Rule 26(a)(1);
          (3)     the subjects on which discovery may be needed;
          (4)     whether the Parties can agree to limit discovery on particular issues through
                  stipulation;
          (5)     what document discovery is needed;
          (6)     whether discovery should be conducted in phases;
          (7)     whether the Parties expect to have disclosure, discovery, or preservation of
                  electronically stored information, and if so, explain:
                  (a) the main information and documents sought;
                  (b) the expected costs of e-discovery; and
                  (c) whether alternatives to e-discovery are possible.
          (8)     what individuals each side intends to depose;
          (9)     any issues about claims of privilege or of protection as trial-preparation materials,
                  including—if the parties agree on a procedure to assert these claims after
                  production—whether to ask the court to include their agreement in an order under
                  Federal Rule of Evidence 502;
          (10)    what changes should be made in the limitations on discovery imposed by the
                  Federal Rules of Civil Procedure or the Local Rules; and
          (11)    whether early mediation or a settlement conference with a Magistrate Judge prior
                  to the close of discovery would be helpful.

          No pretrial conference shall be held in this action, unless the parties so request or the

   Court determines, sua sponte, that a pretrial conference is necessary.             Should a pretrial

   conference be set, the deadlines set forth in this Order shall remain unaltered.

                                                    2
Case 9:18-cv-81055-DMM
              Case 19-14609-JKO
                         DocumentDoc
                                  86 5Entered
                                        Filed on
                                              04/12/19
                                                 FLSD Docket
                                                       Page 12/10/2018
                                                             186 of 196 Page 3 of 10



          3.      Pretrial Stipulation: Counsel must meet at least 45 days prior to the beginning

   of the trial calendar to confer on the preparation of a Joint Pretrial Stipulation. The Joint Pretrial

   Stipulation shall be filed by the date set forth below and shall conform to S.D. Fla. L.R. 16.1(e).

   The Court will not accept unilateral pretrial stipulations, and will strike sua sponte any such

   submissions.    Should any of the parties fail to cooperate in preparing the Joint Pretrial

   Stipulation, all other parties shall file a certification with the Court stating the circumstances.

   Upon receipt of such certification, the Court will issue an order requiring the non-cooperating

   party or parties to show cause why such party or parties (and their respective attorneys) should

   not be held in contempt for failure to comply with the Court’s order. The pretrial disclosures and

   objections required under Fed. R. Civ. P. 26(a)(3) should be served, but not filed with the Clerk’s

   Office, as the same information is required to be attached to the parties’ Joint Pretrial Stipulation.


          4.      Cases Tried Before A Jury: In cases tried before a jury, at least ONE WEEK

   prior to the beginning of the trial calendar, the parties shall submit A SINGLE JOINT SET of

   proposed jury instructions and verdict form, though the parties need not agree on the proposed

   language of each instruction or question on the verdict form. Where the parties do agree on a

   proposed instruction or question, that instruction or question shall be set forth in Times New

   Roman 14 point typeface. Instructions and questions proposed only by the plaintiff(s) to which

   the defendant(s) object shall be italicized.       Instructions and questions proposed only by

   defendant(s) to which plaintiff(s) object shall be bold-faced. Each jury instruction shall be typed

   on a separate page and, except for Eleventh Circuit Pattern instructions clearly identified as such,

   must be supported by citations to authority. In preparing the requested jury instructions, the

   parties shall use as a guide the Pattern Jury Instructions for civil cases approved by the Eleventh
                                                     3
Case 9:18-cv-81055-DMM
              Case 19-14609-JKO
                         DocumentDoc
                                  86 5Entered
                                        Filed on
                                              04/12/19
                                                 FLSD Docket
                                                       Page 12/10/2018
                                                             187 of 196 Page 4 of 10



   Circuit, including the directions to counsel contained therein. A copy of the proposed jury

   instructions and verdict form shall be sent in Word or WordPerfect format to:

   middlebrooks@flsd.uscourts.gov.


             5.    Cases Tried Before The Court: In cases tried before the Court, at least ONE

   WEEK prior to the beginning of the trial calendar, a copy of the proposed Findings of Fact and

   Conclusions     of   Law     shall   be    sent       in   Word   or   WordPerfect     format    to:

   middlebrooks@flsd.uscourts.gov. Proposed Conclusions of Law must be supported by citations

   to authority.


             6.    Exhibits: All exhibits must be pre-marked. A typewritten exhibit list setting

   forth the number, or letter, and description of each exhibit must be submitted at the time of trial.

   The parties shall submit said exhibit list on Form AO 187, which is available from the Clerk’s

   office.


             7.    Motions to Continue Trial: A Motion to Continue Trial shall not stay the

   requirement for the filing of a Pretrial Stipulation and, unless an emergency situation arises, such

   Motion will not be considered unless it is filed at least 20 days before the date on which the trial

   calendar is scheduled to commence.


             8.    Pretrial Motions: Any party filing a pretrial motion shall submit a proposed

   order granting the motion.




                                                     4
Case 9:18-cv-81055-DMM
              Case 19-14609-JKO
                         DocumentDoc
                                  86 5Entered
                                        Filed on
                                              04/12/19
                                                 FLSD Docket
                                                       Page 12/10/2018
                                                             188 of 196 Page 5 of 10



          9.      Non-compliance With This Order: Non-compliance with any provision of this

   Order may subject the offending party to sanctions or dismissal. It is the duty of all counsel to

   enforce the timetable set forth herein in order to ensure an expeditious resolution of this cause.


          10.      Pretrial Schedule: The parties shall adhere to the following schedule, which

   shall not be modified absent compelling circumstances. Any motions to modify this schedule

   shall be directed to the attention of U.S. District Judge Donald M. Middlebrooks.

          December 21, 2018       Discovery Plan shall be filed. See Fed. R. Civ. P. 26(f)(3).

          January 7, 2019         Joinder of Additional Parties and Amend Pleadings.

          January 14, 2019        Any motions for class certification shall be filed.

          January 28, 2019        Plaintiff shall provide opposing counsel with a written list with the
                                  names and addresses of all expert witnesses intended to be called
                                  at trial and only those expert witnesses listed shall be permitted to
                                  testify. Plaintiff shall also furnish opposing counsel with expert
                                  reports or summaries of its expert witnesses’ anticipated testimony
                                  in accordance with Fed. R. Civ. P. 26(a)(2). Within the 30 day
                                  period following this disclosure, Plaintiff shall make its experts
                                  available for deposition by Defendant. The experts’ deposition
                                  may be conducted without further Court order.

          February 25, 2019       Defendant shall provide opposing counsel with a written list with
                                  the names and addresses of all expert witnesses intended to be
                                  called at trial and only those expert witnesses listed shall be
                                  permitted to testify. Defendant shall also furnish opposing counsel
                                  with expert reports or summaries of its expert witnesses’
                                  anticipated testimony in accordance with Fed. R. Civ. P. 26(a)(2).
                                  Within the 30 day period following this disclosure, Defendant shall
                                  make its experts available for deposition by Plaintiff. The experts’
                                  deposition may be conducted without further Court order.

          Note:                   The above provisions pertaining to expert witnesses do not apply
                                  to treating physicians, psychologists or other health providers.

                                                    5
Case 9:18-cv-81055-DMM
              Case 19-14609-JKO
                         DocumentDoc
                                  86 5Entered
                                        Filed on
                                              04/12/19
                                                 FLSD Docket
                                                       Page 12/10/2018
                                                             189 of 196 Page 6 of 10



          March 25, 2019          Parties shall furnish opposing counsel with a written list containing
                                  the names and addresses of all witnesses intended to be called at
                                  trial and only those witnesses listed shall be permitted to testify.

          April 22, 2019          All discovery shall be completed.

          May 6, 2019             All Pretrial Motions, including summary judgment motions and
                                  Daubert motions, and motions in limine shall be filed.

          June 10, 2019           Joint Pretrial Stipulation shall be filed. Designations of deposition
                                  testimony shall be made.

          June 24, 2019           Objections to designations of deposition testimony shall be filed.
                                  Late designations shall not be admissible absent exigent
                                  circumstances.

          July 1, 2019            Jury Instructions or Proposed Findings of Fact and Conclusions of
                                  Law shall be filed.

          July 3, 2019            Calendar Call.

          11.     Order of Referral to Mediation/Settlement Conference: Pursuant to Local

   Rule 16.2, this case is referred to mediation as follows:

          a.      All parties must complete mediation or a settlement conference at least 60 days

   before the scheduled trial date.

          b.      The parties may request a settlement conference before the undersigned

   Magistrate Judge in lieu of mediation with a certified mediator. Such conference will satisfy the

   requirement of court-ordered mediation, assuming good faith participation by the parties. To

   make the request, a designated party should contact Judge Brannon’s Chambers (561-803-3470)

   within 60 days of this Order’s date with proposed conference dates. Thereafter, an order will

   issue setting forth the date, time, place, and procedures for the settlement conference.




                                                    6
Case 9:18-cv-81055-DMM
              Case 19-14609-JKO
                         DocumentDoc
                                  86 5Entered
                                        Filed on
                                              04/12/19
                                                 FLSD Docket
                                                       Page 12/10/2018
                                                             190 of 196 Page 7 of 10



          c.      Otherwise, Plaintiff’s counsel, or other designated counsel, shall schedule a

   mediation conference. The parties are encouraged to avail themselves of the services of any

   mediator on the List of Certified Mediators, maintained in the office of the Clerk of the Court,

   but may select any other mediator. The parties shall agree upon a mediator and file a Notice of

   Mediator Selection within 14 days of this Order. If there is no agreement, lead counsel shall

   promptly file a Request for Clerk to Appoint Mediator. The Clerk of the Court shall then

   designate, on a blind rotation basis, a mediator from the List of Certified Mediators. If the

   parties cannot mutually agree to a place, date, and time for the mediation, they may move the

   Court for an order dictating the place, date, and time.

          d.      The appearance of counsel and each party or representatives of each party with

   full authority to enter into a full and complete compromise and settlement is mandatory. If

   insurance is involved, an adjuster with authority to settle up to the policy limits or the most

   recent demand, whichever is lower, shall attend.

          e.      The Court may impose sanctions against parties or counsel who do not comply

   with the attendance or settlement authority requirements. The mediator shall report non-

   attendance and may recommend imposition of sanctions by the Court for non-attendance.

          f.      If the parties elect to proceed to mediation but no complete settlement is reached,

   they may move for a settlement conference before the undersigned later in the proceedings.

          12.     Settlement: If the case is settled, counsel shall promptly inform the Court by

   calling the chambers of U.S. District Judge Donald M. Middlebrooks at (561) 514-3720 and,

   within 10 days of notification of settlement to the Court, submit an appropriate Motion and

   proposed order for dismissal, pursuant to Federal Rule of Civil Procedure 41(a). The parties

                                                    7
Case 9:18-cv-81055-DMM
              Case 19-14609-JKO
                         DocumentDoc
                                  86 5Entered
                                        Filed on
                                              04/12/19
                                                 FLSD Docket
                                                       Page 12/10/2018
                                                             191 of 196 Page 8 of 10



   shall attend all hearings and abide by all time requirements unless and until an order of dismissal

   is filed.

               DONE AND ORDERED in Chambers at West Palm Beach in the Southern District of

   Florida, this 10th day of December, 2018.



                                                               DAVE LEE BRANNON
                                                               U.S. MAGISTRATE JUDGE




                                                   8
Case 9:18-cv-81055-DMM
              Case 19-14609-JKO
                         DocumentDoc
                                  86 5Entered
                                        Filed on
                                              04/12/19
                                                 FLSD Docket
                                                       Page 12/10/2018
                                                             192 of 196 Page 9 of 10



                                            APPENDIX A

                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

            NOTICE OF RIGHT TO CONSENT TO DISPOSITION OF A CIVIL CASE
                           BY A U.S. MAGISTRATE JUDGE

          Counsel shall review this notice with their client(s) before executing their notice of

   consent to trial before a U.S. Magistrate Judge.

          Under 28 U.S.C. § 636(c), a U.S. Magistrate Judge may, upon the consent of all the

   parties in a civil case, conduct all proceedings, including a trial and all post-judgment

   proceedings. A consent form is attached and is also available from the Clerk of the Court.

          You have a right to trial by a U.S. District Judge. Your decision to consent to the referral

   of your case to a U.S. Magistrate Judge for disposition is entirely voluntary on your part; your

   lawyer cannot make this decision for you. You may, without adverse substantive consequences,

   withhold your consent, but this will prevent the Court’s jurisdiction from being exercised by a

   Magistrate Judge. If any party withholds consent, the identity of the parties consenting or

   withholding consent will not be communicated to any Magistrate Judge or to the District Judge

   to whom the case has been assigned.

          Parties cannot withdraw their consent once given, although a District Judge may vacate a

   referral upon a showing of extraordinary circumstances by a party. An appeal from a judgment

   entered by a Magistrate Judge shall be taken directly to the U.S. Court of Appeals for this

   judicial circuit in the same manner as an appeal from any other judgment of this District Court.




                                                      9
Case 9:18-cv-81055-DMM
              Case 19-14609-JKO
                         Document Doc
                                  86 5Entered
                                         Filedon
                                               04/12/19
                                                 FLSD Docket
                                                        Page12/10/2018
                                                             193 of 196 Page 10 of 10



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                  Case No. [            ]-Civ-Middlebrooks/Brannon

   [                                     ],

                  Plaintiff(s),

   v.

   [                                     ],

               Defendant(s).
   ______________________________/

                            NOTICE OF CONSENT TO EXERCISE OF
                         JURISDICTION BY A U.S. MAGISTRATE JUDGE

           In accordance with the provisions of 28 U.S.C. § 636(c) and Federal Rule of Civil

   Procedure 73, the parties in this case consent to have a U.S. Magistrate Judge conduct any and all

   proceedings in this case, the Parties consent to the exercise of jurisdiction by the Magistrate

   Judge over all further proceedings in this case, including trial and all post-judgment proceedings.

   Party                                 Signatures                                    Date

   ____________________________          ______________________________                ____________

   ____________________________          ______________________________                ____________

   ____________________________          ______________________________                ____________

   ____________________________          ______________________________                ____________

   ____________________________          ______________________________                ____________




                                                   10
                 Case 19-14609-JKO      Doc 5    Filed 04/12/19      Page 194 of 196




                                           EXHIBIT 18

                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                            FORT LAUDERDALE DIVISION
                                 www.flsb.uscourts.gov

In re: REDEMPTION AND RELEASE, LLC
(DE),                                               Case No. 19-14609-RBR

      Debtor.                           Chapter 11
______________________________________/

    ORDER DIRECTING APPOINTMENT OF CHAPTER 11 EXAMINER AND
CONTINUING THE EMERGENCY INTERIM MOTION OF WYNDHAM VACATION
   OWNERSHIP, INC., WYNDHAM VACATIONS RESORTS, INC., WYNDHAM
RESORT DEVELOPMENT CORPORATION, AND SHELL VACATIONS, LLC FOR
 AN ORDER APPOINTING AN INTERIM CHAPTER 11 TRUSTEE OR EXAMINER

        This matter came before the Court on _____________ at ________ upon the Emergency

Interim Motion of Wyndham Vacation Ownership, Inc., Wyndham Vacations Resorts, Inc.,

Wyndham Resort Development Corporation, and Shell Vacations, LLC (collectively,

“Wyndham”) For an Order Appointing an Interim Chapter 11 Trustee or Examiner (the

“Motion”) (ECF ____).        The Court, considering the facts of this case, having heard the

arguments of counsel for the Debtor, counsel for Wyndham, and counsel for the United States

Trustee, taking judicial notice of the entire contents of the Court file, and as further stated on the

record, it is:


        ORDERED AND ADJUDGED as follows:

        1.        The Motion is GRANTED.
               Case 19-14609-JKO        Doc 5   Filed 04/12/19      Page 195 of 196



        2.       The Court directs the United States Trustee to appoint a Trustee in this case

pursuant to §1104(d) with the power and duties set forth under 11 U.S.C. §1106(a).

        3.       The Chapter 11 Trustee shall have the sole and exclusive authority to make all

business decisions for the Debtor, including decisions regarding the employment and

compensation of employees, the retention of professionals, and the decision to enter into a

contract, or assume or reject a contract.

        4.       Compensation of the Chapter 11 Trustee shall be allowed by separate order

pursuant to 11 U.S.C. § 326. No compensation shall be paid to the Chapter 11 Trustee in this

case from any source whatsoever without prior order of the Court.

        5.       The Debtor (including its officers, directors, and management) is directed to

provide full and complete cooperation with the Chapter 11 Trustee to be appointed including

providing access to all computers for any offsite offices containing data of Debtor's operations.

                                                ***

James A. Timko, Esq. is directed to serve a copy of this order on all creditors and parties in
interest.


ORLDOCS 16834649 1 48430.0001




                                                 2
Label Matrix for local noticing Case 19-14609-JKO
                                              RedemptionDoc   5 Filed
                                                         and Release,      04/12/19
                                                                      LLC (DE)        Page 196  of Singerman
                                                                                            Berger 196 LLP, Gavin Gaukroger
113C-0                                        1401 W Cyress Creek RD, Suite 101              350 East Los Olas Blvd, Ste 1000
Case 19-14609-JKO                             Fort Lauderdale, FL 33309-1969                 Fort Lauderdale, FL 33301-4215
Southern District of Florida
Fort Lauderdale
Fri Apr 12 13:16:49 EDT 2019
Bilzin Sumberg, LLP                           Bluegreen Vacations Unlimited, Inc.            Internal Revenue Service
Attn Michael N. Kreitzer                      C/O Christian Leger, GreyRobinson, PA          PO Box 7346
1450 Brickell Ave, Suite 2300                 Wells Fargo Bldg, Suite 3200                   Central Insolvency Ops
Miami, FL 33131-3456                          333 SE 2nd Ave                                 Philadelphia, PA 19101-7346
                                              Miami, FL 33131-2176

Office of the US Trustee                       Wyndham Vacation Ownership, Inc               Tate M Russack
51 S.W. 1st Ave.                               C/O Alfred J. Bennington, Jr.                 7999 North Federal Hwy
Suite 1204                                     Shutts & Bowen, Keens Point                   Suite 100 A
Miami, FL 33130-1614                           6114 Greatwater Drive                         Boca Raton, FL 33487-1645
                                               Windermere, FL 34786-5600

End of Label Matrix
Mailable recipients     8
Bypassed recipients     0
Total                   8
